
	
		II
		Calendar No. 572
		112th CONGRESS
		2d Session
		S. 1910
		[Report No. 112–257]
		IN THE SENATE OF THE UNITED STATES
		
			November 18, 2011
			Mr. Lieberman (for
			 himself, Ms. Collins,
			 Mr. Akaka, Mr.
			 Blumenthal, Mrs. Boxer,
			 Mr. Cardin, Mr.
			 Casey, Mr. Durbin,
			 Mr. Franken, Mrs. Gillibrand, Mr.
			 Harkin, Mr. Kerry,
			 Ms. Klobuchar, Mr. Lautenberg, Mr.
			 Leahy, Mr. Levin,
			 Mr. Merkley, Ms. Mikulski, Mrs.
			 Murray, Mr. Sanders,
			 Mrs. Shaheen, Mr. Whitehouse, Ms.
			 Cantwell, Mr. Coons,
			 Mr. Menendez, Mr. Wyden, Mr.
			 Tester, Mrs. Feinstein,
			 Mr. Brown of Ohio,
			 Mr. Reed, and Mr. Schumer) introduced the following bill; which
			 was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			December 19, 2012
			Reported by Mr.
			 Lieberman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To provide benefits to domestic partners of Federal
		  employees.
	
	
		1.Short title; references; and
			 table of contents
			(a)Short
			 titleThis Act may be cited as the Domestic Partnership Benefits and Obligations Act of
			 2011.
			(b)ReferencesExcept
			 as otherwise expressly provided, whenever in this Act an amendment or repeal is
			 expressed in terms of an amendment to, or a repeal of, a section or other
			 provision, the reference shall be considered to be made to a section or other
			 provision of title 5, United States Code.
			(c)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; references; and
				table of contents.
					Sec. 2. Purpose.
					TITLE I—Establishment and
				termination of domestic partnerships; other general provisions
					Sec. 101. Federal employees in domestic
				partnerships.
					Sec. 102. Guidance and educational
				materials.
					Sec. 103. Review of programs under which
				employment benefits and obligations are established.
					Sec. 104. Effective date.
					TITLE II—Civil Service Retirement
				System
					Sec. 201. Definitions.
					Sec. 202. Creditable
				service.
					Sec. 203. Computation of
				annuity.
					Sec. 204. Cost-of-living adjustment of
				annuities.
					Sec. 205. Survivor
				annuities.
					Sec. 206. Lump-sum benefits; designation
				of beneficiary; order of precedence.
					Sec. 207. Alternative forms of
				annuities.
					Sec. 208. Administration;
				regulations.
					Sec. 209. Participation in the Thrift
				Savings Plan.
					TITLE III—Federal Employees’ Retirement
				System
					Subtitle A—General
				provisions
					Sec. 301. Definitions.
					Subtitle B—Creditable
				service
					Sec. 311. Creditable
				service.
					Sec. 312. Survivor reduction for a
				current spouse or a current domestic partner.
					Sec. 313. Survivor reduction for a
				former spouse or former domestic partner.
					Sec. 314. Survivor elections; deposit;
				offsets.
					Sec. 315. Survivor reductions;
				computation.
					Sec. 316. Insurable interest
				reductions.
					Sec. 317. Alternative forms of
				annuities.
					Sec. 318. Lump-sum benefits; designation
				of beneficiary; order of precedence.
					Subtitle C—Thrift Savings
				Plan
					Sec. 321. Benefits and election of
				benefits.
					Sec. 322. Annuities: methods of payment;
				election; purchase.
					Sec. 323. Protections for spouses,
				domestic partners, former spouses, and former domestic partners.
					Sec. 324. Justices and
				judges.
					Subtitle D—Survivor
				annuities
					Sec. 331. Definitions.
					Sec. 332. Rights of a widow, widower, or
				surviving partner.
					Sec. 333. Rights of a child.
					Sec. 334. Rights of a former spouse or
				former domestic partner.
					Subtitle E—General administrative
				provisions
					Sec. 341. Authority of the Office of
				Personnel Management.
					Sec. 342. Cost-of-living
				adjustments.
					Subtitle F—Federal Retirement Thrift
				Investment Management System
					Sec. 351. Fiduciary responsibilities;
				liability and penalties.
					TITLE IV—Insurance benefits
					Sec. 401. Life insurance.
					Sec. 402. Health insurance.
					Sec. 403. Enhanced dental
				benefits.
					Sec. 404. Enhanced vision
				benefits.
					Sec. 405. Long-term care
				insurance.
					TITLE V—Travel, transportation, and
				subsistence
					Sec. 501. Reimbursement for taxes
				incurred on money received for travel expenses.
					Sec. 502. Definition.
					Sec. 503. Relocation expenses of
				employees transferred or reemployed.
					Sec. 504. Taxes on reimbursements for
				travel, transportation, and relocation expenses of employees
				transferred.
					Sec. 505. Relocation expenses of an
				employee who is performing an extended assignment.
					Sec. 506. Transportation of family
				members incident to repatriation of employees held captive.
					Sec. 507. Regulations to include
				domestic partners.
					TITLE VI—Compensation for work
				injuries
					Sec. 601. Definitions.
					Sec. 602. Death gratuity for injuries
				incurred in connection with employee’s service with an Armed Force.
					Sec. 603. Beneficiaries of awards unpaid
				at death; order of precedence.
					Sec. 604. Augmented compensation for
				dependents.
					Sec. 605. Limitations on right to
				receive compensation.
					Sec. 606. Compensation in case of
				death.
					Sec. 607. Lump-sum payment.
					Sec. 608. Employees of nonappropriated
				fund instrumentalities.
					Sec. 609. Effective date.
					TITLE VII—Employee leave; death or
				captivity compensation; other employee benefits 
					Sec. 701. Voluntary transfers of leave;
				Voluntary Leave Bank Program.
					Sec. 702. Family and medical
				leave.
					Sec. 703. Settlement of
				accounts.
					Sec. 704. Payments to missing
				employees.
					Sec. 705. Compensation for disability or
				death.
					Sec. 706. Annuity of the Comptroller
				General.
					TITLE VIII—Ethics in
				Government, conflicts of interest, employment of relatives, gifts, and employee
				conduct
					Sec. 801. Ethics in Government Act of
				1978.
					Sec. 802. Conflicts of
				interest.
					Sec. 803. Employment of relatives,
				restrictions.
					Sec. 804. Receipt and disposition of
				foreign gifts and decorations.
					Sec. 805. Regulation of conduct;
				gifts.
					Sec. 806. Acceptance of travel
				assistance from non-Federal sources.
				
			2.PurposeThe purpose of this Act is to apply
			 employment benefits and obligations to Federal employees in same-sex domestic
			 partnerships and to their domestic partners that are the same as the employment
			 benefits and obligations that apply under existing statutes to married Federal
			 employees and to their spouses.
		IEstablishment and
			 termination of domestic partnerships; other general provisions
			101.Federal
			 employees in domestic partnerships
				(a)In
			 generalSubpart A of part III
			 is amended by inserting after section 2305 the following:
					
						25Federal Employees
				in Domestic Partnerships
							
								Sec.
								2501. Definitions.
								2502. Establishment and termination of
				  domestic partnerships.
							
							2501.DefinitionsIn this chapter—
								(1)the term
				annuitant means—
									(A)an annuitant as
				defined under section 8331, 8401, or 8901(3)(A); and
									(B)as determined
				under regulations prescribed by the President or a designee of the President,
				any other individual who is entitled to benefits (based on the service of such
				individual) under a retirement system for employees of the Government;
									(2)the term
				Director means the Director of the Office of Personnel
				Management;
								(3)the term
				domestic partner means either of the individuals in a domestic
				partnership;
								(4)the term
				domestic partnership means a relationship between 2 individuals of
				the same sex, at least 1 of whom is an employee, former employee, or annuitant,
				that has been established under section 2502(a) and not terminated under
				section 2502(b); and
								(5)the term
				employee means—
									(A)an employee as
				defined under section 2105, including an employee referred to in subsection (c)
				or (e) of that section;
									(B)a Member of
				Congress;
									(C)the
				President;
									(D)an individual who
				is an employee, as defined under section 8331, 8401, 8701, 8901, or 9001;
				or
									(E)any other
				individual who is employed by the Government and is included within this
				definition under regulations prescribed by the President or a designee of the
				President.
									2502.Establishment
				and termination of domestic partnerships
								(a)Establishment of
				domestic partnership
									(1)An employee,
				former employee, or annuitant and another individual (who may also be an
				employee, former employee, or annuitant) may establish a domestic partnership
				as provided in this section for the purposes of the provisions of law to which
				this chapter applies.
									(2)To establish a
				domestic partnership, the 2 individuals referred to in paragraph (1) shall
				jointly execute, and the employee, former employee, or annuitant shall file, an
				affidavit in such form and filed in such manner as the Director shall by
				regulation prescribe.
									(3)By the affidavit
				referred to in paragraph (2), each of the individuals shall attest to the
				following:
										(A)(i)The individuals are of
				the same sex; and
											(ii)the individual
				who files the affidavit is an employee, former employee, or annuitant.
											(B)(i)The individuals are in
				a committed domestic-partnership relationship with each other satisfying the
				conditions in clauses (ii), (iii), and (iv) and intend to remain so
				indefinitely.
											(ii)The individuals
				have a common residence and intend to continue to do so (or would have a common
				residence, but are prevented from doing so because of an assignment abroad or
				other employment-related factors, financial considerations, family
				responsibilities, or other similar reason (which shall be specifically
				identified in the affidavit)).
											(iii)The individuals
				share responsibility for a significant measure of each other’s welfare and
				financial obligations.
											(iv)Neither
				individual is married to or in a domestic partnership with anyone except each
				other.
											(C)Each individual is
				at least 18 years of age and mentally competent to consent to a
				contract.
										(D)The individuals
				are not related to each other by blood in a way that would prohibit legal
				marriage between individuals otherwise eligible to marry in the jurisdiction
				(or, if applicable, in any jurisdiction) in which the individuals have a common
				residence.
										(E)Each of the
				individuals understands that—
											(i)as a domestic
				partner, each individual not only gains certain benefits, but also assumes
				certain obligations, as set forth in the provision of law to which this chapter
				applies, the violation of which may lead to disciplinary action against an
				employee and to criminal and other penalties;
											(ii)either or both of
				the domestic partners are required to file notification under subsection (b)(2)
				terminating the domestic partnership within 30 days after any condition under
				clause (ii), (iii), or (iv) of subparagraph (B) ceases to be satisfied, and, if
				1 domestic partner dies, the other is required to file a notification under
				subsection (b)(3) within 30 days after the death; and
											(iii)willful
				falsification of information in the affidavit, or willful failure to file
				notification as required under subsection (b)(2) or (3), may lead to recovery
				of amounts obtained as a result of such falsification or failure, disciplinary
				action against an employee, and criminal or other penalties.
											(b)Termination of
				domestic partnership
									(1)A domestic
				partnership is terminated upon—
										(A)the death of
				either domestic partner;
										(B)the filing of a
				notification under paragraph (2) by either or both domestic partners; or
										(C)the satisfaction
				of such other conditions as the Director may by regulation prescribe.
										(2)(A)If any condition
				referred to under clause (ii), (iii), or (iv) of subsection (a)(3)(B) ceases to
				be satisfied, either or both of the domestic partners shall, within 30 days
				after the condition ceases to be satisfied, execute and file a notification, in
				such form and in such manner as prescribed by the Director in regulation,
				stating that the condition is no longer satisfied and that the domestic
				partnership is terminated.
										(B)Each domestic
				partner has a duty that the notification under subparagraph (A) be timely
				filed, but the duty of 1 domestic partner shall be satisfied if the other
				domestic partner timely executes and files the required notification.
										(C)The Director shall
				promulgate regulations establishing the criteria for determining when any
				condition referred to under clause (ii), (iii), or (iv) of subsection (a)(2)(B)
				ceases to be satisfied.
										(3)When one domestic
				partner dies, the other domestic partner shall, within 30 days after the death,
				execute and file a notification of the death, in such form and in such manner
				as prescribed by the Director in regulation.
									(c)Effectiveness of
				the filing of an affidavit
									(1)The filing of an
				affidavit under subsection (a)(2) shall not be effective for purposes of this
				section unless the filing individual is an employee, former employee, or
				annuitant as of the time of the filing.
									(2)No individual
				shall, for purposes of the provisions of law to which this chapter applies, be
				treated as being in a domestic partnership—
										(A)unless an
				affidavit has been filed in accordance with this section and with regulations
				prescribed by the Director; or
										(B)after the earlier
				of—
											(i)the date of the
				death of either individual; or
											(ii)the date as of
				which the domestic partnership is otherwise terminated, as determined under
				regulations prescribed by the Director.
											(d)Additional
				notifications to government employerA domestic partner employed
				by an entity of the United States shall provide such notifications to the
				employing entity of the formation, existence, or termination of the domestic
				partnership, in addition to the filings required under subsections (a) and (b),
				as may be required, and in such form and in such manner as prescribed, by the
				Director in regulation.
								(e)Applicability
									(1)This section applies for purposes of the
				provisions of this title (excluding chapter 81).
									(2)Two individuals
				determined under section 8101(21) or 8171(e)(1)(A) to be domestic partners for
				purposes of chapter 81 shall be deemed to be domestic partners in a domestic
				partnership, as defined under section 2501, for purposes of any provision of
				law.
									(3)Under regulations
				prescribed by the President—
										(A)the Secretary of
				Labor shall inform the Director of any individual determined under section
				8101(21) or 8171(e)(1)(A) to be domestic partners; and
										(B)if an individual
				who is an employee or annuitant is determined under section 8101(21) or
				8171(e)(1)(A) to be a domestic partner with another individual for purposes of
				chapter 81, the individual shall promptly establish a domestic partnership
				under subsection (a) and shall be subject to the requirements of subsections
				(b), (c), and (d).
										(f)RegulationsThe
				Director shall issue regulations to carry out subsection (a) through
				(d).
								.
				(b)Technical and
			 conforming amendmentThe
			 table of chapters for part III of title 5, United States Code, is amended by
			 inserting after the item relating to chapter 23 the following:
					
						
							25. Federal Employees in Domestic
				  Partnerships2501
						
						.
				102.Guidance and
			 educational materials
				(a)In
			 generalThe officers and agencies that have authority to develop
			 and issue guidance and educational materials with respect to benefits and
			 obligations established under the amendments made by this Act and the measures
			 taken under section 103 shall issue the materials—
					(1)in accordance with
			 subsection (c); and
					(2)if in the
			 executive branch, under the coordination of the Director of the Office of
			 Personnel Management.
					(b)Office of
			 Personnel ManagementThe Director of the Office of Personnel
			 Management shall, to the greatest extent practicable—
					(1)compile the
			 materials referred to under subsection (a);
					(2)prepare and issue
			 guidance and educational materials with respect to benefits and obligations
			 available to domestic partners of certain Secret Service and Park Police
			 Officers who are covered under the DC Police Officers’ and Firefighters’
			 Retirement Plan, and include that guidance documentation in the compilation
			 under paragraph (1); and
					(3)ensure that such
			 materials are readily available to employees and their domestic partners, both
			 in print form and by publicly accessible website.
					(c)TimelinessTo
			 the maximum extent practicable, the materials shall be—
					(1)prepared and made
			 readily available not later than 30 days before the effective date of this Act;
			 and
					(2)updated as
			 necessary.
					(d)Effective
			 dateThis section shall take effect on the date of enactment of
			 this Act.
				103.Review of
			 programs under which employment benefits and obligations are
			 established
				(a)DefinitionsIn
			 this section—
					(1)the term
			 benefit includes any right, power, privilege, immunity, or
			 protection, whether substantive, procedural, remedial, or otherwise;
					(2)the term
			 domestic partner means either of the individuals in a domestic
			 partnership;
					(3)the term
			 domestic partnership means a relationship between 2
			 individuals—
						(A)who are of the
			 same sex;
						(B)at least 1 of whom
			 is an employee;
						(C)(i)who are in a committed
			 domestic-partnership relationship with each other satisfying the conditions in
			 clauses (ii), (iii), and (iv) and intend to remain so indefinitely;
							(ii)who have a common
			 residence and intend to continue to do so (or would have a common residence,
			 but are prevented from doing so because of such reasons as an assignment abroad
			 or other employment-related factors, financial considerations, family
			 responsibilities, or other such reasons);
							(iii)who share
			 responsibility for a significant measure of each other’s welfare and financial
			 obligations; and
							(iv)neither of whom
			 is married to or in a domestic partnership with anyone except each
			 other;
							(D)each of whom are
			 at least 18 years of age and mentally competent to consent to a contract;
			 and
						(E)who are not
			 related to each other by blood in a way that would prohibit legal marriage
			 between individuals otherwise eligible to marry in the jurisdiction (or, if
			 applicable, in any jurisdiction) in which the individuals have a common
			 residence; and
						(4)the term
			 employee means—
						(A)an employee as
			 defined under section 2501 of title 5, United States Code, as added by section
			 101 of this Act;
						(B)a member of the
			 commissioned corps of the Public Health Service or of the commissioned corps of
			 the National Oceanic and Atmospheric Administration; or
						(C)any other
			 individual performing personal service to the Government (including an
			 instrumentality wholly owned by the United States), whether for pay, for
			 nominal pay, or as a volunteer, who is not performing such service as an
			 employee of any employer other than the Government or as a member of the Armed
			 Forces; and
						(5)the term
			 obligation includes any duty, disability, or liability, whether
			 substantive, procedural, remedial, or otherwise.
					(b)Reviews,
			 additional measures, recommendations, and reports to congressNot
			 later than 180 days after the date of enactment of this Act, and not less
			 frequently than once every 2 years thereafter, the President and designees of
			 the President shall—
					(1)conduct a review
			 of the employment benefits and of the employment obligations applied to married
			 employees and their spouses to determine what authority exists for the
			 President and designees of the President to apply such benefits and obligations
			 to employees who have domestic partners and the domestic partners of those
			 employees;
					(2)include within the
			 review under paragraph (1) all employment benefits and obligations under
			 regulations prescribed by the President or a designee of the President, or
			 promulgated by the head of any agency or department of the executive
			 branch;
					(3)take any
			 additional measures that can be taken, to the greatest extent practicable and
			 consistent with law, to apply such benefits and obligations to employees with
			 domestic partners and the domestic partners of those employees;
					(4)develop
			 recommendations for any legislation to further apply such benefits and
			 obligations to employees with domestic partners and the domestic partners of
			 those employees; and
					(5)submit a report to
			 Congress summarizing the review, determinations, and recommendations under
			 paragraphs (1), (2), (3), and (4).
					(c)Effective
			 dateThis section shall take effect on the date of enactment of
			 this Act.
				104.Effective
			 date
				(a)In
			 generalExcept as otherwise
			 specifically provided, this Act and amendments made by this Act shall take
			 effect 180 days after the date of enactment of this Act.
				(b)Application to
			 current and future employeesAn employee, former employee, or
			 annuitant shall be eligible to establish a domestic partnership by filing an
			 affidavit under section 2502(a)(2) of title 5, United States Code, as added by
			 section 101 of this Act, only if the employee, former employee, or annuitant is
			 or has been employed as an employee on or after the effective date of this
			 Act.
				IICivil Service
			 Retirement System
			201.DefinitionsSection 8331 is amended—
				(1)in paragraph (30),
			 by striking and at the end;
				(2)in paragraph (31),
			 by striking the period and inserting a semicolon; and
				(3)by adding at the
			 end the following:
					
						(32)domestic
				partner and domestic partnership have the meanings given
				under section 2501; and
						(33)former domestic partner means
				a former domestic partner of an individual—
							(A)if such individual
				performed at least 18 months of civilian service covered under this subchapter
				as an employee or Member; and
							(B)if the former
				domestic partner was in a domestic partnership with such individual for at
				least 9
				months.
							.
				202.Creditable
			 serviceSection 8332 is
			 amended—
				(1)in subsection
			 (c)(3)(C)(ii), by striking former spouse. and inserting
			 former spouse (or former domestic partner).; and
				(2)in paragraphs (4)
			 and (5) of subsection (o), by striking spouse each place it
			 appears and inserting spouse (or domestic partner),.
				203.Computation of
			 annuitySection 8339 is
			 amended—
				(1)in subsection
			 (j)—
					(A)in paragraph
			 (1)—
						(i)by inserting
			 (or domestic partner) after the spouse each place
			 it appears;
						(ii)by inserting
			 (or has a domestic partner) after is married;
			 and
						(iii)by inserting
			 (or domestic partner’s) after the spouse’s each
			 place it appears;
						(B)in paragraph (2),
			 by inserting (or former domestic partner) after former
			 spouse each place it appears;
					(C)in paragraph
			 (3)—
						(i)in the first
			 sentence—
							(I)by inserting
			 (or former domestic partner) after former spouse
			 each place it appears; and
							(II)by inserting
			 (or being in a domestic partnership with) after based on
			 marriage to;
							(ii)in the second
			 sentence—
							(I)by inserting
			 (or the domestic partnership of the former domestic partner
			 with) after the marriage of the former spouse to;
			 and
							(II)by striking
			 is dissolved, and inserting is dissolved (or
			 terminated),;
							(iii)in the sixth
			 sentence, by striking former spouse. and inserting former
			 spouse (or former domestic partner).;
						(iv)in subparagraph
			 (B)—
							(I)by striking
			 is then married, and inserting is then married (or is
			 then in a domestic partnership),; and
							(II)by striking
			 the spouse’s written consent. and inserting the written
			 consent of the spouse (or domestic partner).; and
							(v)by amending the
			 next to last sentence to read as follows: In the case of a retired
			 employee or Member whose annuity is being reduced in order to provide a
			 survivor annuity for a former spouse (or former domestic partner), an election
			 to provide or increase a survivor annuity for any other former spouse (or any
			 other former domestic partner), and to continue an appropriate reduction for
			 that purpose, may be made within the same period that, and subject to the same
			 conditions under which, an election could be made under paragraph (5)(B) for a
			 current spouse (or a current domestic partner), subject to the provisions of
			 this paragraph relating to consent of a current spouse (or of a current
			 domestic partner), if the retired employee or Member is then married (or in a
			 domestic partnership).; and
						(D)by amending
			 paragraph (5) to read as follows:
						
							(5)(A)Any reduction in an annuity for the purpose
				of providing a survivor annuity for the current spouse (or the current domestic
				partner) of a retired employee or Member shall be terminated for each full
				month—
									(i)after the death of the spouse (or domestic
				partner); or
									(ii)after the dissolution of the marriage of
				the spouse (or the termination of the domestic partnership of the domestic
				partner) to the employee or Member,
									except that an appropriate
				reduction shall be made thereafter if the spouse (or domestic partner) is
				entitled, as a former spouse (or former domestic partner), to a survivor
				annuity under section 8341(h).(B)Any reduction in an annuity for the purpose
				of providing a survivor annuity for a former spouse (or a former domestic
				partner) of a retired employee or Member shall be terminated for each full
				month after the former spouse remarries (or enters into a domestic partnership)
				(or the former domestic partner enters into a subsequent domestic partnership
				or marries) before reaching age 55 or dies. This reduction shall be replaced by
				an appropriate reduction or reductions under paragraph (4) if the retired
				employee or Member has (i) another former spouse (or another former domestic
				partner) who is entitled to a survivor annuity under section 8341(h), (ii) a
				current spouse to whom the employee or Member was married (or a current
				domestic partner with whom the employee or Member was in a domestic
				partnership) at the time of retirement and with respect to whom a survivor
				annuity was not jointly waived under paragraph (1), or (iii) a current spouse
				whom the employee or Member married (or a current domestic partner with whom
				the employee or Member entered into domestic partnership) after retirement and
				with respect to whom an election has been made under subparagraph (C) or
				subsection (k)(2).
								(C)(i)Upon entry into a subsequent marriage (or
				domestic partnership), a retired employee or Member who was married (or in a
				domestic partnership) at the time of retirement, including an employee or
				Member whose annuity was not reduced to provide a survivor annuity for the
				employee’s or Member's spouse or former spouse (or domestic partner or former
				domestic partner) as of the time of retirement, may irrevocably elect during
				such marriage (or domestic partnership), in a signed writing received by the
				Office—
										(I)within 2 years
				after such entry into a subsequent marriage (or domestic partnership);
				or
										(II)if later, within
				2 years after—
											(aa)the death of or entry into a subsequent
				marriage (or domestic partnership) by any former spouse (or former domestic
				partner) of such employee or Member who was entitled to a survivor annuity
				under section 8341(h); or
											(bb)if there was more
				than 1 surviving former spouse (or surviving former domestic partner), the
				death of or entry into a subsequent marriage (or domestic partnership) by the
				last such surviving former spouse (or surviving former domestic
				partner),
											a reduction in the employee’s or
				Member's annuity under paragraph (4) for the purpose of providing an annuity
				for such employee’s or Member's spouse (or domestic partner) in the event such
				spouse (or domestic partner) survives the employee or Member.(ii)Such election and reduction shall be
				effective the first day of the second month after the election is received by
				the Office, but not less than 9 months after the date of the subsequent
				marriage (or entry into the subsequent domestic partnership), and the retired
				employee or Member shall deposit in the Fund an amount determined by the Office
				of Personnel Management, as nearly as may be administratively feasible, to
				reflect the amount by which the annuity of such retired employee or Member
				would have been reduced if the election had been in effect since the date of
				retirement or, if later, the date the previous reduction in such retired
				employee’s or Member's annuity was terminated under subparagraph (A) or (B),
				plus interest. For the purposes of the preceding sentence, the annual rate of
				interest for each year during which an annuity would have been reduced if the
				election had been in effect on and after the applicable date referred to in
				such sentence shall be 6 percent.
									(iii)The Office shall, by regulation, provide
				for payment of the deposit required under clause (ii) by a reduction in the
				annuity of the employee or Member. The reduction shall, to the extent
				practicable, be designed so that the present value of the future reduction is
				actuarially equivalent to the deposit required under clause (ii), except that
				total reductions in the annuity of an employee or Member to pay deposits
				required by the provisions of this paragraph or paragraph (3) shall not exceed
				25 percent of the annuity computed under subsections (a) through (i), (n), (q),
				and (r), including adjustments under section 8340. The reduction required by
				this clause, which shall be effective on the same date as the election under
				clause (i), shall be permanent and unaffected by any future dissolution of the
				marriage (or termination of the domestic partnership). Such reduction shall be
				independent of and in addition to the reduction required under clause
				(i).
									(iv)Notwithstanding any other provision of this
				subparagraph, an election under this subparagraph may not be made for the
				purpose of providing an annuity in the case of a spouse by remarriage (or a
				domestic partner by a subsequent domestic partnership) if such spouse was
				married to (or if such domestic partner was in a domestic partnership with) the
				employee or Member at the time of such employee’s or Member's retirement, and
				all rights to survivor benefits for such spouse (or domestic partner) under
				this subchapter based on marriage (or domestic partnership) to such employee or
				Member were then waived under paragraph (1) or a similar prior provision of
				law.
									(v)An election to provide a survivor annuity
				to a person under this subparagraph—
										(I)shall prospectively void any election made
				by the employee or Member under subsection (k)(1) with respect to such person;
				or
										(II)shall, if an election was made by the
				employee or Member under such subsection (k)(1) with respect to a different
				person, prospectively void such election if appropriate written application is
				made by such employee or Member at the time of making the election under this
				subparagraph.
										(vi)The deposit provisions of clauses (ii) and
				(iii) shall not apply if—
										(I)the employee or Member makes an election
				under this subparagraph after having made an election under subsection (k)(1);
				and
										(II)the election under subsection (k)(1)
				becomes void under clause (v).
										;
				
					(2)in subsection
			 (k)—
					(A)in paragraph
			 (1)—
						(i)by striking a married employee or
			 Member and inserting an employee or Member who is married (or in
			 a domestic partnership); and
						(ii)by inserting
			 (or domestic partner) after spouse each place it
			 appears;
						(B)in paragraph
			 (2)—
						(i)by striking the
			 matter before subparagraph (B) and inserting the following:
							
								(2)(A)An employee or Member,
				who is unmarried (and not in a domestic partnership) at the time of retiring
				under a provision of law which permits election of a reduced annuity with a
				survivor annuity payable to such employee’s or Member's spouse (or domestic
				partner) and who later marries (or enters into a domestic partnership), may
				irrevocably elect, in a signed writing received in the Office—
										(i)within 2 years
				after such employee or Member marries (or enters into a domestic partnership);
				or
										(ii)if later, within
				2 years after—
											(I)the death of, or
				entry into a subsequent marriage (or domestic partnership) by, any former
				spouse (or former domestic partner) of such employee or Member who was entitled
				to a survivor annuity under section 8341(h); or
											(II)if there was more
				than 1 surviving former spouse (or surviving former domestic partner), the
				death of or entry into a subsequent marriage (or domestic partnership) by the
				last such surviving former spouse (or surviving former domestic
				partner),
											a
				reduction in the retired employee or Member's current annuity as provided in
				subsection
				(j).;
						(ii)in subparagraph
			 (B)(i) (in the matter before subclause (I)), by striking
			 marriage. and inserting marriage (or entry into a
			 domestic partnership).;
						(iii)in subparagraph
			 (B)(ii), by inserting (or in a domestic partnership) after
			 married; and
						(iv)in subparagraph
			 (C), by striking marriage. and inserting marriage (or
			 domestic partnership).; and
						(3)in subsection
			 (o)(1)—
					(A)in subparagraphs
			 (A)(i) and (B)(i), by striking is married, and inserting
			 is married (or is in a domestic partnership),; and
					(B)in subparagraph
			 (A) (in the matter following clause (ii)), by inserting (or domestic
			 partner) after spouse.
					204.Cost-of-living
			 adjustment of annuitiesSection 8340 is amended—
				(1)in subsection
			 (a)—
					(A)by striking
			 and at the end of paragraph (1);
					(B)by striking the
			 period at the end of paragraph (2) and inserting ; and;
			 and
					(C)by adding at the
			 end the following:
						
							(3)the terms widow,
				widower, and surviving partner have the respective
				meanings given them under section 8341.
							;
				and
					(2)in subsection
			 (c)(1)—
					(A)in the matter
			 before subparagraph (A), by striking all after who retires, and
			 before of a deceased annuitant and inserting to the
			 widow, widower, or former spouse (or the surviving partner or former domestic
			 partner) of a deceased employee or Member, or to the widow, widower, or former
			 spouse (or the surviving partner or former domestic partner), or insurable
			 interest designee; and
					(B)in subparagraph
			 (B)(ii), by striking a widow, widower, former spouse, or insurable
			 interest designee and inserting a widow, widower, or former
			 spouse (or surviving partner or former domestic partner) or insurable interest
			 designee.
					205.Survivor
			 annuitiesSection 8341 is
			 amended—
				(1)in subsection
			 (a)—
					(A)by redesignating
			 paragraphs (3) and (4) as paragraphs (4) and (5), respectively;
					(B)by inserting after
			 paragraph (2) the following:
						
							(3)surviving
				partner means the surviving domestic partner of an employee or Member
				who—
								(A)was in a domestic
				partnership with such employee or Member for at least 9 months immediately
				before the death of such employee or Member; or
								(B)satisfies such
				other requirements, related to parenthood and the domestic partnership, as the
				Director of the Office of Personnel Management shall by regulation prescribe
				based on the definition of a widow or widower under paragraphs (1)(B) and
				(2)(B) of this section;
								;
				and
					(C)in paragraph (5)
			 (as so redesignated by subparagraph (A))—
						(i)in subparagraph
			 (A)—
							(I)by striking
			 an unmarried dependent child and inserting a dependent
			 child who is unmarried (and not in a domestic partnership) and;
							(II)in clause (ii),
			 by striking stepchild but only if the stepchild  and inserting
			 stepchild (or child of the domestic partner not adopted by or otherwise
			 the child of the employee or Member) but only if the stepchild (or the child of
			 the domestic partner); and
							(III)in clause (iv),
			 by inserting (or surviving domestic partner) after the
			 surviving spouse; and
							(ii)in subparagraphs
			 (B) and (C), by striking unmarried dependent child and inserting
			 dependent child who is unmarried (and not in a domestic
			 partnership);
						(2)in subsection
			 (b)—
					(A)in paragraph
			 (1)—
						(i)by striking
			 widow or widower each place it appears and inserting
			 widow or widower (or surviving partner); and
						(ii)by striking
			 remarriage, and inserting remarriage (or entry into a
			 subsequent domestic partnership);
						(B)in paragraph
			 (2)—
						(i)by striking widow or widower
			 each place it appears and inserting widow or widower (or surviving
			 partner); and
						(ii)by inserting
			 (or in a domestic partnership with) after married
			 to;
						(C)in paragraph
			 (3)—
						(i)in the matter
			 before subparagraph (A), by inserting (or domestic partner)
			 after spouse;
						(ii)by striking widow or widower
			 each place it appears and inserting widow or widower (or surviving
			 partner); and
						(iii)in subparagraph
			 (B), by inserting (or, in the case of a widow or widower, enters into a
			 domestic partnership) (or, in the case of a surviving partner, enters into a
			 subsequent domestic partnership or marries) after
			 remarries; and
						(D)in paragraph
			 (4)—
						(i)by striking widow or widower
			 each place it appears and inserting widow or widower (or surviving
			 partner); and
						(ii)in subparagraph
			 (B), by inserting (or former domestic partner) after
			 former spouse;
						(3)in subsection
			 (d)—
					(A)by striking widow or widower
			 each place it appears and inserting widow or widower (or surviving
			 partner);
					(B)in subparagraph (B), by inserting
			 (or former domestic partner) after former spouse;
			 and
					(C)in clause (ii), by
			 inserting (or, in the case of a widow or widower, enters into a domestic
			 partnership) (or, in the case of a surviving partner, enters into a subsequent
			 domestic partnership or marries) after remarries;
					(4)in subsection
			 (e)—
					(A)by striking the
			 matter before paragraph (2) and inserting the following:
						
							(e)(1)For the purposes of this
				subsection—
									(A)the term
				former spouse includes a former spouse who was married to an
				employee or Member for less than 9 months and a former spouse of an employee or
				Member who completed less than 18 months of service covered by this subchapter;
				and
									(B)the term former domestic
				partner includes a former domestic partner who was in a domestic
				partnership with an employee or Member for less than 9 months and a former
				domestic partner of an employee or Member who completed less than 18 months of
				service covered by this
				subchapter.
									;
					(B)in paragraph (2),
			 by striking a spouse or a former spouse each place it appears
			 and inserting a spouse or former spouse (or a domestic partner or former
			 domestic partner);
					(C)in paragraph
			 (3)—
						(i)in subparagraph
			 (E), by striking dies or marries; and inserting dies or
			 marries (or enters into a domestic partnership);; and
						(ii)in the matter
			 following subparagraph (E)—
							(I)by inserting
			 (or domestic partner or former domestic partner) after
			 spouse or former spouse; and
							(II)by striking
			 spouse, former spouse, or child and inserting spouse or
			 former spouse (or domestic partner or former domestic partner) or
			 child,; and
							(D)in paragraph (4),
			 by striking marriage, then, if such marriage and inserting
			 marriage, then, if such marriage (or a domestic partnership, then, if
			 such domestic partnership);
					(5)by striking
			 subsection (f) and inserting the following:
					
						(f)If a Member heretofore or hereafter
				separated from the service with title to deferred annuity from the Fund
				hereafter dies before having established a valid claim for annuity and is
				survived by a spouse to whom married (or a domestic partner to whom in a
				domestic partnership) at the date of separation, the surviving spouse (or
				surviving partner)—
							(1)is entitled to an annuity equal to 55
				percent of the deferred annuity of the Member commencing on the day after the
				Member dies and terminating on the last day of the month before the surviving
				spouse dies or remarries (or enters into a domestic partnership) (or the
				surviving domestic partner dies or enters into a subsequent domestic
				partnership or marries); or
							(2)may elect to
				receive the lump-sum credit instead of annuity if the spouse (or domestic
				partner) is the individual who would be entitled to the lump-sum credit and
				files application therefor with the Office before the award of the
				annuity.
							Notwithstanding the preceding
				sentence, an annuity payable under this subsection to the surviving spouse (or
				surviving domestic partner) of a Member may not exceed the difference
				between—(A)the annuity which
				would otherwise be payable to such surviving spouse (or such surviving domestic
				partner) under this subsection; and
							(B)the amount of the
				survivor annuity payable to any former spouse (or any former domestic partner)
				of such Member under subsection
				(h).
							;
				(6)by striking
			 subsection (g) and inserting the following:
					
						(g)In the case of a surviving spouse (or
				surviving domestic partner) whose annuity under this section is terminated
				because of a subsequent entry into a marriage (or domestic partnership) before
				becoming 55 years of age, annuity at the same rate shall be restored commencing
				on the day the remarriage (or subsequent domestic partnership) is dissolved by
				death, annulment, or divorce (or terminated), if—
							(1)the surviving spouse (or surviving domestic
				partner) elects to receive this annuity instead of a survivor benefit to which
				he may be entitled, under this subchapter or another retirement system for
				Government employees, by reason of the subsequent entry into a marriage (or
				domestic partnership); and
							(2)any lump sum paid
				on termination of the annuity is returned to the
				Fund.
							;
				(7)by striking
			 subsection (h) and inserting the following:
					
						(h)(1)Subject to paragraphs (2) through (5), a
				former spouse (or former domestic partner) of a deceased employee, Member,
				annuitant, or former Member who was separated from the service with title to a
				deferred annuity under section 8338(b) is entitled to a survivor annuity under
				this subsection, if and to the extent expressly provided for in an election
				under section 8339(j)(3), or in the terms of any decree of divorce or annulment
				or any court order or court-approved property settlement agreement incident to
				such decree.
							(2)(A)The annuity payable to a former spouse (or
				former domestic partner) under this subsection may not exceed the difference
				between—
									(i)the amount
				applicable in the case of such former spouse (or former domestic partner), as
				determined under subparagraph (B); and
									(ii)the amount of any
				annuity payable under this subsection to any other former spouse (or former
				domestic partner) of the employee, Member, or annuitant, based on an election
				previously made under section 8339(j)(3), or a court order previously
				issued.
									(B)The applicable amount, for purposes of
				subparagraph (A)(i) in the case of a former spouse (or former domestic
				partner), is the amount which would be applicable—
									(i)under subsection
				(b)(4)(A) in the case of a widow or widower (or surviving partner), if the
				deceased was an employee or Member who died after retirement;
									(ii)under
				subparagraph (A) of subsection (d) in the case of a widow or widower (or
				surviving partner), if the deceased was an employee or Member described in the
				first sentence of such subsection; or
									(iii)under subparagraph (A) of subsection (f) in
				the case of a surviving spouse (or surviving domestic partner), if the deceased
				was a Member described in the first sentence of such subsection.
									(3)The commencement and termination of an
				annuity payable under this subsection shall be governed by the terms of the
				applicable order, decree, agreement, or election, as the case may be, except
				that any such annuity—
								(A)shall not commence before—
									(i)the day after the
				employee, Member, or annuitant dies; or
									(ii)the first day of
				the second month beginning after the date on which the Office receives written
				notice of the order, decree, agreement, or election, as the case may be,
				together with such additional information or documentation as the Office may
				prescribe,
									whichever is later, and(B)shall terminate—
									(i)except as provided
				in subsection (k), in the case of an annuity computed by reference to clause
				(i) or (ii) of paragraph (2)(B), no later than the last day of the month before
				the former spouse remarries (or enters into a domestic partnership) (or former
				domestic partner enters into a subsequent domestic partnership or marries)
				before becoming 55 years of age or dies; or
									(ii)in the case of an annuity computed by
				reference to clause (iii) of such paragraph, no later than the last day of the
				month before the former spouse remarries (or enters into a domestic
				partnership) or dies (or the former domestic partner enters into a subsequent
				domestic partnership or marries or dies).
									(4)For purposes of this subchapter, a
				modification in a decree, order, agreement, or election referred to in
				paragraph (1) shall not be effective—
								(A)if such
				modification is made after the retirement or death of the employee or Member
				concerned, and
								(B)to the extent that
				such modification involves an annuity under this subsection.
								(5)For purposes of
				this subchapter, a decree, order, agreement, or election referred to in
				paragraph (1) shall not be effective, in the case of a former spouse (or former
				domestic partner), to the extent that it is inconsistent with any joint
				designation or waiver previously executed with respect to such former spouse
				(or former domestic partner) under section 8339(j)(1) or a similar prior
				provision of law.
							(6)Any payment under
				this subsection to a person bars recovery by any other person.
							(7)As used in this
				subsection, court means any court of any State, the District of
				Columbia, the Commonwealth of Puerto Rico, Guam, the Northern Mariana Islands,
				or the Virgin Islands, and any Indian
				court.
							;
				(8)by striking
			 subsection (i) and inserting the following:
					
						(i)The requirement in
				subsections (a)(1)(A), (a)(2)(A), and (a)(5)(A) that the surviving spouse (or
				surviving domestic partner) of an employee or Member have been married to (or
				in a domestic partnership with) such employee or Member for at least 9 months
				immediately before the employee’s or Member’s death in order to qualify as the
				widow or widower (or surviving partner) of such employee or Member shall be
				deemed satisfied in any case in which the employee or Member dies within the
				applicable 9-month period, if—
							(1)the death of the
				employee or Member was accidental; or
							(2)the surviving
				spouse (or surviving domestic partner) of such individual had been previously
				married to (or in a domestic partnership with) the individual that was
				subsequently dissolved (or terminated), and the aggregate time married (or in a
				domestic partnership) is at least 9
				months.
							;
				and
				(9)by redesignating
			 subsection (k) as subsection (j) and amending such subsection to read as
			 follows:
					
						(j)(1)Subsections (b)(3)(B),
				(d)(ii), and (h)(3)(B)(i), to the extent that they provide for termination of a
				survivor annuity because of a subsequent entry into a marriage (or domestic
				partnership) before age 55, shall not apply if the widow, widower or former
				spouse was married to (or the surviving partner or former domestic partner was
				in a domestic partnership with) the individual on whose service the survivor
				annuity is based for at least 30 years.
							(2)A subsequent entry
				into a marriage (or domestic partnership) described in paragraph (1) shall not
				be taken into account for purposes of subparagraph (B) or (C) of section
				8339(j)(5) or any other provision of this chapter which the Director of the
				Office of Personnel Management may by regulation identify in order to carry out
				the purposes of this
				subsection.
							.
				206.Lump-sum benefits;
			 designation of beneficiary; order of precedenceSection 8342 is amended—
				(1)in subsection
			 (c)—
					(A)by inserting
			 (or surviving partner) after widow or widower;
			 and
					(B)by striking
			 stepchild. and inserting stepchild (or a child of a
			 domestic partner which child is not adopted by or otherwise a child of the
			 employee or Member).; and
					(2)in subsection
			 (j)—
					(A)in paragraph
			 (1)(A), by inserting (or the domestic partner, if any) after
			 the spouse, if any;
					(B)by inserting (or domestic
			 partner) after spouse each place it appears; and
					(C)by inserting
			 (or former domestic partner) after former spouse
			 each place it appears.
					207.Alternative
			 forms of annuitiesSection
			 8343a is amended—
				(1)in subsection
			 (b)(2)—
					(A)(in the material
			 before subparagraph (A)), by inserting (or in a domestic
			 partnership) after married; and
					(B)in subparagraph
			 (B), by inserting (or surviving domestic partner) after
			 surviving spouse;
					(2)in subsection
			 (d)—
					(A)in paragraph (1),
			 by striking married, each place it appears and inserting
			 married (or in a domestic partnership),; and
					(B)in paragraph (2),
			 by striking former spouse, and inserting former spouse
			 (or former domestic partner),; and
					(3)in subsection (e),
			 by inserting (or in a domestic partnership) after
			 married.
				208.Administration;
			 regulationsSection
			 8347(n)(1)(D) is amended by striking their spouses, and their former
			 spouses and inserting their spouses (and domestic partners), and
			 their former spouses (and former domestic partners).
			209.Participation
			 in the Thrift Savings PlanSection 8351(b)(5) is amended—
				(1)in subparagraphs
			 (A), (B), and (C), by inserting (or domestic partner) after
			 spouse each place it appears;
				(2)in subparagraph
			 (B), by striking a married employee or Member and inserting
			 an employee or Member who is married (or in a domestic
			 partnership); and
				(3)in subparagraph
			 (D), by inserting (or domestic partner or former domestic
			 partner) after spouse or former spouse.
				IIIFederal
			 Employees’ Retirement System
			AGeneral
			 provisions
				301.DefinitionsSection 8401 is amended—
					(1)in paragraph (35),
			 by striking and at the end;
					(2)in paragraph (36),
			 by striking the period at the end and inserting a semicolon; and
					(3)by adding at the
			 end the following:
						
							(37)domestic
				partner and domestic partnership have the meanings given
				under section 2501; and
							(38)former
				domestic partner means a former domestic partner of an
				individual—
								(A)if such individual
				performed at least 18 months of civilian service creditable under section 8411
				as an employee or Member; and
								(B)if the former
				domestic partner was in a domestic partnership with such individual for at
				least 9
				months.
								.
					BCreditable
			 service
				311.Creditable
			 serviceSection 8411 is
			 amended—
					(1)in subsection
			 (c)(4)(C)(ii), by inserting (or former domestic partner) after
			 former spouse;
					(2)in subsection
			 (l)(4)(B)(i), by inserting (or domestic partner) after
			 spouse; and
					(3)in subsection
			 (l)(5), by inserting (or domestic partner) after
			 spouse each place it appears.
					312.Survivor
			 reduction for a current spouse or a current domestic partner
					(a)In
			 generalSection 8416 is
			 amended—
						(1)in the section
			 heading, by inserting (or
			 domestic partner) after spouse;
						(2)in subsection
			 (a)—
							(A)by inserting
			 (or in a domestic partnership) after married each
			 place it appears;
							(B)by inserting
			 (or domestic partner) after spouse each place it
			 appears; and
							(C)by inserting
			 (or domestic partner’s) after spouse’s each place
			 it appears;
							(3)by striking
			 subsection (b) and inserting the following:
							
								(b)(1)Upon entry into a
				subsequent marriage (or subsequent domestic partnership), a retired employee or
				Member who was married (or in a domestic partnership) at the time of
				retirement, including an employee or Member whose annuity was not reduced to
				provide a survivor annuity for the employee’s or Member’s spouse or former
				spouse (or domestic partner or former domestic partner) as of the time of
				retirement, may irrevocably elect during such marriage (or domestic
				partnership), in a signed writing received by the Office—
										(A)within 2 years
				after such entry into a subsequent marriage (or domestic partnership);
				or
										(B)if later, within 2
				years after—
											(i)the death of or
				entry into a subsequent marriage (or domestic partnership) by any former spouse
				(or former domestic partner) of such employee or Member who was entitled to a
				survivor annuity under section 8445, or
											(ii)if there was more than 1 surviving former
				spouse (or surviving former domestic partner), the death of or entry into a
				subsequent marriage (or domestic partnership) by the last such surviving former
				spouse (or surviving former domestic partner),
											a reduction in the employee’s or
				Member’s annuity under section 8419(a) for the purpose of providing an annuity
				for such employee’s or Member’s spouse (or domestic partner) in the event such
				spouse (or domestic partner) survives the employee or Member.(2)The election and
				reduction shall be effective the first day of the second month after the
				election is received by the Office, but not less than 9 months after the date
				of the subsequent marriage (or entry into the subsequent domestic
				partnership).
									(3)An election to provide a survivor annuity
				to an individual under this subsection—
										(A)shall
				prospectively void any election made by the employee or Member under section
				8420 with respect to such individual; or
										(B)shall, if an
				election was made by the employee or Member under section 8420 with respect to
				a different individual, prospectively void such election if appropriate written
				application is made by such employee or Member at the time of making the
				election under this subsection.
										(4)Any election under this subsection made by
				an employee or Member on behalf of an individual after the retirement of such
				employee or Member shall not be effective if—
										(A)the employee or
				Member was married to (or in a domestic partnership with) such individual at
				the time of retirement; and
										(B)the annuity rights
				of such individual based on the service of such employee or Member were then
				waived under subsection
				(a).
										;
						(4)in subsection
			 (c)—
							(A)by striking the
			 matter before paragraph (2) and inserting the following:
								
									(c)(1)An employee or Member
				who is unmarried (and not in a domestic partnership) at the time of retiring
				under this chapter and who later marries (or enters into a domestic
				partnership) may irrevocably elect, in a signed writing received by the
				Office—
											(A)within 2 years
				after such employee or Member marries (or enters into a domestic partnership);
				or
											(B)if later, within 2
				years after—
												(i)the death of or
				entry into a subsequent remarriage (or entry into a subsequent domestic
				partnership or a marriage by any former domestic partner) by of any former
				spouse (or domestic partner) of such employee or Member who was entitled to a
				survivor annuity under section 8445,
												(ii)if more than 1
				surviving former spouse (or surviving former domestic partner), the death of or
				entry into a subsequent marriage (or domestic partnership) by the last such
				surviving former spouse (or surviving former domestic partner),
												a reduction in the current annuity
				of the retired employee or Member, in accordance with section
				8419(a).;
				and
							(B)in paragraph (2),
			 by striking marriage. and inserting marriage (or domestic
			 partnership).; and
							(5)in subsection
			 (d)(1)—
							(A)by inserting
			 (or in a domestic partnership) after married;
			 and
							(B)by inserting
			 (or domestic partner) after spouse each place it
			 appears.
							(b)Technical and
			 conforming amendmentThe table of sections for chapter 84 of
			 title 5, United States Code, is amended by striking the item relating to
			 section 8416 and inserting the following:
						
							
								8416. Survivor reduction for a current
				spouse (or domestic
				partner).
							
							.
					313.Survivor
			 reduction for a former spouse or former domestic partner
					(a)In
			 generalSection 8417 is
			 amended—
						(1)in the section
			 heading, by inserting (or
			 former domestic partner) after former spouse;
						(2)in subsection (a),
			 by inserting (or a former domestic partner) after former
			 spouse; and
						(3)in subsection
			 (b)—
							(A)in paragraph (1),
			 by inserting (or former domestic partner) after former
			 spouse each place it appears;
							(B)by amending
			 paragraph (2) to read as follows:
								
									(2)An election under this subsection shall be
				made at the time of retirement or, if the marriage is dissolved (or the
				domestic partnership is terminated) after the date of retirement, within 2
				years after the date on which the marriage of the former spouse to the employee
				or Member is so dissolved (or the domestic partnership of the former domestic
				partner with the employee or Member is so
				terminated).
									;
				and
							(C)in paragraph
			 (3)—
								(i)in subparagraph
			 (A)(ii), by inserting (or a surviving partner) after a
			 widow or widower; and
								(ii)by amending
			 subparagraph (B) to read as follows:
									
										(B)shall not be
				effective, in the case of an employee or Member who is then married (or in a
				domestic partnership), unless it is made with the spouse’s (or domestic
				partner’s) written
				consent.
										.
								(b)Technical and
			 conforming amendmentThe table of sections for chapter 84 of
			 title 5, United States Code, is amended by striking the item relating to
			 section 8417 and inserting the following:
						
							
								8417. Survivor reduction for a former
				spouse (or former domestic
				partner).
							
							.
					314.Survivor
			 elections; deposit; offsetsSection 8418(b) is amended—
					(1)by inserting
			 (or domestic partnership) after marriage;
			 and
					(2)by striking
			 former spouse. inserting former spouse (or former
			 domestic partner)..
					315.Survivor
			 reductions; computationSection 8419 is amended—
					(1)in subsection (a),
			 by inserting (or domestic partner) after spouse
			 each place it appears; and
					(2)by amending
			 subsection (b) to read as follows:
						
							(b)(1)Any reduction in an
				annuity for the purpose of providing a survivor annuity for the current spouse
				(or current domestic partner) of a retired employee or Member shall be
				terminated for each full month—
									(A)after the death of
				the spouse (or domestic partner); or
									(B)after the
				dissolution of the spouse’s marriage to (or the termination of the domestic
				partner’s domestic partnership with) the employee or Member, except that an
				appropriate reduction shall be made thereafter if the spouse (or domestic
				partner) is entitled, as a former spouse (or former domestic partner), to a
				survivor annuity under section 8445.
									(2)Any reduction in an annuity for the purpose
				of providing a survivor annuity for a former spouse (or former domestic
				partner) of a retired employee or Member shall be terminated for each full
				month after the former spouse remarries (or enters into a domestic partnership)
				(or the former domestic partner enters into a subsequent domestic partnership
				or marries) before reaching age 55 or dies. This reduction shall be replaced by
				appropriate reductions under subsection (a) if the retired employee or Member
				has—
									(A)another former
				spouse (or former domestic partner) who is entitled to a survivor annuity under
				section 8445;
									(B)a current spouse to whom the employee or
				Member was married (or a current domestic partner with whom the employee or
				Member was in a domestic partnership) at the time of retirement and with
				respect to whom a survivor annuity was not waived under section 8416(a) or, if
				waived, with respect to whom an election under section 8416(d) has been made;
				or
									(C)a current spouse whom the employee or
				Member married (or current domestic partner with whom the employee or Member
				entered into a domestic partnership) after retirement and with respect to whom
				an election has been made under subsection (b) or (c) of section
				8416.
									.
					316.Insurable
			 interest reductionsSection
			 8420 is amended—
					(1)in subsection
			 (b)(1)—
						(A)by striking
			 married employee or Member and inserting employee or
			 Member who is married (or in a domestic partnership); and
						(B)by inserting
			 (or domestic partner) after spouse each place it
			 appears; and
						(2)in subsection
			 (b)(2), by inserting (or former domestic partner) after
			 former spouse.
					317.Alternative
			 forms of annuitiesSection
			 8420a is amended—
					(1)in subsection
			 (b)(2)—
						(A)in the matter
			 before subparagraph (A), by inserting (or in a domestic
			 partnership) after married; and
						(B)in subparagraph
			 (B), by striking surviving spouse. inserting surviving
			 spouse (or surviving domestic partner).;
						(2)in subsection
			 (d)—
						(A)in paragraph (1),
			 by striking married, inserting married (or in a domestic
			 partnership), and
						(B)in paragraph (2), by inserting (or
			 former domestic partner) after former spouse each place
			 it appears; and
						(3)in subsection (e),
			 by inserting (or in a domestic partnership) after
			 married.
					318.Lump-sum
			 benefits; designation of beneficiary; order of precedenceSection 8424 is amended—
					(1)in subsection
			 (b)—
						(A)in paragraph
			 (1)—
							(i)in subparagraph
			 (A), by striking the spouse, if any, and any former spouse and
			 inserting any spouse or former spouse (and any domestic partner or
			 former domestic partner); and
							(ii)in subparagraph
			 (B), by striking spouse or former spouse each place it appears
			 and inserting spouse or former spouse (or domestic partner or former
			 domestic partner); and
							(B)in paragraph (2),
			 by striking spouse or former spouse each place it appears and
			 inserting spouse or former spouse (or domestic partner or former
			 domestic partner); and
						(2)in subsection
			 (d)—
						(A)by striking
			 widow or widower and inserting widow or widower (or
			 surviving partner); and
						(B)by striking
			 “stepchild.” and inserting stepchild (or a child of a domestic partner
			 which child is not adopted by or otherwise a child of the employee or
			 Member)..
						CThrift Savings
			 Plan
				321.Benefits and
			 election of benefitsSection
			 8433(e) is amended by striking paragraph (2) and inserting the
			 following:
					
						(2)Notwithstanding
				section 8424(d), if an employee, Member, former employee, or former Member dies
				and has designated as sole or partial beneficiary his or her spouse (or
				domestic partner) at the time of death, or, if an employee, Member, former
				employee, or former Member, dies with no designated beneficiary and is survived
				by a spouse (or domestic partner), the spouse (or domestic partner) may
				maintain the portion of the employee's or Member's account to which the spouse
				(or domestic partner) is entitled in accordance with the following
				terms:
							(A)Subject to the
				limitations of subparagraph (B), the spouse (or domestic partner) shall have
				the same withdrawal options under subsection (b) as the employee or Member were
				the employee or Member living.
							(B)The spouse (or
				domestic partner) may not make withdrawals under subsection (g) or (h).
							(C)The spouse (or
				domestic partner) may not make contributions or transfers to the
				account.
							(D)The account shall
				be disbursed upon the death of the surviving spouse (or surviving domestic
				partner). A beneficiary or surviving spouse (or surviving domestic partner) of
				a deceased spouse (or domestic partner) who has inherited an account is
				ineligible to maintain the inherited spousal
				account.
							.
				322.Annuities:
			 methods of payment; election; purchaseSection 8434(a)(2) is amended—
					(1)in subparagraph
			 (B), by inserting (or domestic partner) after
			 spouse; and
					(2)in subparagraph
			 (E)(i), by inserting (or former domestic partner) after
			 former spouse.
					323.Protections for
			 spouses, domestic partners, former spouses, and former domestic
			 partners
					(a)In
			 generalSection 8435 is
			 amended—
						(1)in the section
			 heading, by inserting (and
			 domestic partners and former domestic partners) after
			 spouses and former
			 spouses;
						(2)in subsection
			 (a)—
							(A)in paragraph
			 (1)—
								(i)in subparagraph
			 (A), by striking A married employee or Member (or former employee or
			 Member) each place it appears and inserting An employee or
			 Member, or former employee or former Member, who is married (or in a domestic
			 partnership); and
								(ii)in subparagraph
			 (B), by inserting (or domestic partner) after
			 spouse each place it appears; and
								(B)in paragraph (2),
			 by inserting (or domestic partner’s) after
			 spouse’s each place it appears;
							(3)in subsection
			 (b)—
							(A)in paragraph
			 (1)—
								(i)by inserting
			 (or surviving domestic partner) after surviving
			 spouse each place it appears; and
								(ii)by inserting
			 (or in a domestic partnership) after married;
			 and
								(B)in paragraph
			 (2)(A), by inserting (or domestic partner) after
			 spouse;
							(4)in subsection
			 (d)—
							(A)in paragraph (1),
			 by inserting (or former domestic partner) after former
			 spouse the first 2 places it appears;
							(B)in paragraphs (3)
			 through (6), by inserting (or former domestic partner) after
			 former spouse each place it appears;
							(C)in paragraph
			 (3)(B), by inserting (or former domestic partners) after
			 former spouses; and
							(D)in paragraph
			 (3)(A), by inserting (or surviving domestic partner) after
			 surviving spouse;
							(5)in subsection
			 (e)(1)—
							(A)by striking the
			 matter before subparagraph (B) and inserting the following:
								
									(e)(1)(A)A loan or withdrawal under subsection (g)
				or (h) of section 8433 may be made to an employee or Member who is married (or
				in a domestic partnership) only if the employee's or Member’s spouse (or
				domestic partner) consents to such loan or withdrawal in
				writing.
											;
				and
							(B)in subparagraph
			 (C), by inserting (or domestic partner’s) after
			 spouse’s each place it appears; and
							(6)in subsection (g),
			 by inserting (or domestic partner or former domestic partner)
			 after spouse or former spouse.
						(b)Technical and
			 conforming amendmentThe table of sections for chapter 84 is
			 amended by striking the item relating to section 8435 and inserting the
			 following:
						
							
								8435. Protections for spouses and former
				spouses (and domestic partners and former domestic
				partners).
							
							.
					324.Justices and
			 judgesSection 8440a(b)(6) is
			 amended by inserting (or domestic partners) after
			 spouses.
				DSurvivor
			 annuities
				331.DefinitionsSection 8441 is amended—
					(1)by redesignating
			 paragraphs (3) and (4) as paragraphs (4) and (5), respectively, and by
			 inserting after paragraph (2) the following:
						
							(3)the term surviving partner
				means the surviving domestic partner of an employee, Member, or annuitant, or
				of a former employee or Member, who—
								(A)was in a domestic partnership with such
				employee, Member, or annuitant, or former employee or Member, for at least 9
				months immediately before the death of such employee, Member, or annuitant, or
				former employee or Member; or
								(B)satisfies such
				other requirements, based on parenthood and the domestic partnership, as the
				Director of the Office of Personnel Management shall by regulation prescribe
				based on the definition of a widow or widower under paragraphs (1)(B) and
				(2)(B) of this section; and
								;
				and
					(2)in paragraph (5)
			 (as so redesignated by paragraph (1))—
						(A)in subparagraph
			 (A)—
							(i)by striking
			 an unmarried dependent child and inserting a dependent
			 child who is unmarried (and not in a domestic partnership);
							(ii)in clause (ii),
			 by striking stepchild but only if the stepchild and inserting
			 stepchild (or child of the domestic partner not adopted by or otherwise
			 the child of the employee or Member) but only if the stepchild (or the child of
			 the domestic partner); and
							(iii)in clause (iv),
			 by inserting (or surviving partner) after widow or
			 widower; and
							(B)in subparagraphs
			 (B) and (C), by striking unmarried dependent child each place
			 that term appears and inserting dependent child who is unmarried (and
			 not in a domestic partnership).
						332.Rights of a
			 widow, widower, or surviving partner
					(a)In
			 generalSection 8442 is
			 amended—
						(1)in the section
			 heading, by inserting (or
			 surviving partner) after widow or widower;
						(2)in subsection
			 (a)—
							(A)by inserting
			 (or surviving partner) after widow or widower
			 each place it appears;
							(B)by inserting
			 (or entry into a domestic partnership) after
			 marriage; and
							(C)by inserting
			 (or domestic partner) after spouse each place it
			 appears;
							(3)in subsection (b),
			 by inserting (or surviving partner) after widow or
			 widower each place it appears;
						(4)in subsection
			 (c)—
							(A)in the matter in
			 paragraph (1) before subparagraph (A) thereof, by inserting (or a
			 surviving partner with whom in a domestic partnership) after
			 widow or widower to whom married; and
							(B)by striking
			 widow or widower each place it appears (other than where amended
			 by subparagraph (A)) and inserting widow or widower (or surviving
			 partner);
							(5)in subsection
			 (d)—
							(A)by striking
			 widow or widower each place it appears and inserting
			 widow or widower (or surviving partner);
							(B)in paragraph
			 (1)(B), by inserting (or enters into a domestic partnership) (or in the
			 case of a surviving partner, enters into a subsequent domestic partnership or
			 marries) after remarries;
							(C)in paragraph
			 (2)—
								(i)by striking
			 remarriage before and inserting subsequent entry into a
			 marriage (or domestic partnership) before;
								(ii)by striking
			 remarriage is dissolved by death, divorce, or annulment, and
			 inserting subsequent marriage is dissolved by death, divorce, annulment
			 (or subsequent domestic partnership is terminated),; and
								(iii)in subparagraph
			 (A), by striking remarriage; and inserting subsequent
			 marriage (or domestic partnership);; and
								(D)in paragraph
			 (3)—
								(i)by striking
			 “remarriage” and inserting “subsequent entry into a marriage (or domestic
			 partnership)”; and
								(ii)by inserting
			 (or in a domestic partnership for at least 30 years with) after
			 married for at least 30 years to;
								(6)in subsection
			 (e)—
							(A)by inserting
			 (or surviving partner) after widow or widower
			 each place it appears;
							(B)by inserting
			 (or in a domestic partnership with) after been married
			 to; and
							(C)by amending
			 paragraph (2) to read as follows:
								
									(2)the surviving
				spouse of such individual had been previously married to such individual and
				subsequently divorced (or the surviving partner of such individual had been
				previously in a domestic partnership with such individual which domestic
				partnership was subsequently terminated), and the aggregate time married (or in
				a domestic partnership) is at least 9
				months.
									;
							(7)in subsection (g),
			 by striking widow or widower and inserting widow, widower
			 (or surviving partner) each place it appears; and
						(8)in subsection
			 (h)—
							(A)by striking
			 widow or widower each place it appears and inserting
			 widow or widower (or surviving partner); and
							(B)by inserting
			 (or former domestic partner) after former spouse
			 each place it appears.
							(b)Technical and
			 conforming amendmentThe table of sections for chapter 84 is
			 amended by striking the item relating to section 8442 and inserting the
			 following:
						
							
								8442. Rights of a widow or widower (or
				surviving
				partner).
							
							.
					333.Rights of a
			 childSection 8443(b) is
			 amended by striking subparagraph (E) and the matter following that subparagraph
			 and inserting the following:
					
						(E)dies or marries
				(or enters into a domestic partnership);
						whichever
				occurs first. On the death of the surviving wife or husband (or surviving
				domestic partner), or former wife or husband (or former domestic partner), or
				termination of the annuity of a child, the annuity of any other child or
				children shall be recomputed and paid as though the wife or husband (or
				domestic partner), former wife or husband (or former domestic partner), or
				child had not survived the annuitant, employee, or Member. If the annuity of a
				child under this subchapter terminates under subparagraph (E) because of
				marriage (or domestic partnership), then, if such marriage (or domestic
				partnership) ends, such annuity shall resume on the first day of the month in
				which it ends, but only if any lump sum paid is returned to the Fund, and that
				individual is not otherwise ineligible for such
				annuity..
				334.Rights of a
			 former spouse or former domestic partner
					(a)In
			 generalSection 8445 is
			 amended—
						(1)in the section
			 heading, by inserting (or
			 former domestic partner) after former spouse;
						(2)in subsection (a),
			 by inserting (or former domestic partner) after former
			 spouse;
						(3)in subsection
			 (b)—
							(A)by inserting
			 (or former domestic partner) after former spouse
			 each place it appears; and
							(B)by inserting
			 (or surviving partner) after widow or
			 widower;
							(4)in subsection
			 (c)(2), by inserting “(or enters into a domestic partnership) (or the former
			 domestic partner enters into a subsequent domestic partnership or marries)”
			 after “remarries”;
						(5)in subsection (e),
			 by inserting (or former domestic partner) after former
			 spouse each place it appears; and
						(6)by amending
			 subsection (h) to read as follows:
							
								(h)(1)Subsection (c)(2), to
				the extent that it provides for termination of a survivor annuity because of a
				subsequent entry into a marriage (or domestic partnership) before age 55, shall
				not apply if the former spouse (or former domestic partner) was married to (or
				in a domestic partnership with) the individual on whose service the survivor
				annuity is based for at least 30 years.
									(2)A subsequent entry
				into a marriage (or domestic partnership) described in paragraph (1) shall not
				be taken into account for purposes of section 8419(b)(1)(B) or any other
				provision of this chapter which the Director may by regulation identify in
				order to carry out the purposes of this
				subsection.
									.
						(b)Technical and
			 conforming amendmentThe table of sections for chapter 84 is
			 amended by striking the item relating to section 8445 and inserting the
			 following:
						
							
								8445. Rights of a former spouse (or
				former domestic
				partner).
							
							.
					EGeneral
			 administrative provisions
				341.Authority of
			 the Office of Personnel ManagementSection 8461(j)(1)(D) is amended by striking
			 such employees, their spouses, their former spouses, and their
			 survivors and inserting such employees and their spouses (and
			 domestic partners), former spouses (and former domestic partners), and
			 survivors.
				342.Cost-of-living
			 adjustmentsSection 8462(c) is
			 amended—
					(1)in paragraph (2),
			 by striking survivor (other than a widow or widower whose annuity is
			 computed under section 8442(g) or a child under section 8443) and
			 inserting the following: survivor, other than a widow or widower (or
			 surviving partner) whose annuity is computed under section 8442(g) or a child
			 under section 8443,;
					(2)in paragraph (4)
			 (in the matter before subparagraph (A)), by inserting (or surviving
			 partner) after widow or widower; and
					(3)in paragraph
			 (4)(B)(i), by inserting (or surviving partner’s) after
			 widow’s or widower’s.
					FFederal Retirement
			 Thrift Investment Management System
				351.Fiduciary
			 responsibilities; liability and penaltiesSection 8477(a)(4)(F) is amended to read as
			 follows:
					
						(F)a spouse (or
				domestic partner), sibling, ancestor, lineal descendant, or spouse (or domestic
				partner) of a lineal descendant of a person described in subparagraph (A), (B),
				or
				(D);
						.
				IVInsurance
			 benefits
			401.Life
			 insurance
				(a)In
			 generalChapter 87 is
			 amended—
					(1)in section
			 8701(d)—
						(A)in paragraph
			 (1)—
							(i)in subparagraph
			 (A), by inserting (or domestic partner) after
			 spouse; and
							(ii)in subparagraph
			 (B), by striking stepchild or foster child (but only if the
			 stepchild and inserting stepchild (or child of the domestic
			 partner of the individual not adopted by or otherwise the child of the
			 individual) or foster child (but only if the stepchild (or the child of the
			 domestic partner); and
							(B)by adding at the
			 end the following:
							
								(3)For the purpose of
				this subsection, domestic partner has the meaning given under
				section
				2501.
								;
						(2)in section
			 8705(a), by inserting (or surviving domestic partner) after
			 widow or widower; and
					(3)in section
			 8714c(b)(1)(A), by striking spouse; and inserting spouse
			 (or domestic partner);.
					(b)Effective
			 dateThe amendments made by this section shall apply with respect
			 to calendar years beginning after the end of the 6-month period beginning on
			 the date of the enactment of this Act.
				402.Health
			 insurance
				(a)DefinitionsSection 8901 is amended—
					(1)in paragraph
			 (5)—
						(A)in the matter
			 before subparagraph (A)—
							(i)by inserting
			 (or domestic partner) after spouse; and
							(ii)by striking
			 an unmarried dependent child and inserting a dependent
			 child who is unmarried (and not in a domestic partnership) and
			 is;
							(B)in subparagraph
			 (B), by inserting (or a child of the domestic partner not adopted by or
			 otherwise the child of the employee or annuitant) after
			 stepchild; and
						(C)in the matter
			 following subparagraph (B), by striking an unmarried dependent child
			 regardless of age and inserting a dependent child regardless of
			 age who is unmarried (and not in a domestic partnership);
						(2)in paragraph
			 (8)(B), by striking or former spouses, and inserting
			 former spouses (or former domestic partners),;
					(3)in paragraph
			 (10)—
						(A)in subparagraph
			 (A), by inserting (or entered into a domestic partnership) after
			 remarried; and
						(B)by striking
			 and at the end;
						(4)by redesignating
			 paragraph (11) as paragraph (12), and by inserting after paragraph (10) the
			 following:
						
							(11)former
				domestic partner means a former domestic partner of an employee, former
				employee, or annuitant—
								(A)who has not
				entered into another domestic partnership (or married) before age 55 after the
				domestic partnership to the employee, former employee, or annuitant was
				terminated;
								(B)who was enrolled
				in an approved health benefits plan under this chapter as a family member at
				any time during the 18-month period before the date of the termination of the
				domestic partnership to the employee, former employee, or annuitant; and
								(C)(i)who is receiving any
				portion of a survivor annuity under section 8341(h) or 8445 (or benefits
				similar to either of the aforementioned annuity benefits under a retirement
				system for Government employees other than the Civil Service Retirement System
				or the Federal Employees’ Retirement System);
									(ii)for whom an
				election has been made under section 8339(j)(3) or 8417(b) (or similar
				provision of law); or
									(iii)who is otherwise
				entitled to an annuity or any portion of an annuity as a former domestic
				partner under a retirement system for Government employees,
									except that such term shall not
				include any such former domestic partner of a former employee whose domestic
				partnership was terminated after the former employee’s separation from the
				service (other than by retirement).;
				
					(5)by striking the
			 period at the end of paragraph (12) (as redesignated) and inserting ;
			 and; and
					(6)by adding at the
			 end the following:
						
							(13)domestic
				partner and domestic partnership have the meanings given
				under section
				2501.
							.
					(b)Contracting
			 authoritySection 8902 is amended in subsections (g), (j), and
			 (k)(1), by striking former spouse, each place it appears and
			 inserting former spouse (or former domestic partner),.
				(c)Debarment and
			 other sanctionsSection 8902a(a)(1)(B) is amended by inserting
			 (or former domestic partner) after or former
			 spouse.
				(d)Health benefits
			 plansSection 8903(1) is amended—
					(1)by striking
			 former spouses, and inserting former spouses (or former
			 domestic partners),; and
					(2)by striking
			 “former spouse,” and inserting “former spouse (or former domestic
			 partner),”.
					(e)Election of
			 coverageSection 8905 is amended—
					(1)in subsection (c),
			 by adding at the end the following:
						
							(3)The Office shall prescribe regulations to
				ensure that, in the administration of this subsection, parity of treatment is
				afforded—
								(A)to former spouses
				and former domestic partners; and
								(B)to the children of
				a marriage that has been dissolved and the children of a domestic partnership
				that has been
				terminated.
								;
					(2)in subsection
			 (e)—
						(A)by inserting
			 (or domestic partner) after has a spouse;
			 and
						(B)by striking
			 either spouse, and inserting either spouse (or either
			 domestic partner, as the case may be),; and
						(3)in subsections (f)
			 and (g), by striking former spouse, each place it appears and
			 inserting former spouse (or former domestic partner),.
					(f)Continued
			 coverageSection 8905a is amended by adding at the end the
			 following:
					
						(g)The Office shall prescribe regulations to
				ensure that, in the administration of this section, parity of treatment is
				afforded—
							(1)to former spouses
				(and former domestic partners); and
							(2)to the children of a marriage that has been
				dissolved (and the children of a domestic partnership that has been
				terminated).
							.
				(g)Coverage of
			 restored employees and survivor or disability annuitantsSection
			 8908(b) is amended by striking “remarriage and is later restored” and inserting
			 having entered into a subsequent marriage (or domestic partnership) and
			 is later restored (or a surviving domestic partner whose survivor annuity under
			 this title was terminated because of having entered into a subsequent domestic
			 partnership or a marriage and is later restored).
				(h)Employees health
			 benefits fundSection 8909(d) is amended by striking
			 former spouse, each place it appears and inserting former
			 spouse (or former domestic partner),.
				(i)RegulationsSection
			 8913(c) is amended—
					(1)by inserting
			 (and former domestic partners) after and former
			 spouses; and
					(2)by inserting
			 (or former domestic partner) after or former
			 spouse.
					(j)Effective
			 dateThe amendments made by this section shall apply with respect
			 to contract years beginning after the end of the 6-month period beginning on
			 the date of the enactment of this Act.
				403.Enhanced dental
			 benefits
				(a)In
			 generalChapter 89A is
			 amended—
					(1)in section
			 8956(a)—
						(A)by inserting
			 or domestic partner after a spouse; and
						(B)by striking
			 either spouse, and inserting either spouse (or either
			 domestic partner, as the case may be),; and
						(2)in section 8957,
			 by striking surviving spouse, and inserting surviving
			 spouse (or surviving domestic partner),.
					(b)Effective
			 dateThe amendments made by this section shall apply with respect
			 to contract years beginning after the end of the 6-month period beginning on
			 the date of the enactment of this Act.
				404.Enhanced vision
			 benefits
				(a)In
			 generalChapter 89B is
			 amended—
					(1)in section
			 8986(a)—
						(A)by inserting
			 (or domestic partner) after a spouse; and
						(B)by striking
			 either spouse, and inserting either spouse (or either
			 domestic partner, as the case may be),; and
						(2)in section 8987,
			 by striking surviving spouse, and inserting surviving
			 spouse (or surviving domestic partner),.
					(b)Effective
			 dateThe amendments made by this section shall apply with respect
			 to contract years beginning after the end of the 6-month period beginning on
			 the date of the enactment of this Act.
				405.Long-term care
			 insurance
				(a)In
			 generalChapter 90 is
			 amended—
					(1)in section
			 9001(5), by redesignating subparagraph (D) as subparagraph (E) and by inserting
			 after subparagraph (C) the following:
						
							(D)(i)a domestic partner (as
				that term is defined in section 2501) of an individual described in paragraph
				(1), (2), (3), or (4);
								(ii)a child of a
				domestic partner referred to in clause (i), if such child is at least 18 years
				of age; and
								(iii)a parent of a
				domestic partner of an individual referred to in paragraph (1) or
				(3).
								;
				and
					(2)in section
			 9002(e)(2)—
						(A)in the heading, by
			 striking Spousal
			 parity and inserting the following:
			 Parity for spouse (or
			 domestic partner); and
						(B)by inserting
			 (or domestic partner) after spouse.
						(b)Effective
			 dateThe amendments made by this section shall apply with respect
			 to calendar years beginning after the end of the 6-month period beginning on
			 the date of the enactment of this Act.
				VTravel,
			 transportation, and subsistence
			501.Reimbursement
			 for taxes incurred on money received for travel expenses
				(a)In
			 generalSection 5706c is
			 amended—
					(1)in subsection (a),
			 by striking (if filing jointly), and inserting (if filing
			 jointly) (or by an employee and such employee’s domestic partner (as that term
			 is defined under section 2501), if joint filing is allowed and they file
			 jointly),; and
					(2)in subsection (b),
			 by striking employee and spouse, as the case may be, and
			 inserting employee and spouse (or domestic partner), as the case may
			 be.
					(b)Effective
			 dateThe amendments made by this section shall apply with respect
			 to taxable years beginning after the end of the 6-month period beginning on the
			 date of the enactment of this Act.
				502.DefinitionSection 5721 is amended—
				(1)in paragraph (6),
			 by striking and at the end;
				(2)in paragraph (7),
			 by striking the period and inserting ; and; and
				(3)by adding at the
			 end the following:
					
						(8)domestic
				partner has the meaning given under section
				2501.
						.
				503.Relocation
			 expenses of employees transferred or reemployed
				(a)In
			 generalSection
			 5724a(b)(1)(A) is amended by striking employee’s spouse and
			 inserting employee’s spouse (or domestic partner).
				(b)Effective
			 dateThe amendment made by this section shall apply with respect
			 to expenses incurred after the end of the 6-month period beginning on the date
			 of the enactment of this Act.
				504.Taxes on
			 reimbursements for travel, transportation, and relocation expenses of employees
			 transferred
				(a)In
			 generalSection 5724b is
			 amended—
					(1)in subsection (a), by striking “(if filing
			 jointly),” and inserting “by an employee and such employee’s spouse (or, where
			 allowable, such employee’s domestic partner), if filing jointly,”; and
					(2)in subsection (b),
			 by striking employee and spouse, as the case may be, and
			 inserting employee and spouse (or domestic partner), as the case may
			 be.
					(b)Effective
			 dateThe amendments made by this section shall apply with respect
			 to taxable years beginning after the end of the 6-month period beginning on the
			 date of the enactment of this Act.
				505.Relocation
			 expenses of an employee who is performing an extended assignment
				(a)In
			 generalSection 5737(a)(4) is
			 amended by inserting (or domestic partner) after employee
			 and spouse.
				(b)Effective
			 dateThe amendment made by
			 this section shall apply with respect to expenses incurred after the end of the
			 6-month period beginning on the date of the enactment of this Act.
				506.Transportation
			 of family members incident to repatriation of employees held
			 captiveSection 5760(c) is
			 amended by striking the period at the end and inserting , and includes
			 the domestic partner (as defined under section 2501) of an employee described
			 in subsection (b)..
			507.Regulations to
			 include domestic partners
				(a)In
			 generalChapter 57 is amended by adding after section 5761 the
			 following:
					
						5762.Regulations to
				include domestic partnersRegulations prescribed under, or to
				administer provisions of, this chapter shall include a domestic partner (as
				defined under section 2501) within the meaning of the terms immediate
				family and
				dependent.
						.
				(b)Technical and
			 conforming amendmentThe table of sections for chapter 57 is
			 amended by adding after the item relating to section 5761 the following:
					
						
							5762. Regulations to include domestic
				partners.
						
						.
				VICompensation for
			 work injuries
			601.DefinitionsSection 8101 is amended—
				(1)in paragraph (8),
			 by striking married brothers or married sisters; and inserting
			 any brother or sister who is married (or is in a domestic
			 partnership);;
				(2)in paragraph
			 (9)—
					(A)by inserting
			 (or children of the employee’s domestic partner not adopted by or
			 otherwise the children of the employee) after
			 stepchildren; and
					(B)by striking
			 “married children” and inserting any child who is married (or in a
			 domestic partnership);
					(3)in paragraph (18),
			 by striking and at the end;
				(4)in paragraph (19),
			 by striking and at the end;
				(5)in paragraph (20),
			 by striking the period and inserting a semicolon; and
				(6)by adding at the
			 end the following:
					
						(21)domestic
				partner means an individual who is in a domestic partnership with
				another individual, as determined by the Secretary of Labor for purposes of
				this subchapter under regulations issued by the Secretary, in consultation with
				the Director of the Office of Personnel Management—
							(A)who are of the
				same sex;
							(B)at least 1 of whom
				is an employee or an individual otherwise eligible for coverage under this
				subchapter (or any application or extension thereof) based on such individual’s
				employment or other service;
							(C)(i)who are in a committed
				domestic-partnership relationship with each other satisfying the conditions in
				clauses (ii), (iii), and (iv) and intend to remain so indefinitely;
								(ii)who have a common
				residence and intend to continue to do so (or would have a common residence,
				but are prevented from doing so because of such reasons as an assignment abroad
				or other employment-related factors, financial considerations, family
				responsibilities or other such reasons);
								(iii)who share
				responsibility for a significant measure of each other’s welfare and financial
				obligations; and
								(iv)neither of whom
				is married to or in a domestic partnership with anyone except each
				other;
								(D)who are at least
				18 years of age and mentally competent to consent to a contract; and
							(E)who are not
				related to each other by blood in a way that would prohibit legal marriage
				between individuals otherwise eligible to marry in the jurisdiction (or, if
				applicable, in any jurisdiction) in which the individuals have a common
				residence; and
							(22)surviving
				partner means the domestic partner in a domestic partnership with the
				decedent at the time of his or her
				death.
						.
				602.Death gratuity
			 for injuries incurred in connection with employee’s service with an Armed
			 ForceSection 8102a(d) is
			 amended—
				(1)in paragraph
			 (1)(A), by striking surviving spouse. and inserting
			 surviving spouse (or surviving partner).; and
				(2)in paragraph
			 (2)(C), by inserting (or children of the employee’s domestic partner not
			 adopted by or otherwise the children of the employee) after
			 stepchildren.
				603.Beneficiaries
			 of awards unpaid at death; order of precedenceSection 8109(a)(D) is amended—
				(1)in clause (i), by
			 striking the widow or widower. and inserting the widow or
			 widower (or the surviving partner).;
				(2)in clause
			 (ii)—
					(A)by inserting
			 (or a surviving partner) after a widow or
			 widower; and
					(B)by inserting
			 (or the surviving partner) after the widow or
			 widower; and
					(3)in clause (iii),
			 by striking no widow or widower, and inserting no widow
			 or widower (and no surviving partner),.
				604.Augmented
			 compensation for dependentsSection 8110(a) is amended—
				(1)in paragraph
			 (3)—
					(A)by striking
			 an unmarried child and inserting a child who is unmarried
			 (and not in a domestic partnership); and
					(B)by striking
			 and at the end;
					(2)in paragraph (4),
			 by striking the period and inserting ; and;
				(3)by inserting after
			 paragraph (4) the following:
					
						(5)a domestic
				partner, if—
							(A)he or she is a
				member of the same household as the employee;
							(B)he or she is
				receiving regular contributions from the employee for his or her support;
				or
							(C)the employee has
				been ordered by a court to contribute to his or her
				support.
							;
				and
				(4)in the last
			 sentence, by striking “he marries.” and inserting “he marries (or enters into a
			 domestic partnership).”.
				605.Limitations on
			 right to receive compensationSection 8116(c) is amended by striking
			 spouse, and inserting spouse (or domestic
			 partner),.
			606.Compensation in
			 case of deathSection 8133 is
			 amended—
				(1)in subsection
			 (a)—
					(A)in paragraphs (1)
			 and (2), by striking the widow or widower, and inserting
			 the widow or widower (or the surviving partner),; and
					(B)in paragraph (2),
			 by inserting (or the surviving partner) after for the
			 widow or widower;
					(C)in paragraph (3),
			 by striking no widow or widower, and inserting no widow
			 or widower (and no surviving partner),; and
					(D)in paragraphs (4)
			 and (5), by striking “widower,” and inserting “widower (or surviving partner),”
			 each place it appears; and
					(2)in subsection
			 (b)—
					(A)by amending
			 paragraph (1) to read as follows:
						
							(1)a widow or widower dies or remarries (or
				enters into a domestic partnership) (or a surviving partner dies or enters into
				a subsequent domestic partnership or marries) before reaching age
				55;
							;
				and
					(B)in paragraphs (2)
			 and (3), by striking marries, each place that term appears and
			 inserting marries (or enters into a domestic partnership),;
			 and
					(C)in the matter
			 following paragraph (3)—
						(i)in the first
			 sentence, by striking marries. and inserting marries (or
			 enters into a domestic partnership).; and
						(ii)in the second
			 sentence, by inserting (or domestic partner) (or a surviving partner who
			 has entitlements to benefits under this title derived from more than 1 domestic
			 partner or spouse) after husband or wife.
						607.Lump-sum
			 paymentSection 8135 is
			 amended—
				(1)in subsection (a),
			 by inserting (or surviving partner) after widow or
			 widower; and
				(2)by striking
			 subsection (b) and inserting the following:
					
						(b)A widow or widower on remarriage (or on
				entry into a domestic partnership) before reaching age 55 (or a surviving
				partner on entry into a subsequent domestic partnership or on marriage before
				age 55) who is entitled to compensation under section 8133 of this title, shall
				be paid a lump sum equal to 24 times the monthly compensation payment
				(excluding compensation on account of another individual) to which that
				individual was entitled immediately before the remarriage (or entry into a
				domestic partnership) (or, in the case of a surviving partner, immediately
				before entry into the subsequent domestic partnership or the
				marriage).
						.
				
				608.Employees of
			 nonappropriated fund instrumentalities
				(a)In
			 generalSection 8171 is
			 amended by adding at the end the following:
					
						(e)(1)For the purpose of this
				section—
								(A)the term
				domestic partner means an individual who is in a domestic
				partnership with another individual, as determined by the Secretary of Labor
				for purposes of this subchapter under regulations issued by the Secretary, in
				consultation with the Director of the Office of Personnel Management—
									(i)who are of the
				same sex;
									(ii)at least 1 of
				whom is an employee or an individual otherwise eligible for coverage under this
				subchapter (or any application or extension thereof) based on such individual’s
				employment or other service;
									(iii)(I)who are in a committed
				domestic-partnership relationship with each other satisfying the conditions in
				subclauses (II), (III), and (IV) and intend to remain so indefinitely;
										(II)who have a common
				residence and intend to continue to do so (or would have a common residence,
				but are prevented from doing so because of such reasons as an assignment abroad
				or other employment-related factors, financial considerations, family
				responsibilities or other such reasons);
										(III)who share
				responsibility for a significant measure of each other’s welfare and financial
				obligations; and
										(IV)neither of whom
				is married to or in a domestic partnership with anyone except each
				other;
										(iv)who are at least
				18 years of age and mentally competent to consent to a contract; and
									(v)who are not
				related to each other by blood in a way that would prohibit legal marriage
				between individuals otherwise eligible to marry in the jurisdiction (or, if
				applicable, in any jurisdiction) in which the individuals have a common
				residence; and
									(B)the term
				surviving partner means the decedent’s domestic partner at the
				time of his or her death.
								(2)In the application
				of the Longshore and Harbor Workers’ Compensation Act under this
				subchapter—
								(A)section 2(14) of
				that Act shall apply as though—
									(i)(or child
				of the domestic partner of an employee or volunteer referred to in section
				8171(a) of title 5, United States Code) were inserted after
				‘stepchild’; and
									(ii)(or
				children in domestic partnerships) were inserted after married
				children and (or brothers or sisters in domestic
				partnerships) were inserted after married
				sisters;
									(B)in section 8(d)(1)
				of that Act—
									(i)subparagraphs (A),
				(C), and (D) shall apply as though (or surviving partner) were
				inserted after widow or widower each place it appears;
				and
									(ii)subparagraph (D)
				shall apply as though wife, husband, were struck and wife
				or husband (or domestic partner) were inserted; and
									(C)in section 9 of
				that Act—
									(i)subsection (b)
				shall apply as though the portion of the first sentence up to and including the
				sixth comma reads as follows: If there be a widow or widower (or
				surviving partner) and no child of the deceased, to such widow or widower (or
				surviving partner) 50 per centum of the average wages of the deceased, during
				widowhood, or dependent widowerhood (or during the life of the surviving
				partner, as the case may be), with 2 years’ compensation in 1 sum upon
				remarriage (or entry into a domestic partnership) of such widow or widower (or
				entry into another domestic partnership or marriage of such surviving partner);
				and if there be a surviving child or children of the deceased, the additional
				amount of 162/3 per centum of such wages for each such
				child; in case of the death or remarriage (or entry into a domestic
				partnership) of such widow or widower (or entry into another domestic
				partnership or a marriage of such surviving partner);
									(ii)subsection (c)
				shall apply as though the portion of the subsection up to and including the
				fourth comma reads as follows: ‘If there be 1 surviving child of the deceased,
				but no widow or widower (or surviving partner), then for the support of such
				child 50 per centum of the wages of the deceased; and if there be more than 1
				surviving child of the deceased, but no widow or dependent husband (or
				surviving partner),’;
									(iii)subsection (d)
				shall apply as though—
										(I)the portion of the
				first sentence up through the word children reads as follows:
				‘If there be no surviving wife or husband (or surviving domestic partner) or
				child, or if the amount payable to a surviving wife or husband (or surviving
				domestic partner) and to children’; and
										(II)the second
				sentence reads as follows: ‘But in no case shall the aggregate amount payable
				under this subsection exceed the difference between 662/3
				per centum of such wages and the amount payable as hereinbefore provided to
				widow or widower (or surviving partner) and for the support of surviving child
				or children.’;
										(iv)subsection (g)
				shall apply as though the term (or surviving domestic partner)
				were inserted after surviving wife each place it appears;
				and
									(v)section
				31(b)(2)(C) shall apply as though the term (or domestic partner)
				were inserted after
				spouse.
									.
				(b)Exclusive
			 liabilitySection 8173 is amended by striking
			 spouse, and inserting spouse (or domestic
			 partner),.
				609.Effective
			 date
				(a)In
			 generalSubject to succeeding
			 provisions of this section, this title and the amendments made by this
			 title—
					(1)shall take effect
			 on the date of enactment of this Act; and
					(2)shall apply with
			 respect to any injury or death occurring before, on, or after such date of
			 enactment.
					(b)Timely claim
			 required; limitation on paymentsNo compensation shall be
			 payable, by virtue of the enactment of this title—
					(1)unless timely
			 claim therefor is filed in accordance with the provisions of section 8122 or
			 8193 of title 5, United States Code (as applicable), and subsection (c);
			 or
					(2)with respect to
			 any period commencing before the date of enactment of this Act.
					(c)Allowability of
			 claimsIn the case of an original claim for compensation for a
			 disability or death that occurred before the date of enactment of this Act (and
			 which would not otherwise be payable, but for the enactment of the amendments
			 made by this title)—
					(1)such claim shall
			 not be allowed if, as of such date of enactment, a claim based on such
			 disability or death would no longer be timely (determined in accordance with
			 such section 8122 or 8193 (as applicable), before the application of paragraph
			 (2)); and
					(2)the timeliness of
			 any such claim, if not precluded by paragraph (1), shall be determined—
						(A)by applying the
			 provisions of such section 8122 or 8193 (as applicable); and
						(B)as if the time
			 limitations of such section 8122 or 8193 (as applicable) did not begin to run
			 until the date on which the provisions of section 2502(a) of title 5, United
			 States Code (as added by section 101 of this Act) become effective.
						(d)Payments for
			 prior periods not affectedNo recovery shall be made of
			 compensation paid to any individual whose entitlement to compensation is
			 terminated or reduced as a result of the enactment of this title.
				VIIEmployee leave;
			 death or captivity compensation; other employee benefits 
			701.Voluntary
			 transfers of leave; Voluntary Leave Bank Program
				(a)Voluntary
			 transfers of leaveSection 6333 is amended by adding at the end
			 the following:
					
						(d)Regulations to
				carry out this section shall include provisions to ensure that, in the
				administration of this section, a domestic partner (as that term is defined in
				section 2501) shall be afforded the same status as a
				spouse.
						.
				(b)Voluntary leave
			 bank programSection 6362 is amended—
					(1)by inserting
			 (a) before Notwithstanding; and
					(2)by adding at the
			 end the following:
						
							(b)The established
				program under this section shall include provisions to ensure that, in the
				administration of this section, a domestic partner (as that term is defined in
				section 2501) shall be afforded the same status as a
				spouse.
							.
					702.Family and
			 medical leave
				(a)In
			 general
					(1)DefinitionSection 6381 is amended—
						(A)in paragraph (6), in the matter before
			 subparagraph (A), by striking parentis, and inserting
			 parentis (or a biological, adopted, or foster child of the domestic
			 partner of the employee),;
						(B)in paragraph (11),
			 by striking and at the end;
						(C)in paragraph (12),
			 by striking the period at the end and inserting ; and;
			 and
						(D)by adding after
			 paragraph (12) the following:
							
								(13)the term
				domestic partner has the meaning given under section
				2501.
								.
						(2)Leave
			 requirementSection 6382 is
			 amended by striking spouse, each place that term appears and
			 inserting spouse (or domestic partner),.
					(3)CertificationSection 6383 is amended in subsections (a)
			 and (b)(4)(A) by striking spouse, each place it appears and
			 inserting spouse (or domestic partner),.
					(b)Congressional
			 AccountabilitySection 202 of
			 the Congressional Accountability Act of 1995 (2 U.S.C. 1312) is amended by
			 adding at the end the following:
					
						(f)Coverage of
				employees with domestic partners
							(1)Definition of
				domestic partnerIn this subsection, the term domestic
				partner has the meaning given under section 2501 of title 5, United
				States Code.
							(2)Application to
				covered employeesIn the application of the Family and Medical
				Leave Act of 1993 (29 U.S.C. 2601 et seq.) under subsection (a)(1) as to a
				covered employee who has a domestic partner—
								(A)sections 102
				through 105 of that Act shall apply as though domestic partner
				were inserted after spouse each place it appears in those
				sections;
								(B)section 101(12) of
				that Act shall apply as though a child of the domestic partner of a covered
				employee, which child meets the conditions of subparagraphs (A) and (B) of that
				section, were included in the term son or daughter as defined in
				that section; and
								(C)if the covered
				employee and the domestic partner of the covered employee are employed by the
				same employing office, the limit on the aggregate number of workweeks of leave
				to which both may be entitled, as stated in section 102(f) of that Act, shall
				apply.
								(3)Application to
				employees of the Government Accountability OfficeIn the
				application of the Family and Medical Leave Act of 1993 (29 U.S.C. 2601 et
				seq.) as to an employee of the Government Accountability Office who has a
				domestic partner—
								(A)sections 102
				through 105 of that Act shall apply as though domestic partner
				were inserted after spouse each place it appears in those
				sections;
								(B)section 101(12) of
				that Act shall apply as though a child of the domestic partner of the employee,
				which child meets the conditions of subparagraphs (A) and (B) of that section,
				were included in the term son or daughter as defined in that
				section; and
								(C)in any case in
				which the employee and the domestic partner of the employee are both employed
				by the Government Accountability Office, the limit on the aggregate number of
				workweeks of leave to which both may be entitled, as stated in section 102(f)
				of that Act, shall
				apply.
								.
				(c)Presidential and
			 Executive Office AccountabilitySection 412 of title 3, United States Code,
			 is amended by adding at the end the following:
					
						(e)Coverage of
				employees with domestic partners
							(1)Definition of
				domestic partnerIn this subsection, the term domestic
				partner has the meaning given under section 2501 of title 5.
							(2)Application to
				covered employeesIn the application of the Family and Medical
				Leave Act of 1993 (29 U.S.C. 2601 et seq.) under subsection (a)(1) as to a
				covered employee who has a domestic partner—
								(A)sections 102
				through 105 of that Act shall apply as though domestic partner
				were inserted after spouse each place it appears in those
				sections;
								(B)section 101(12) of
				that Act shall apply as though a child of the domestic partner of a covered
				employee, which child meets the conditions of subparagraphs (A) and (B) of that
				section, shall be deemed to be included in the term son or
				daughter as defined in that section; and
								(C)if the covered
				employee and the domestic partner of the covered employee are employed by the
				same employing office, the limit on the aggregate number of workweeks of leave
				to which both may be entitled, as stated in section 102(f) of that Act, shall
				apply.
								.
				703.Settlement of
			 accountsSection 5582(b) is
			 amended by inserting (or surviving domestic partner (as defined under
			 section 2501)) after widow or widower.
			704.Payments to
			 missing employees
				(a)DefinitionsSection
			 5561 is amended—
					(1)in paragraph
			 (3)—
						(A)in subparagraph
			 (A), by striking wife and inserting spouse (or domestic
			 partner); and
						(B)by striking
			 subparagraph (B) and inserting—
							
								(B)a child, including
				a dependent adopted child (or a dependent child of a domestic partner not
				adopted by or otherwise the child of the employee), who is—
									(i)unmarried (and not
				in a domestic partnership); and
									(ii)under 21 years of
				age;
									;
						(2)in paragraph
			 (5)(E), by striking and at the end;
					(3)in paragraph
			 (6)(F), by striking the period at the end and inserting ; and;
			 and
					(4)by adding at the
			 end the following:
						
							(7)domestic
				partner and domestic partnership have the meanings given
				under section
				2501.
							.
					(b)Benefits for
			 captivesSection 5569 is amended by inserting (or domestic
			 partner) after spouse each place it appears.
				705.Compensation
			 for disability or deathSection 5570(a)(2)(B) is amended by striking
			 household. and inserting household (including a domestic
			 partner (as defined in section 2501) of the employee)..
			706.Annuity of the
			 Comptroller General
				(a)DefinitionsSection
			 771 of title 31, United States Code, is amended—
					(1)in the matter
			 preceding paragraph (1), by striking subchapter— and inserting
			 subchapter:;
					(2)in paragraph
			 (1)—
						(A)by inserting
			 The term after (1); and
						(B)by inserting
			 (or the child of a reporting Comptroller General’s domestic partner not
			 adopted by or otherwise the child of the Comptroller General) after
			 including a stepchild; and
						(3)by striking
			 paragraphs (2) and (3) and inserting the following:
						
							(2)The terms
				domestic partner and domestic partnership have the
				meanings given under section 2501 of title 5.
							(3)The term
				surviving spouse means a surviving spouse of an individual who was
				a Comptroller General or retired Comptroller General and the spouse—
								(A)was married to the
				individual for at least 1 year immediately before the individual died;
				or
								(B)has not remarried
				(or entered into a domestic partnership) before age 55 and is the parent of
				issue by the marriage.
								(4)The term
				surviving partner means a surviving domestic partner of an
				individual who was a Comptroller General or retired Comptroller General and the
				domestic partner—
								(A)was in a domestic
				partnership for at least 1 year immediately before the individual died;
				or
								(B)(i)has not entered into a
				subsequent domestic partnership or married before age 55; and
									(ii)satisfies other
				requirements, related to parenthood and the domestic partnership, prescribed by
				the Director of the Office of Personnel Management by regulation under sections
				8341(3)(b) and 8441(3)(B) of title 5, as determined and applied by the General
				Counsel of the Government Accountability Office on the basis of those
				regulations.
									(5)Service as a
				Comptroller General equals the number of years and complete months an
				individual is Comptroller
				General.
							.
					(b)Election of
			 survivor benefitsSection 773 of title 31, United States Code, is
			 amended—
					(1)in subsection
			 (b)(2)(B), by inserting (or domestic partner’s) after
			 surviving spouse's;
					(2)in subsection (c),
			 by inserting (or surviving domestic partner) after
			 surviving spouse; and
					(3)in subsection (d),
			 by inserting (or domestic partner) before the period.
					(c)Survivor
			 annuitiesSection 774 of title 31, United States Code, is
			 amended—
					(1)in subsection
			 (c)—
						(A)by striking
			 paragraph (1) and inserting the following:
							
								(1)only by a spouse
				(or domestic partner), the surviving spouse (or surviving domestic partner)
				shall receive an annuity computed under subsection (d) of this section
				beginning on the death of the Comptroller General or retired Comptroller
				General or when the spouse (or domestic partner) is 50 years of age, whichever
				is
				later;
								;
						(B)in paragraph (2),
			 by striking by a spouse and a dependent child, the surviving
			 spouse and inserting by a spouse (or domestic partner) and a
			 dependent child, the surviving spouse (or surviving domestic partner);
			 and
						(C)in paragraph
			 (3)(A), by inserting (or surviving domestic partner) after
			 surviving spouse;
						(2)in subsection (d),
			 by inserting (or surviving domestic partner) after
			 surviving spouse;
					(3)in subsection
			 (e)—
						(A)by inserting
			 (or surviving domestic partner's) after A surviving
			 spouse's;
						(B)by inserting
			 (or surviving domestic partner's) after a surviving
			 spouse's; and
						(C)by inserting
			 (or domestic partner) after unless the
			 spouse.
						(d)RefundsSection
			 775 of title 31, United States Code, is amended—
					(1)in subsection
			 (d)(2), by inserting (or surviving domestic partner) after
			 surviving spouse; and
					(2)in subsection (e),
			 by inserting (or surviving domestic partner) after
			 surviving spouse.
					(e)Payment of
			 survivor benefitsSection 776(b) of title 31, United States Code,
			 is amended—
					(1)in paragraph (1),
			 by striking A surviving spouse's annuity ends when the spouse
			 remarries and inserting A surviving spouse's (or surviving
			 domestic partner’s) annuity ends when the spouse remarries (or enters into a
			 domestic partnership) (or when the surviving domestic partner enters into
			 another domestic partnership or marries);
					(2)in paragraph (2),
			 by striking marries, or dies, whichever is earliest. However, if a child
			 is not self-supporting because of a physical or mental disability, an annuity
			 ends when the child recovers, marries and inserting marries (or
			 enters into a domestic partnership), or dies, whichever is earliest. However,
			 if a child is not self-supporting because of a physical or mental disability,
			 an annuity ends when the child recovers, marries (or enters into a domestic
			 partnership); and
					(3)in paragraph (3),
			 by inserting (or surviving domestic partner) after a
			 surviving spouse.
					(f)Annuity
			 increasesSection 777(b) of title 31, United States Code, is
			 amended by inserting (or surviving domestic partner's) after
			 A surviving spouse's.
				VIIIEthics in
			 Government, conflicts of interest, employment of relatives, gifts, and employee
			 conduct
			801.Ethics in
			 Government Act of 1978
				(a)Contents of
			 reportsSection 102 of the
			 Ethics in Government Act of 1978 (5 U.S.C. App.) is amended—
					(1)in subsection (a)—
						(A)in paragraph
			 (2)(A), by inserting (or the domestic partner or a parent, child, or
			 sibling of the domestic partner) after relative;
						(B)in paragraph (3),
			 by striking spouse, or by a parent, brother, sister, or child of the
			 reporting individual or of the reporting individual's spouse, and
			 inserting spouse (or domestic partner), or by a parent, brother, sister,
			 or child of the reporting individual or of the reporting individual's spouse
			 (or of the reporting individual’s domestic partner),;
						(C)in paragraph
			 (4)—
							(i)in the matter
			 preceding subparagraph (A), by striking spouse, or a parent, brother,
			 sister, or child of the reporting individual or of the reporting individual's
			 spouse, and inserting spouse (or domestic partner), or a parent,
			 brother, sister, or child of the reporting individual or of the reporting
			 individual's spouse (or of the reporting individual’s domestic
			 partner),; and
							(ii)in subparagraph
			 (A), by inserting (or domestic partner) after
			 spouse; and
							(D)in paragraph (5),
			 by inserting (or domestic partner) after spouse
			 each place that term appears;
						(2)in subsection
			 (e)—
						(A)in paragraph
			 (1)—
							(i)in the matter
			 preceding subparagraph (A) and subparagraphs (A), (B), (C), and (D) by
			 inserting (or domestic partner) after spouse each
			 place that term appears;
							(ii)in subparagraph
			 (E), by inserting (or domestic partner's) after
			 spouse's;
							(iii)in subparagraph
			 (F)—
								(I)by inserting
			 (and domestic partners) after spouses; and
								(II)by inserting
			 (or domestic partner) after spouse; and
								(iv)in the matter
			 following subparagraph (F), by inserting (or domestic partner)
			 after spouse; and
							(B)in paragraph (2),
			 by inserting (or the termination of the reporting individual's domestic
			 partnership) after his spouse; and
						(3)in subsection (f),
			 by inserting (or domestic partner) after spouse
			 each place that term appears.
					(b)Definitions
			 relating to financial disclosure
					(1)In
			 generalSection 109 of the Ethics in Government Act of 1978 (5
			 U.S.C. App.) is amended—
						(A)in paragraph
			 (2)—
							(i)in the matter
			 preceding subparagraph (A), by inserting (or who is a son or daughter of
			 the reporting individual’s domestic partner) after
			 stepdaughter;
							(ii)in subparagraph
			 (A), by striking unmarried and inserting not married (and
			 not in a domestic partnership); and
							(iii)in subparagraph
			 (B), by inserting “(or, in the case of a son or daughter of the reporting
			 individual’s domestic partner, would be a dependent within the meaning of such
			 section if the requirements of subsections (c)(1)(A) and (d)(1)(A) of such
			 section were disregarded)” before the semicolon;
							(B)by redesignating
			 paragraphs (4) through (19) as paragraphs (5) through (20), respectively;
			 and
						(C)by inserting after
			 paragraph (3) the following:
							
								(4)domestic
				partner and domestic partnership have the meanings given
				under section 2501 of title 5, United States
				Code.
								.
						(2)Technical and
			 conforming amendments
						(A)Ethics in
			 Government Act of 1978The Ethics in Government Act of 1978 (5
			 U.S.C. App.) is amended—
							(i)in section
			 101(f)—
								(I)in paragraph (9),
			 by striking section 109(12) and inserting section
			 109(13);
								(II)in paragraph (10), by striking
			 section 109(13) and inserting section
			 109(14);
								(III)in paragraph (11), by striking
			 section 109(10) and inserting section 109(11);
			 and
								(IV)in paragraph (12), by striking
			 section 109(8) and inserting section 109(9);
			 and
								(ii)in section
			 105(b)(3)(A), by striking section 109(8) or 109(10) and
			 inserting section 109(9) or (11).
							(B)Other
			 provisions
							(i)Lobbying
			 Disclosure Act of 1995Section 3(4)(D) of the Lobbying Disclosure
			 Act of 1995 (2 U.S.C. 1602(4)(D)) is amended by striking section
			 109(13) and inserting section 109(14).
							(ii)Public Health
			 Service ActSection 499(j)(2) of the Public Health Service Act
			 (42 U.S.C. 290b(j)(2)) is amended by striking section 109(16)
			 and inserting section 109(17).
							(c)Outside earned
			 income limitationSection 501(c) of the Ethics in Government Act
			 of 1978 (5 U.S.C. App.) is amended by striking spouse, child, or
			 dependent relative of such individual and inserting spouse (or
			 domestic partner), child, or dependent relative of such individual (or child,
			 sibling, or parent of such individual's domestic partner, which child, sibling,
			 or parent is a dependent of such individual).
				(d)Definitions
			 relating to outside earned income and employmentSection 505 of
			 the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended—
					(1)in paragraph (3),
			 by inserting (or the individual's domestic partner, or a parent, child,
			 or sibling of the individual’s domestic partner) after
			 relative; and
					(2)in paragraph (4), by inserting (or
			 the domestic partner, or a parent, child, or sibling of the domestic
			 partner) after relative.
					802.Conflicts of
			 interest
				(a)Compensation to
			 Members of Congress, officers, and others in matters affecting the
			 GovernmentSection 203(d) of
			 title 18, United States Code, is amended in the matter preceding paragraph (1)
			 by inserting (or domestic partner, as that term is defined in section
			 2501 of title 5) after spouse.
				(b)Activities of officers and employees in
			 claims against and other matters affecting the GovernmentSection 205(e) of title 18, United States
			 Code, is amended in the matter preceding paragraph (1) by inserting (or
			 domestic partner, as that term is defined in section 2501 of title 5)
			 after spouse.
				(c)Acts affecting a
			 personal financial interestSection 208(a) of title 18, United
			 States Code, is amended by inserting (or domestic partner, as that term
			 is defined in section 2501 of title 5) after
			 spouse.
				803.Employment of
			 relatives, restrictionsSection 3110 is amended—
				(1)in subsection (a)—
					(A)in paragraph (2), by striking
			 and at the end;
					(B)in paragraph (3), by striking the period
			 and inserting ; and; and
					(C)by adding at the end the following:
						
							(4)domestic
				partner has the meaning given under section
				2501.
							;
				and
					(2)in subsection (b),
			 by inserting The restrictions in this subsection shall apply also to a
			 public official with respect to any individual, and to any individual with
			 respect to a public official, if the individual is the public official’s
			 domestic partner; is a parent, child, or sibling of the public official’s
			 domestic partner; or is the domestic partner of a child, parent, or sibling of
			 the public official. at the end.
				804.Receipt and
			 disposition of foreign gifts and decorationsSection 7342(a)(1) is amended—
				(1)in paragraph (1)(G), by inserting
			 (or domestic partner) after spouse each place it
			 appears;
				(2)in paragraph (5),
			 by striking and at the end;
				(3)in paragraph (6),
			 by striking the period at the end and inserting ; and;
			 and
				(4)by adding at the
			 end the following:
					
						(7)domestic
				partner has the same meaning given under section
				2501.
						.
				805.Regulation of
			 conduct; gifts
				(a)In
			 generalRegulations under section 7301 of title 5, United States
			 Code, shall be modified by the President, and regulations under sections 7351
			 and 7353 of that title shall be modified by the Office of Government Ethics, so
			 as to provide that any benefits and obligations applicable to married employees
			 and their spouses shall also apply to employees in domestic partnerships and
			 their domestic partners.
				(b)DefinitionIn
			 this section, the term domestic partner has the meaning given
			 under section 2501 of title 5, United States Code.
				806.Acceptance of
			 travel assistance from non-Federal sourcesSection 1353(a) of title 31, United States
			 Code, is amended by inserting (or domestic partner (as defined under
			 section 2501 of title 5)) after spouse.
			
	
		1.Short title; references; and
			 table of contents
			(a)Short
			 titleThis Act may be cited as the Domestic Partnership Benefits and Obligations Act of
			 2012.
			(b)ReferencesExcept
			 as otherwise expressly provided, whenever in this Act an amendment or repeal is
			 expressed in terms of an amendment to, or a repeal of, a section or other
			 provision, the reference shall be considered to be made to a section or other
			 provision of title 5, United States Code.
			(c)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; references; and table of
				contents.
					Sec. 2. Purpose.
					TITLE I—Establishment and
				termination of domestic partnerships; other general provisions
					Sec. 101. Federal employees in domestic
				partnerships.
					Sec. 102. Guidance and educational
				materials.
					Sec. 103. Review of programs under which
				employment benefits and obligations are established.
					Sec. 104. Effective date.
					TITLE II—Civil Service Retirement
				System
					Sec. 201. Definitions.
					Sec. 202. Creditable service.
					Sec. 203. Computation of annuity.
					Sec. 204. Cost-of-living adjustment of
				annuities.
					Sec. 205. Survivor annuities.
					Sec. 206. Lump-sum benefits; designation of
				beneficiary; order of precedence.
					Sec. 207. Alternative forms of
				annuities.
					Sec. 208. Administration;
				regulations.
					Sec. 209. Participation in the Thrift Savings
				Plan.
					TITLE III—Federal Employees’ Retirement
				System
					Subtitle A—General provisions
					Sec. 301. Definitions.
					Subtitle B—Creditable service
					Sec. 311. Creditable service.
					Sec. 312. Survivor reduction for a current
				spouse or a current domestic partner.
					Sec. 313. Survivor reduction for a former
				spouse or former domestic partner.
					Sec. 314. Survivor elections; deposit;
				offsets.
					Sec. 315. Survivor reductions;
				computation.
					Sec. 316. Insurable interest
				reductions.
					Sec. 317. Alternative forms of
				annuities.
					Sec. 318. Lump-sum benefits; designation of
				beneficiary; order of precedence.
					Subtitle C—Thrift Savings Plan
					Sec. 321. Benefits and election of
				benefits.
					Sec. 322. Annuities: methods of payment;
				election; purchase.
					Sec. 323. Protections for spouses, domestic
				partners, former spouses, and former domestic partners.
					Sec. 324. Justices and judges.
					Subtitle D—Survivor annuities
					Sec. 331. Definitions.
					Sec. 332. Rights of a widow, widower, or
				surviving partner.
					Sec. 333. Rights of a child.
					Sec. 334. Rights of a former spouse or former
				domestic partner.
					Subtitle E—General administrative
				provisions
					Sec. 341. Authority of the Office of Personnel
				Management.
					Sec. 342. Cost-of-living
				adjustments.
					Subtitle F—Federal Retirement Thrift Investment
				Management System
					Sec. 351. Fiduciary responsibilities; liability
				and penalties.
					TITLE IV—Insurance benefits
					Sec. 401. Life insurance.
					Sec. 402. Health insurance.
					Sec. 403. Enhanced dental benefits.
					Sec. 404. Enhanced vision benefits.
					Sec. 405. Long-term care insurance.
					TITLE V—Travel, transportation, and
				subsistence
					Sec. 501. Reimbursement for taxes incurred on
				money received for travel expenses.
					Sec. 502. Definition.
					Sec. 503. Relocation expenses of employees
				transferred or reemployed.
					Sec. 504. Taxes on reimbursements for travel,
				transportation, and relocation expenses of employees transferred.
					Sec. 505. Relocation expenses of an employee
				who is performing an extended assignment.
					Sec. 506. Transportation of family members
				incident to repatriation of employees held captive.
					Sec. 507. Regulations to include domestic
				partners.
					TITLE VI—Compensation for work
				injuries
					Sec. 601. Definitions.
					Sec. 602. Death gratuity for injuries incurred
				in connection with employee’s service with an Armed Force.
					Sec. 603. Beneficiaries of awards unpaid at
				death; order of precedence.
					Sec. 604. Augmented compensation for
				dependents.
					Sec. 605. Limitations on right to receive
				compensation.
					Sec. 606. Compensation in case of
				death.
					Sec. 607. Lump-sum payment.
					Sec. 608. Employees of nonappropriated fund
				instrumentalities.
					Sec. 609. Effective date.
					TITLE VII—Employee leave; death or captivity
				compensation; other employee benefits 
					Sec. 701. Voluntary transfers of leave;
				Voluntary Leave Bank Program.
					Sec. 702. Family and medical leave.
					Sec. 703. Settlement of accounts.
					Sec. 704. Payments to missing
				employees.
					Sec. 705. Annuity of the Comptroller
				General.
					TITLE VIII—Ethics in Government,
				conflicts of interest, employment of relatives, gifts, and employee
				conduct
					Sec. 801. Ethics in Government Act of
				1978.
					Sec. 802. Conflicts of interest.
					Sec. 803. Employment of relatives,
				restrictions.
					Sec. 804. Receipt and disposition of foreign
				gifts and decorations.
					Sec. 805. Regulation of conduct;
				gifts.
					Sec. 806. Acceptance of travel assistance from
				non-Federal sources.
				
			2.PurposeThe purpose of this Act is to apply
			 employment benefits and obligations to Federal employees in same-sex domestic
			 partnerships and to their domestic partners that are the same as the employment
			 benefits and obligations that apply under existing statutes to married Federal
			 employees and to their spouses.
		IEstablishment and
			 termination of domestic partnerships; other general provisions
			101.Federal employees in
			 domestic partnerships
				(a)In
			 generalSubpart A of part III
			 is amended by inserting after section 2305 the following:
					
						25Federal Employees in
				Domestic Partnerships
							
								Sec.
								2501. Definitions.
								2502. Establishment and
				  termination of domestic partnerships.
							
							2501.DefinitionsIn this chapter—
								(1)the term
				annuitant means—
									(A)an annuitant as defined
				under section 8331, 8401, or 8901(3)(A); and
									(B)as determined under
				regulations prescribed by the President or a designee of the President, any
				other individual who is entitled to benefits (based on the service of such
				individual) under a retirement system for employees of the Government;
									(2)the term
				Director means the Director of the Office of Personnel
				Management;
								(3)the term domestic
				partner means either of the individuals in a domestic
				partnership;
								(4)the term domestic
				partnership means a relationship between 2 individuals of the same sex,
				at least 1 of whom is an employee, former employee, or annuitant, that has been
				established under section 2502(a) and not terminated under section 2502(b);
				and
								(5)the term
				employee means—
									(A)an employee as defined
				under section 2105, including an employee referred to in subsection (c) or (e)
				of that section;
									(B)a Member of
				Congress;
									(C)the President;
									(D)an individual who is an
				employee, as defined under section 8331, 8401, 8701, 8901, or 9001; or
									(E)any other individual who
				is employed by the Government and is included within this definition under
				regulations prescribed by the President or a designee of the President.
									2502.Establishment and
				termination of domestic partnerships
								(a)Establishment of
				domestic partnership
									(1)An employee, former
				employee, or annuitant and another individual (who may also be an employee,
				former employee, or annuitant) may establish a domestic partnership as provided
				in this section for the purposes of the provisions of law to which this chapter
				applies.
									(2)To establish a domestic
				partnership, the 2 individuals referred to in paragraph (1) shall jointly
				execute, and the employee, former employee, or annuitant shall file, an
				affidavit in such form and filed in such manner as the Director shall by
				regulation prescribe.
									(3)By the affidavit referred
				to in paragraph (2), each of the individuals shall attest to the
				following:
										(A)(i)The individuals are
				of the same sex; and
											(ii)the individual who files
				the affidavit is an employee, former employee, or annuitant.
											(B)(i)The individuals are
				in a committed domestic-partnership relationship with each other satisfying the
				conditions in clauses (ii), (iii), and (iv) and intend to remain so
				indefinitely.
											(ii)The individuals have a
				common residence and intend to continue to do so (or would have a common
				residence, but are prevented from doing so because of an assignment abroad or
				other employment-related factors, financial considerations, family
				responsibilities, or other similar reason (which shall be specifically
				identified in the affidavit)).
											(iii)The individuals share
				responsibility for a significant measure of each other’s welfare and financial
				obligations.
											(iv)Neither individual is
				married to or in a domestic partnership with anyone except each other.
											(C)Each individual is at
				least 18 years of age and mentally competent to consent to a contract.
										(D)The individuals are not
				related to each other by blood in a way that would prohibit legal marriage
				between individuals otherwise eligible to marry in the jurisdiction (or, if
				applicable, in any jurisdiction) in which the individuals have a common
				residence.
										(E)Each of the individuals
				understands that—
											(i)as a domestic partner,
				each individual not only gains certain benefits, but also assumes certain
				obligations, as set forth in the provision of law to which this chapter
				applies, the violation of which may lead to disciplinary action against an
				employee and to criminal and other penalties;
											(ii)either or both of the
				domestic partners are required to file notification under subsection (b)(2)
				terminating the domestic partnership within 30 days after any condition under
				clause (ii), (iii), or (iv) of subparagraph (B) ceases to be satisfied, and, if
				1 domestic partner dies, the other is required to file a notification under
				subsection (b)(3) within 30 days after the death; and
											(iii)willful falsification
				of information in the affidavit, or willful failure to file notification as
				required under subsection (b)(2) or (3), may lead to recovery of amounts
				obtained as a result of such falsification or failure, disciplinary action
				against an employee, and criminal or other penalties.
											(b)Termination of domestic
				partnership
									(1)A domestic partnership is
				terminated upon—
										(A)the death of either
				domestic partner;
										(B)the filing of a
				notification under paragraph (2) by either or both domestic partners; or
										(C)the satisfaction of such
				other conditions as the Director may by regulation prescribe.
										(2)(A)If any condition
				referred to under clause (ii), (iii), or (iv) of subsection (a)(3)(B) ceases to
				be satisfied, either or both of the domestic partners shall, within 30 days
				after the condition ceases to be satisfied, execute and file a notification, in
				such form and in such manner as prescribed by the Director in regulation,
				stating that the condition is no longer satisfied and that the domestic
				partnership is terminated.
										(B)Each domestic partner has
				a duty that the notification under subparagraph (A) be timely filed, but the
				duty of 1 domestic partner shall be satisfied if the other domestic partner
				timely executes and files the required notification.
										(C)The Director shall
				promulgate regulations establishing the criteria for determining when any
				condition referred to under clause (ii), (iii), or (iv) of subsection (a)(2)(B)
				ceases to be satisfied.
										(3)When one domestic partner
				dies, the other domestic partner shall, within 30 days after the death, execute
				and file a notification of the death, in such form and in such manner as
				prescribed by the Director in regulation.
									(c)Effectiveness of the
				filing of an affidavit
									(1)The filing of an
				affidavit under subsection (a)(2) shall not be effective for purposes of this
				section unless the filing individual is an employee, former employee, or
				annuitant as of the time of the filing.
									(2)No individual shall, for
				purposes of the provisions of law to which this chapter applies, be treated as
				being in a domestic partnership—
										(A)unless an affidavit has
				been filed in accordance with this section and with regulations prescribed by
				the Director; or
										(B)after the earlier
				of—
											(i)the date of the death of
				either individual; or
											(ii)the date as of which the
				domestic partnership is otherwise terminated, as determined under regulations
				prescribed by the Director.
											(d)Additional
				notifications to government employerA domestic partner employed
				by an entity of the United States shall provide such notifications to the
				employing entity of the formation, existence, or termination of the domestic
				partnership, in addition to the filings required under subsections (a) and (b),
				as may be required, and in such form and in such manner as prescribed, by the
				Director in regulation.
								(e)Applicability
									(1)This section applies for
				purposes of the provisions of this title (excluding chapter 81).
									(2)Two individuals
				determined under section 8101(21) or 8171(e)(1)(A) to be domestic partners for
				purposes of chapter 81 shall be deemed to be domestic partners in a domestic
				partnership, as defined under section 2501, for purposes of any provision of
				law to which that definition applies.
									(3)Under regulations
				prescribed by the President, the Secretary of Labor shall inform the Director
				of any individuals determined under section 8101(21) or 8171(e)(1)(A) to be
				domestic partners.
									(f)RegulationsThe
				Director shall issue regulations to carry out subsection (a) through
				(d).
								.
				(b)Technical and
			 conforming amendmentThe
			 table of chapters for part III of title 5, United States Code, is amended by
			 inserting after the item relating to chapter 23 the following:
					
						
							25. Federal Employees in Domestic
				  Partnerships2501
						
						.
				102.Guidance and
			 educational materials
				(a)In
			 generalThe officers and agencies that have authority to develop
			 and issue guidance and educational materials with respect to benefits and
			 obligations established under the amendments made by this Act and the measures
			 taken under section 103 shall issue the materials—
					(1)in accordance with
			 subsection (c); and
					(2)if in the executive
			 branch, under the coordination of the Director of the Office of Personnel
			 Management.
					(b)Office of Personnel
			 ManagementThe Director of the Office of Personnel Management
			 shall, to the greatest extent practicable—
					(1)compile the materials
			 referred to under subsection (a);
					(2)prepare and issue
			 guidance and educational materials with respect to benefits and obligations
			 available to domestic partners of certain Secret Service and Park Police
			 Officers who are covered under the DC Police Officers’ and Firefighters’
			 Retirement Plan, and include that guidance documentation in the compilation
			 under paragraph (1); and
					(3)ensure that such
			 materials are readily available to employees and their domestic partners, both
			 in print form and by publicly accessible website.
					(c)TimelinessTo
			 the maximum extent practicable, the materials shall be—
					(1)prepared and made readily
			 available not later than 30 days before the effective date of this Act;
			 and
					(2)updated as
			 necessary.
					(d)Effective
			 dateThis section shall take effect on the date of enactment of
			 this Act.
				103.Review of programs
			 under which employment benefits and obligations are established
				(a)DefinitionsIn
			 this section—
					(1)the term
			 benefit includes any right, power, privilege, immunity, or
			 protection, whether substantive, procedural, remedial, or otherwise;
					(2)the term domestic
			 partner means either of the individuals in a domestic
			 partnership;
					(3)the term domestic
			 partnership means a relationship between 2 individuals—
						(A)who are of the same
			 sex;
						(B)at least 1 of whom is an
			 employee;
						(C)(i)who are in a
			 committed domestic-partnership relationship with each other satisfying the
			 conditions in clauses (ii), (iii), and (iv) and intend to remain so
			 indefinitely;
							(ii)who have a common
			 residence and intend to continue to do so (or would have a common residence,
			 but are prevented from doing so because of such reasons as an assignment abroad
			 or other employment-related factors, financial considerations, family
			 responsibilities, or other such reasons);
							(iii)who share
			 responsibility for a significant measure of each other’s welfare and financial
			 obligations; and
							(iv)neither of whom is
			 married to or in a domestic partnership with anyone except each other;
							(D)each of whom are at least
			 18 years of age and mentally competent to consent to a contract; and
						(E)who are not related to
			 each other by blood in a way that would prohibit legal marriage between
			 individuals otherwise eligible to marry in the jurisdiction (or, if applicable,
			 in any jurisdiction) in which the individuals have a common residence;
			 and
						(4)the term
			 employee means—
						(A)an employee as defined
			 under section 2501 of title 5, United States Code, as added by section 101 of
			 this Act;
						(B)a member of the
			 commissioned corps of the Public Health Service or of the commissioned corps of
			 the National Oceanic and Atmospheric Administration; or
						(C)any other individual
			 performing personal service to the Government (including an instrumentality
			 wholly owned by the United States), whether for pay, for nominal pay, or as a
			 volunteer, who is not performing such service as an employee of any employer
			 other than the Government or as a member of the Armed Forces; and
						(5)the term
			 obligation includes any duty, disability, or liability, whether
			 substantive, procedural, remedial, or otherwise.
					(b)Reviews, additional
			 measures, recommendations, and reports to congressNot later than
			 180 days after the date of enactment of this Act, and not less frequently than
			 once every 2 years thereafter, the President and designees of the President
			 shall—
					(1)conduct a review of the
			 employment benefits and of the employment obligations applied to married
			 employees and their spouses to determine what authority exists for the
			 President and designees of the President to apply such benefits and obligations
			 to employees who have domestic partners and the domestic partners of those
			 employees;
					(2)include within the review
			 under paragraph (1) all employment benefits and obligations under regulations
			 prescribed by the President or a designee of the President, or promulgated by
			 the head of any agency or department of the executive branch;
					(3)take any additional
			 measures that can be taken, to the greatest extent practicable and consistent
			 with law, to apply such benefits and obligations to employees with domestic
			 partners and the domestic partners of those employees;
					(4)develop recommendations
			 for any legislation to further apply such benefits and obligations to employees
			 with domestic partners and the domestic partners of those employees; and
					(5)submit a report to
			 Congress summarizing the review, determinations, and recommendations under
			 paragraphs (1), (2), (3), and (4).
					(c)Effective
			 dateThis section shall take effect on the date of enactment of
			 this Act.
				104.Effective
			 date
				(a)In
			 generalExcept as otherwise
			 specifically provided, this Act and amendments made by this Act shall take
			 effect 180 days after the date of enactment of this Act.
				(b)Application to current
			 and future employeesAn employee, former employee, or annuitant
			 shall be eligible to establish a domestic partnership by filing an affidavit
			 under section 2502(a)(2) of title 5, United States Code, as added by section
			 101 of this Act, only if the employee, former employee, or annuitant is or has
			 been employed as an employee on or after the effective date of this Act.
				IICivil Service Retirement
			 System
			201.DefinitionsSection 8331 is amended—
				(1)in paragraph (30), by
			 striking and at the end;
				(2)in paragraph (31), by
			 striking the period and inserting a semicolon; and
				(3)by adding at the end the
			 following:
					
						(32)domestic
				partner and domestic partnership have the meanings given
				under section 2501; and
						(33)former domestic partner means
				a former domestic partner of an individual—
							(A)if such individual
				performed at least 18 months of civilian service covered under this subchapter
				as an employee or Member; and
							(B)if the former domestic
				partner was in a domestic partnership with such individual for at least 9
				months.
							.
				202.Creditable
			 serviceSection 8332 is
			 amended—
				(1)in subsection
			 (c)(3)(C)(ii), by striking former spouse. and inserting
			 former spouse (or former domestic partner).; and
				(2)in paragraphs (4) and (5)
			 of subsection (o), by striking spouse each place it appears and
			 inserting spouse (or domestic partner),.
				203.Computation of
			 annuitySection 8339 is
			 amended—
				(1)in subsection (j)—
					(A)in paragraph (1)—
						(i)by inserting (or
			 domestic partner) after the spouse each place it
			 appears;
						(ii)by inserting (or
			 has a domestic partner) after is married; and
						(iii)by inserting (or
			 domestic partner’s) after the spouse’s each place it
			 appears;
						(B)in paragraph (2), by
			 inserting (or former domestic partner) after former
			 spouse each place it appears;
					(C)in paragraph (3)—
						(i)in the first
			 sentence—
							(I)by inserting (or
			 former domestic partner) after former spouse each place
			 it appears; and
							(II)by inserting (or
			 being in a domestic partnership with) after based on marriage
			 to;
							(ii)in the second
			 sentence—
							(I)by inserting (or
			 the domestic partnership of the former domestic partner with) after
			 the marriage of the former spouse to; and
							(II)by striking is
			 dissolved, and inserting is dissolved (or
			 terminated),;
							(iii)in the sixth sentence,
			 by striking former spouse. and inserting former spouse
			 (or former domestic partner).;
						(iv)in subparagraph
			 (B)—
							(I)by striking is
			 then married, and inserting is then married (or is then in a
			 domestic partnership),; and
							(II)by striking the
			 spouse’s written consent. and inserting the written consent of
			 the spouse (or domestic partner).; and
							(v)by amending the next to
			 last sentence to read as follows: In the case of a retired employee or
			 Member whose annuity is being reduced in order to provide a survivor annuity
			 for a former spouse (or former domestic partner), an election to provide or
			 increase a survivor annuity for any other former spouse (or any other former
			 domestic partner), and to continue an appropriate reduction for that purpose,
			 may be made within the same period that, and subject to the same conditions
			 under which, an election could be made under paragraph (5)(B) for a current
			 spouse (or a current domestic partner), subject to the provisions of this
			 paragraph relating to consent of a current spouse (or of a current domestic
			 partner), if the retired employee or Member is then married (or in a domestic
			 partnership).; and
						(D)by amending paragraph (5)
			 to read as follows:
						
							(5)(A)Any reduction in an annuity for the purpose
				of providing a survivor annuity for the current spouse (or the current domestic
				partner) of a retired employee or Member shall be terminated for each full
				month—
									(i)after the death of the spouse (or domestic
				partner); or
									(ii)after the dissolution of the marriage of
				the spouse (or the termination of the domestic partnership of the domestic
				partner) to the employee or Member,
									except that an appropriate reduction
				shall be made thereafter if the spouse (or domestic partner) is entitled, as a
				former spouse (or former domestic partner), to a survivor annuity under section
				8341(h).(B)Any reduction in an annuity for the purpose
				of providing a survivor annuity for a former spouse (or a former domestic
				partner) of a retired employee or Member shall be terminated for each full
				month after the former spouse remarries (or enters into a domestic partnership)
				(or the former domestic partner enters into a subsequent domestic partnership
				or marries) before reaching age 55 or dies. This reduction shall be replaced by
				an appropriate reduction or reductions under paragraph (4) if the retired
				employee or Member has (i) another former spouse (or another former domestic
				partner) who is entitled to a survivor annuity under section 8341(h), (ii) a
				current spouse to whom the employee or Member was married (or a current
				domestic partner with whom the employee or Member was in a domestic
				partnership) at the time of retirement and with respect to whom a survivor
				annuity was not jointly waived under paragraph (1), or (iii) a current spouse
				whom the employee or Member married (or a current domestic partner with whom
				the employee or Member entered into domestic partnership) after retirement and
				with respect to whom an election has been made under subparagraph (C) or
				subsection (k)(2).
								(C)(i)Upon entry into a subsequent marriage (or
				domestic partnership), a retired employee or Member who was married (or in a
				domestic partnership) at the time of retirement, including an employee or
				Member whose annuity was not reduced to provide a survivor annuity for the
				employee’s or Member's spouse or former spouse (or domestic partner or former
				domestic partner) as of the time of retirement, may irrevocably elect during
				such marriage (or domestic partnership), in a signed writing received by the
				Office—
										(I)within 2 years after such
				entry into a subsequent marriage (or domestic partnership); or
										(II)if later, within 2 years
				after—
											(aa)the death of or entry into a subsequent
				marriage (or domestic partnership) by any former spouse (or former domestic
				partner) of such employee or Member who was entitled to a survivor annuity
				under section 8341(h); or
											(bb)if there was more than 1
				surviving former spouse (or surviving former domestic partner), the death of or
				entry into a subsequent marriage (or domestic partnership) by the last such
				surviving former spouse (or surviving former domestic partner),
											a reduction in the employee’s or Member's
				annuity under paragraph (4) for the purpose of providing an annuity for such
				employee’s or Member's spouse (or domestic partner) in the event such spouse
				(or domestic partner) survives the employee or Member.(ii)Such election and reduction shall be
				effective the first day of the second month after the election is received by
				the Office, but not less than 9 months after the date of the subsequent
				marriage (or entry into the subsequent domestic partnership), and the retired
				employee or Member shall deposit in the Fund an amount determined by the Office
				of Personnel Management, as nearly as may be administratively feasible, to
				reflect the amount by which the annuity of such retired employee or Member
				would have been reduced if the election had been in effect since the date of
				retirement or, if later, the date the previous reduction in such retired
				employee’s or Member's annuity was terminated under subparagraph (A) or (B),
				plus interest. For the purposes of the preceding sentence, the annual rate of
				interest for each year during which an annuity would have been reduced if the
				election had been in effect on and after the applicable date referred to in
				such sentence shall be 6 percent.
									(iii)The Office shall, by regulation, provide
				for payment of the deposit required under clause (ii) by a reduction in the
				annuity of the employee or Member. The reduction shall, to the extent
				practicable, be designed so that the present value of the future reduction is
				actuarially equivalent to the deposit required under clause (ii), except that
				total reductions in the annuity of an employee or Member to pay deposits
				required by the provisions of this paragraph or paragraph (3) shall not exceed
				25 percent of the annuity computed under subsections (a) through (i), (n), (q),
				and (r), including adjustments under section 8340. The reduction required by
				this clause, which shall be effective on the same date as the election under
				clause (i), shall be permanent and unaffected by any future dissolution of the
				marriage (or termination of the domestic partnership). Such reduction shall be
				independent of and in addition to the reduction required under clause
				(i).
									(iv)Notwithstanding any other provision of this
				subparagraph, an election under this subparagraph may not be made for the
				purpose of providing an annuity in the case of a spouse by remarriage (or a
				domestic partner by a subsequent domestic partnership) if such spouse was
				married to (or if such domestic partner was in a domestic partnership with) the
				employee or Member at the time of such employee’s or Member's retirement, and
				all rights to survivor benefits for such spouse (or domestic partner) under
				this subchapter based on marriage (or domestic partnership) to such employee or
				Member were then waived under paragraph (1) or a similar prior provision of
				law.
									(v)An election to provide a survivor annuity
				to a person under this subparagraph—
										(I)shall prospectively void any election made
				by the employee or Member under subsection (k)(1) with respect to such person;
				or
										(II)shall, if an election was made by the
				employee or Member under such subsection (k)(1) with respect to a different
				person, prospectively void such election if appropriate written application is
				made by such employee or Member at the time of making the election under this
				subparagraph.
										(vi)The deposit provisions of clauses (ii) and
				(iii) shall not apply if—
										(I)the employee or Member makes an election
				under this subparagraph after having made an election under subsection (k)(1);
				and
										(II)the election under subsection (k)(1)
				becomes void under clause (v).
										;
				
					(2)in subsection (k)—
					(A)in paragraph (1)—
						(i)by striking a married employee or
			 Member and inserting an employee or Member who is married (or in
			 a domestic partnership); and
						(ii)by inserting (or
			 domestic partner) after spouse each place it
			 appears;
						(B)in paragraph (2)—
						(i)by striking the matter
			 before subparagraph (B) and inserting the following:
							
								(2)(A)An employee or
				Member, who is unmarried (and not in a domestic partnership) at the time of
				retiring under a provision of law which permits election of a reduced annuity
				with a survivor annuity payable to such employee’s or Member's spouse (or
				domestic partner) and who later marries (or enters into a domestic
				partnership), may irrevocably elect, in a signed writing received in the
				Office—
										(i)within 2 years after such
				employee or Member marries (or enters into a domestic partnership); or
										(ii)if later, within 2 years
				after—
											(I)the death of, or entry
				into a subsequent marriage (or domestic partnership) by, any former spouse (or
				former domestic partner) of such employee or Member who was entitled to a
				survivor annuity under section 8341(h); or
											(II)if there was more than 1
				surviving former spouse (or surviving former domestic partner), the death of or
				entry into a subsequent marriage (or domestic partnership) by the last such
				surviving former spouse (or surviving former domestic partner),
											a
				reduction in the retired employee or Member's current annuity as provided in
				subsection
				(j).;
						(ii)in subparagraph (B)(i)
			 (in the matter before subclause (I)), by striking marriage. and
			 inserting marriage (or entry into a domestic
			 partnership).;
						(iii)in subparagraph
			 (B)(ii), by inserting (or in a domestic partnership) after
			 married; and
						(iv)in subparagraph (C), by
			 striking marriage. and inserting marriage (or domestic
			 partnership).; and
						(3)in subsection
			 (o)(1)—
					(A)in subparagraphs (A)(i)
			 and (B)(i), by striking is married, and inserting is
			 married (or is in a domestic partnership),; and
					(B)in subparagraph (A) (in
			 the matter following clause (ii)), by inserting (or domestic
			 partner) after spouse.
					204.Cost-of-living
			 adjustment of annuitiesSection 8340 is amended—
				(1)in subsection (a)—
					(A)by striking
			 and at the end of paragraph (1);
					(B)by striking the period at
			 the end of paragraph (2) and inserting ; and; and
					(C)by adding at the end the
			 following:
						
							(3)the terms widow,
				widower, and surviving partner have the respective
				meanings given them under section 8341.
							;
				and
					(2)in subsection
			 (c)(1)—
					(A)in the matter before
			 subparagraph (A), by striking all after who retires, and before
			 of a deceased annuitant and inserting to the widow,
			 widower, or former spouse (or the surviving partner or former domestic partner)
			 of a deceased employee or Member, or to the widow, widower, or former spouse
			 (or the surviving partner or former domestic partner), or insurable interest
			 designee; and
					(B)in subparagraph (B)(ii),
			 by striking a widow, widower, former spouse, or insurable interest
			 designee and inserting a widow, widower, or former spouse (or
			 surviving partner or former domestic partner) or insurable interest
			 designee.
					205.Survivor
			 annuitiesSection 8341 is
			 amended—
				(1)in subsection (a)—
					(A)by redesignating
			 paragraphs (3) and (4) as paragraphs (4) and (5), respectively;
					(B)by inserting after
			 paragraph (2) the following:
						
							(3)surviving
				partner means the surviving domestic partner of an employee or Member
				who—
								(A)was in a domestic
				partnership with such employee or Member for at least 9 months immediately
				before the death of such employee or Member; or
								(B)satisfies such other
				requirements, related to parenthood and the domestic partnership, as the
				Director of the Office of Personnel Management shall by regulation prescribe
				based on the definition of a widow or widower under paragraphs (1)(B) and
				(2)(B) of this section;
								;
				and
					(C)in paragraph (5) (as so
			 redesignated by subparagraph (A))—
						(i)in subparagraph
			 (A)—
							(I)by striking an
			 unmarried dependent child and inserting a dependent child who is
			 unmarried (and not in a domestic partnership) and;
							(II)in clause (ii), by
			 striking stepchild but only if the stepchild  and inserting
			 stepchild (or child of the domestic partner not adopted by or otherwise
			 the child of the employee or Member) but only if the stepchild (or the child of
			 the domestic partner); and
							(III)in clause (iv), by
			 inserting (or surviving domestic partner) after the
			 surviving spouse; and
							(ii)in subparagraphs (B) and
			 (C), by striking unmarried dependent child and inserting
			 dependent child who is unmarried (and not in a domestic
			 partnership);
						(2)in subsection (b)—
					(A)in paragraph (1)—
						(i)by striking widow
			 or widower each place it appears and inserting widow or widower
			 (or surviving partner); and
						(ii)by striking
			 remarriage, and inserting remarriage (or entry into a
			 subsequent domestic partnership);
						(B)in paragraph (2)—
						(i)by striking widow or widower
			 each place it appears and inserting widow or widower (or surviving
			 partner); and
						(ii)by inserting (or
			 in a domestic partnership with) after married to;
						(C)in paragraph (3)—
						(i)in the matter before
			 subparagraph (A), by inserting (or domestic partner) after
			 spouse;
						(ii)by striking widow or widower
			 each place it appears and inserting widow or widower (or surviving
			 partner); and
						(iii)in subparagraph (B), by
			 inserting (or, in the case of a widow or widower, enters into a domestic
			 partnership) (or, in the case of a surviving partner, enters into a subsequent
			 domestic partnership or marries) after remarries;
			 and
						(D)in paragraph (4)—
						(i)by striking widow or widower
			 each place it appears and inserting widow or widower (or surviving
			 partner); and
						(ii)in subparagraph (B), by
			 inserting (or former domestic partner) after former
			 spouse;
						(3)in subsection (d)—
					(A)by striking widow or widower
			 each place it appears and inserting widow or widower (or surviving
			 partner);
					(B)in subparagraph (B), by inserting
			 (or former domestic partner) after former spouse;
			 and
					(C)in clause (ii), by
			 inserting (or, in the case of a widow or widower, enters into a domestic
			 partnership) (or, in the case of a surviving partner, enters into a subsequent
			 domestic partnership or marries) after remarries;
					(4)in subsection (e)—
					(A)by striking the matter
			 before paragraph (2) and inserting the following:
						
							(e)(1)For the purposes of
				this subsection—
									(A)the term former
				spouse includes a former spouse who was married to an employee or Member
				for less than 9 months and a former spouse of an employee or Member who
				completed less than 18 months of service covered by this subchapter; and
									(B)the term former domestic
				partner includes a former domestic partner who was in a domestic
				partnership with an employee or Member for less than 9 months and a former
				domestic partner of an employee or Member who completed less than 18 months of
				service covered by this
				subchapter.
									;
					(B)in paragraph (2), by
			 striking a spouse or a former spouse each place it appears and
			 inserting a spouse or former spouse (or a domestic partner or former
			 domestic partner);
					(C)in paragraph (3)—
						(i)in subparagraph (E), by
			 striking dies or marries; and inserting dies or marries
			 (or enters into a domestic partnership);; and
						(ii)in the matter following
			 subparagraph (E)—
							(I)by inserting (or
			 domestic partner or former domestic partner) after spouse or
			 former spouse; and
							(II)by striking
			 spouse, former spouse, or child and inserting spouse or
			 former spouse (or domestic partner or former domestic partner) or
			 child,; and
							(D)in paragraph (4), by
			 striking marriage, then, if such marriage and inserting
			 marriage, then, if such marriage (or a domestic partnership, then, if
			 such domestic partnership);
					(5)by striking subsection
			 (f) and inserting the following:
					
						(f)If a Member heretofore or hereafter
				separated from the service with title to deferred annuity from the Fund
				hereafter dies before having established a valid claim for annuity and is
				survived by a spouse to whom married (or a domestic partner to whom in a
				domestic partnership) at the date of separation, the surviving spouse (or
				surviving partner)—
							(1)is entitled to an annuity equal to 55
				percent of the deferred annuity of the Member commencing on the day after the
				Member dies and terminating on the last day of the month before the surviving
				spouse dies or remarries (or enters into a domestic partnership) (or the
				surviving domestic partner dies or enters into a subsequent domestic
				partnership or marries); or
							(2)may elect to receive the
				lump-sum credit instead of annuity if the spouse (or domestic partner) is the
				individual who would be entitled to the lump-sum credit and files application
				therefor with the Office before the award of the annuity.
							Notwithstanding the preceding sentence,
				an annuity payable under this subsection to the surviving spouse (or surviving
				domestic partner) of a Member may not exceed the difference between—(A)the annuity which would
				otherwise be payable to such surviving spouse (or such surviving domestic
				partner) under this subsection; and
							(B)the amount of the
				survivor annuity payable to any former spouse (or any former domestic partner)
				of such Member under subsection
				(h).
							;
				(6)by striking subsection
			 (g) and inserting the following:
					
						(g)In the case of a surviving spouse (or
				surviving domestic partner) whose annuity under this section is terminated
				because of a subsequent entry into a marriage (or domestic partnership) before
				becoming 55 years of age, annuity at the same rate shall be restored commencing
				on the day the remarriage (or subsequent domestic partnership) is dissolved by
				death, annulment, or divorce (or terminated), if—
							(1)the surviving spouse (or surviving domestic
				partner) elects to receive this annuity instead of a survivor benefit to which
				he may be entitled, under this subchapter or another retirement system for
				Government employees, by reason of the subsequent entry into a marriage (or
				domestic partnership); and
							(2)any lump sum paid on
				termination of the annuity is returned to the
				Fund.
							;
				(7)by striking subsection
			 (h) and inserting the following:
					
						(h)(1)Subject to paragraphs (2) through (5), a
				former spouse (or former domestic partner) of a deceased employee, Member,
				annuitant, or former Member who was separated from the service with title to a
				deferred annuity under section 8338(b) is entitled to a survivor annuity under
				this subsection, if and to the extent expressly provided for in an election
				under section 8339(j)(3), or in the terms of any decree of divorce or annulment
				or any court order or court-approved property settlement agreement incident to
				such decree.
							(2)(A)The annuity payable to a former spouse (or
				former domestic partner) under this subsection may not exceed the difference
				between—
									(i)the amount applicable in
				the case of such former spouse (or former domestic partner), as determined
				under subparagraph (B); and
									(ii)the amount of any
				annuity payable under this subsection to any other former spouse (or former
				domestic partner) of the employee, Member, or annuitant, based on an election
				previously made under section 8339(j)(3), or a court order previously
				issued.
									(B)The applicable amount, for purposes of
				subparagraph (A)(i) in the case of a former spouse (or former domestic
				partner), is the amount which would be applicable—
									(i)under subsection
				(b)(4)(A) in the case of a widow or widower (or surviving partner), if the
				deceased was an employee or Member who died after retirement;
									(ii)under subparagraph (A)
				of subsection (d) in the case of a widow or widower (or surviving partner), if
				the deceased was an employee or Member described in the first sentence of such
				subsection; or
									(iii)under subparagraph (A) of subsection (f) in
				the case of a surviving spouse (or surviving domestic partner), if the deceased
				was a Member described in the first sentence of such subsection.
									(3)The commencement and termination of an
				annuity payable under this subsection shall be governed by the terms of the
				applicable order, decree, agreement, or election, as the case may be, except
				that any such annuity—
								(A)shall not commence before—
									(i)the day after the
				employee, Member, or annuitant dies; or
									(ii)the first day of the
				second month beginning after the date on which the Office receives written
				notice of the order, decree, agreement, or election, as the case may be,
				together with such additional information or documentation as the Office may
				prescribe,
									whichever is later, and(B)shall terminate—
									(i)except as provided in
				subsection (k), in the case of an annuity computed by reference to clause (i)
				or (ii) of paragraph (2)(B), no later than the last day of the month before the
				former spouse remarries (or enters into a domestic partnership) (or former
				domestic partner enters into a subsequent domestic partnership or marries)
				before becoming 55 years of age or dies; or
									(ii)in the case of an annuity computed by
				reference to clause (iii) of such paragraph, no later than the last day of the
				month before the former spouse remarries (or enters into a domestic
				partnership) or dies (or the former domestic partner enters into a subsequent
				domestic partnership or marries or dies).
									(4)For purposes of this subchapter, a
				modification in a decree, order, agreement, or election referred to in
				paragraph (1) shall not be effective—
								(A)if such modification is
				made after the retirement or death of the employee or Member concerned,
				and
								(B)to the extent that such
				modification involves an annuity under this subsection.
								(5)For purposes of this
				subchapter, a decree, order, agreement, or election referred to in paragraph
				(1) shall not be effective, in the case of a former spouse (or former domestic
				partner), to the extent that it is inconsistent with any joint designation or
				waiver previously executed with respect to such former spouse (or former
				domestic partner) under section 8339(j)(1) or a similar prior provision of
				law.
							(6)Any payment under this
				subsection to a person bars recovery by any other person.
							(7)As used in this
				subsection, court means any court of any State, the District of
				Columbia, the Commonwealth of Puerto Rico, Guam, the Northern Mariana Islands,
				or the Virgin Islands, and any Indian
				court.
							;
				(8)by striking subsection
			 (i) and inserting the following:
					
						(i)The requirement in
				subsections (a)(1)(A), (a)(2)(A), and (a)(5)(A) that the surviving spouse (or
				surviving domestic partner) of an employee or Member have been married to (or
				in a domestic partnership with) such employee or Member for at least 9 months
				immediately before the employee’s or Member’s death in order to qualify as the
				widow or widower (or surviving partner) of such employee or Member shall be
				deemed satisfied in any case in which the employee or Member dies within the
				applicable 9-month period, if—
							(1)the death of the employee
				or Member was accidental; or
							(2)the surviving spouse (or
				surviving domestic partner) of such individual had been previously married to
				(or in a domestic partnership with) the individual that was subsequently
				dissolved (or terminated), and the aggregate time married (or in a domestic
				partnership) is at least 9 months.
							;
				and
				(9)by redesignating
			 subsection (k) as subsection (j) and amending such subsection to read as
			 follows:
					
						(j)(1)Subsections
				(b)(3)(B), (d)(ii), and (h)(3)(B)(i), to the extent that they provide for
				termination of a survivor annuity because of a subsequent entry into a marriage
				(or domestic partnership) before age 55, shall not apply if the widow, widower
				or former spouse was married to (or the surviving partner or former domestic
				partner was in a domestic partnership with) the individual on whose service the
				survivor annuity is based for at least 30 years.
							(2)A subsequent entry into a
				marriage (or domestic partnership) described in paragraph (1) shall not be
				taken into account for purposes of subparagraph (B) or (C) of section
				8339(j)(5) or any other provision of this chapter which the Director of the
				Office of Personnel Management may by regulation identify in order to carry out
				the purposes of this
				subsection.
							.
				206.Lump-sum benefits;
			 designation of beneficiary; order of precedenceSection 8342 is amended—
				(1)in subsection (c)—
					(A)by inserting (or
			 surviving partner) after widow or widower; and
					(B)by striking
			 stepchild. and inserting stepchild (or a child of a
			 domestic partner which child is not adopted by or otherwise a child of the
			 employee or Member).; and
					(2)in subsection (j)—
					(A)in paragraph (1)(A), by
			 inserting (or the domestic partner, if any) after the
			 spouse, if any;
					(B)by inserting (or domestic
			 partner) after spouse each place it appears; and
					(C)by inserting (or
			 former domestic partner) after former spouse each place
			 it appears.
					207.Alternative forms of
			 annuitiesSection 8343a is
			 amended—
				(1)in subsection
			 (b)(2)—
					(A)(in the material before
			 subparagraph (A)), by inserting (or in a domestic partnership)
			 after married; and
					(B)in subparagraph (B), by
			 inserting (or surviving domestic partner) after surviving
			 spouse;
					(2)in subsection (d)—
					(A)in paragraph (1), by
			 striking married, each place it appears and inserting
			 married (or in a domestic partnership),; and
					(B)in paragraph (2), by
			 striking former spouse, and inserting former spouse (or
			 former domestic partner),; and
					(3)in subsection (e), by
			 inserting (or in a domestic partnership) after
			 married.
				208.Administration;
			 regulationsSection
			 8347(n)(1)(D) is amended by striking their spouses, and their former
			 spouses and inserting their spouses (and domestic partners), and
			 their former spouses (and former domestic partners).
			209.Participation in the
			 Thrift Savings PlanSection
			 8351(b)(5) is amended—
				(1)in subparagraphs (A),
			 (B), and (C), by inserting (or domestic partner) after
			 spouse each place it appears;
				(2)in subparagraph (B), by
			 striking a married employee or Member and inserting an
			 employee or Member who is married (or in a domestic partnership);
			 and
				(3)in subparagraph (D), by
			 inserting (or domestic partner or former domestic partner) after
			 spouse or former spouse.
				IIIFederal Employees’
			 Retirement System
			AGeneral
			 provisions
				301.DefinitionsSection 8401 is amended—
					(1)in paragraph (36), by
			 striking and at the end;
					(2)in paragraph (37), by
			 striking the period at the end and inserting a semicolon; and
					(3)by adding at the end the
			 following:
						
							(38)domestic
				partner and domestic partnership have the meanings given
				under section 2501; and
							(39)former domestic
				partner means a former domestic partner of an individual—
								(A)if such individual
				performed at least 18 months of civilian service creditable under section 8411
				as an employee or Member; and
								(B)if the former domestic
				partner was in a domestic partnership with such individual for at least 9
				months.
								.
					BCreditable
			 service
				311.Creditable
			 serviceSection 8411 is
			 amended—
					(1)in subsection
			 (c)(4)(C)(ii), by inserting (or former domestic partner) after
			 former spouse;
					(2)in subsection
			 (l)(4)(B)(i), by inserting (or domestic partner) after
			 spouse; and
					(3)in subsection (l)(5), by
			 inserting (or domestic partner) after spouse each
			 place it appears.
					312.Survivor reduction for
			 a current spouse or a current domestic partner
					(a)In
			 generalSection 8416 is
			 amended—
						(1)in the section heading,
			 by inserting (or domestic
			 partner) after spouse;
						(2)in subsection (a)—
							(A)by inserting (or
			 in a domestic partnership) after married each place it
			 appears;
							(B)by inserting (or
			 domestic partner) after spouse each place it appears;
			 and
							(C)by inserting (or
			 domestic partner’s) after spouse’s each place it
			 appears;
							(3)by striking subsection
			 (b) and inserting the following:
							
								(b)(1)Upon entry into a
				subsequent marriage (or subsequent domestic partnership), a retired employee or
				Member who was married (or in a domestic partnership) at the time of
				retirement, including an employee or Member whose annuity was not reduced to
				provide a survivor annuity for the employee’s or Member’s spouse or former
				spouse (or domestic partner or former domestic partner) as of the time of
				retirement, may irrevocably elect during such marriage (or domestic
				partnership), in a signed writing received by the Office—
										(A)within 2 years after such
				entry into a subsequent marriage (or domestic partnership); or
										(B)if later, within 2 years
				after—
											(i)the death of or entry
				into a subsequent marriage (or domestic partnership) by any former spouse (or
				former domestic partner) of such employee or Member who was entitled to a
				survivor annuity under section 8445, or
											(ii)if there was more than 1 surviving former
				spouse (or surviving former domestic partner), the death of or entry into a
				subsequent marriage (or domestic partnership) by the last such surviving former
				spouse (or surviving former domestic partner),
											a reduction in the employee’s or Member’s
				annuity under section 8419(a) for the purpose of providing an annuity for such
				employee’s or Member’s spouse (or domestic partner) in the event such spouse
				(or domestic partner) survives the employee or Member.(2)The election and
				reduction shall be effective the first day of the second month after the
				election is received by the Office, but not less than 9 months after the date
				of the subsequent marriage (or entry into the subsequent domestic
				partnership).
									(3)An election to provide a survivor annuity
				to an individual under this subsection—
										(A)shall prospectively void
				any election made by the employee or Member under section 8420 with respect to
				such individual; or
										(B)shall, if an election was
				made by the employee or Member under section 8420 with respect to a different
				individual, prospectively void such election if appropriate written application
				is made by such employee or Member at the time of making the election under
				this subsection.
										(4)Any election under this subsection made by
				an employee or Member on behalf of an individual after the retirement of such
				employee or Member shall not be effective if—
										(A)the employee or Member
				was married to (or in a domestic partnership with) such individual at the time
				of retirement; and
										(B)the annuity rights of
				such individual based on the service of such employee or Member were then
				waived under subsection
				(a).
										;
						(4)in subsection (c)—
							(A)by striking the matter
			 before paragraph (2) and inserting the following:
								
									(c)(1)An employee or
				Member who is unmarried (and not in a domestic partnership) at the time of
				retiring under this chapter and who later marries (or enters into a domestic
				partnership) may irrevocably elect, in a signed writing received by the
				Office—
											(A)within 2 years after such
				employee or Member marries (or enters into a domestic partnership); or
											(B)if later, within 2 years
				after—
												(i)the death of or entry
				into a subsequent remarriage (or entry into a subsequent domestic partnership
				or a marriage by any former domestic partner) by of any former spouse (or
				domestic partner) of such employee or Member who was entitled to a survivor
				annuity under section 8445,
												(ii)if more than 1 surviving
				former spouse (or surviving former domestic partner), the death of or entry
				into a subsequent marriage (or domestic partnership) by the last such surviving
				former spouse (or surviving former domestic partner),
												a reduction in the current annuity of the
				retired employee or Member, in accordance with section
				8419(a).;
				and
							(B)in paragraph (2), by
			 striking marriage. and inserting marriage (or domestic
			 partnership).; and
							(5)in subsection
			 (d)(1)—
							(A)by inserting (or
			 in a domestic partnership) after married; and
							(B)by inserting (or
			 domestic partner) after spouse each place it
			 appears.
							(b)Technical and
			 conforming amendmentThe table of sections for chapter 84 of
			 title 5, United States Code, is amended by striking the item relating to
			 section 8416 and inserting the following:
						
							
								8416. Survivor reduction for a current spouse
				(or domestic
				partner).
							
							.
					313.Survivor reduction for
			 a former spouse or former domestic partner
					(a)In
			 generalSection 8417 is
			 amended—
						(1)in the section heading,
			 by inserting (or former
			 domestic partner) after former spouse;
						(2)in subsection (a), by
			 inserting (or a former domestic partner) after former
			 spouse; and
						(3)in subsection (b)—
							(A)in paragraph (1), by
			 inserting (or former domestic partner) after former
			 spouse each place it appears;
							(B)by amending paragraph (2)
			 to read as follows:
								
									(2)An election under this subsection shall be
				made at the time of retirement or, if the marriage is dissolved (or the
				domestic partnership is terminated) after the date of retirement, within 2
				years after the date on which the marriage of the former spouse to the employee
				or Member is so dissolved (or the domestic partnership of the former domestic
				partner with the employee or Member is so
				terminated).
									;
				and
							(C)in paragraph (3)—
								(i)in subparagraph (A)(ii),
			 by inserting (or a surviving partner) after a widow or
			 widower; and
								(ii)by amending subparagraph
			 (B) to read as follows:
									
										(B)shall not be effective,
				in the case of an employee or Member who is then married (or in a domestic
				partnership), unless it is made with the spouse’s (or domestic partner’s)
				written
				consent.
										.
								(b)Technical and
			 conforming amendmentThe table of sections for chapter 84 of
			 title 5, United States Code, is amended by striking the item relating to
			 section 8417 and inserting the following:
						
							
								8417. Survivor reduction for a former spouse
				(or former domestic
				partner).
							
							.
					314.Survivor elections;
			 deposit; offsetsSection
			 8418(b) is amended—
					(1)by inserting (or
			 domestic partnership) after marriage; and
					(2)by striking former
			 spouse. inserting former spouse (or former domestic
			 partner)..
					315.Survivor reductions;
			 computationSection 8419 is
			 amended—
					(1)in subsection (a), by
			 inserting (or domestic partner) after spouse each
			 place it appears; and
					(2)by amending subsection
			 (b) to read as follows:
						
							(b)(1)Any reduction in an
				annuity for the purpose of providing a survivor annuity for the current spouse
				(or current domestic partner) of a retired employee or Member shall be
				terminated for each full month—
									(A)after the death of the
				spouse (or domestic partner); or
									(B)after the dissolution of
				the spouse’s marriage to (or the termination of the domestic partner’s domestic
				partnership with) the employee or Member, except that an appropriate reduction
				shall be made thereafter if the spouse (or domestic partner) is entitled, as a
				former spouse (or former domestic partner), to a survivor annuity under section
				8445.
									(2)Any reduction in an annuity for the purpose
				of providing a survivor annuity for a former spouse (or former domestic
				partner) of a retired employee or Member shall be terminated for each full
				month after the former spouse remarries (or enters into a domestic partnership)
				(or the former domestic partner enters into a subsequent domestic partnership
				or marries) before reaching age 55 or dies. This reduction shall be replaced by
				appropriate reductions under subsection (a) if the retired employee or Member
				has—
									(A)another former spouse (or
				former domestic partner) who is entitled to a survivor annuity under section
				8445;
									(B)a current spouse to whom the employee or
				Member was married (or a current domestic partner with whom the employee or
				Member was in a domestic partnership) at the time of retirement and with
				respect to whom a survivor annuity was not waived under section 8416(a) or, if
				waived, with respect to whom an election under section 8416(d) has been made;
				or
									(C)a current spouse whom the employee or
				Member married (or current domestic partner with whom the employee or Member
				entered into a domestic partnership) after retirement and with respect to whom
				an election has been made under subsection (b) or (c) of section
				8416.
									.
					316.Insurable interest
			 reductionsSection 8420 is
			 amended—
					(1)in subsection
			 (b)(1)—
						(A)by striking
			 married employee or Member and inserting employee or
			 Member who is married (or in a domestic partnership); and
						(B)by inserting (or
			 domestic partner) after spouse each place it appears;
			 and
						(2)in subsection (b)(2), by
			 inserting (or former domestic partner) after former
			 spouse.
					317.Alternative forms of
			 annuitiesSection 8420a is
			 amended—
					(1)in subsection
			 (b)(2)—
						(A)in the matter before
			 subparagraph (A), by inserting (or in a domestic partnership)
			 after married; and
						(B)in subparagraph (B), by
			 striking surviving spouse. inserting surviving spouse (or
			 surviving domestic partner).;
						(2)in subsection (d)—
						(A)in paragraph (1), by
			 striking married, inserting married (or in a domestic
			 partnership), and
						(B)in paragraph (2), by inserting (or
			 former domestic partner) after former spouse each place
			 it appears; and
						(3)in subsection (e), by
			 inserting (or in a domestic partnership) after
			 married.
					318.Lump-sum benefits;
			 designation of beneficiary; order of precedenceSection 8424 is amended—
					(1)in subsection (b)—
						(A)in paragraph (1)—
							(i)in subparagraph (A), by
			 striking the spouse, if any, and any former spouse and inserting
			 any spouse or former spouse (and any domestic partner or former domestic
			 partner); and
							(ii)in subparagraph (B), by
			 striking spouse or former spouse each place it appears and
			 inserting spouse or former spouse (or domestic partner or former
			 domestic partner); and
							(B)in paragraph (2), by
			 striking spouse or former spouse each place it appears and
			 inserting spouse or former spouse (or domestic partner or former
			 domestic partner); and
						(2)in subsection (d)—
						(A)by striking widow
			 or widower and inserting widow or widower (or surviving
			 partner); and
						(B)by striking “stepchild.”
			 and inserting stepchild (or a child of a domestic partner which child is
			 not adopted by or otherwise a child of the employee or Member)..
						CThrift Savings
			 Plan
				321.Benefits and election
			 of benefitsSection 8433(e) is
			 amended by striking paragraph (2) and inserting the following:
					
						(2)Notwithstanding section
				8424(d), if an employee, Member, former employee, or former Member dies and has
				designated as sole or partial beneficiary his or her spouse (or domestic
				partner) at the time of death, or, if an employee, Member, former employee, or
				former Member, dies with no designated beneficiary and is survived by a spouse
				(or domestic partner), the spouse (or domestic partner) may maintain the
				portion of the employee's or Member's account to which the spouse (or domestic
				partner) is entitled in accordance with the following terms:
							(A)Subject to the
				limitations of subparagraph (B), the spouse (or domestic partner) shall have
				the same withdrawal options under subsection (b) as the employee or Member were
				the employee or Member living.
							(B)The spouse (or domestic
				partner) may not make withdrawals under subsection (g) or (h).
							(C)The spouse (or domestic
				partner) may not make contributions or transfers to the account.
							(D)The account shall be
				disbursed upon the death of the surviving spouse (or surviving domestic
				partner). A beneficiary or surviving spouse (or surviving domestic partner) of
				a deceased spouse (or domestic partner) who has inherited an account is
				ineligible to maintain the inherited spousal
				account.
							.
				322.Annuities: methods of
			 payment; election; purchaseSection 8434(a)(2) is amended—
					(1)in subparagraph (B), by
			 inserting (or domestic partner) after spouse;
			 and
					(2)in subparagraph (E)(i),
			 by inserting (or former domestic partner) after former
			 spouse.
					323.Protections for
			 spouses, domestic partners, former spouses, and former domestic
			 partners
					(a)In
			 generalSection 8435 is
			 amended—
						(1)in the section heading,
			 by inserting (and domestic
			 partners and former domestic partners) after
			 spouses and former
			 spouses;
						(2)in subsection (a)—
							(A)in paragraph (1)—
								(i)in subparagraph (A), by
			 striking A married employee or Member (or former employee or
			 Member) each place it appears and inserting An employee or
			 Member, or former employee or former Member, who is married (or in a domestic
			 partnership); and
								(ii)in subparagraph (B), by
			 inserting (or domestic partner) after spouse each
			 place it appears; and
								(B)in paragraph (2), by
			 inserting (or domestic partner’s) after spouse’s
			 each place it appears;
							(3)in subsection (b)—
							(A)in paragraph (1)—
								(i)by inserting (or
			 surviving domestic partner) after surviving spouse each
			 place it appears; and
								(ii)by inserting (or
			 in a domestic partnership) after married; and
								(B)in paragraph (2)(A), by
			 inserting (or domestic partner) after
			 spouse;
							(4)in subsection (d)—
							(A)in paragraph (1), by
			 inserting (or former domestic partner) after former
			 spouse the first 2 places it appears;
							(B)in paragraphs (3) through
			 (6), by inserting (or former domestic partner) after
			 former spouse each place it appears;
							(C)in paragraph (3)(B), by
			 inserting (or former domestic partners) after former
			 spouses; and
							(D)in paragraph (3)(A), by
			 inserting (or surviving domestic partner) after surviving
			 spouse;
							(5)in subsection
			 (e)(1)—
							(A)by striking the matter
			 before subparagraph (B) and inserting the following:
								
									(e)(1)(A)A loan or withdrawal under subsection (g)
				or (h) of section 8433 may be made to an employee or Member who is married (or
				in a domestic partnership) only if the employee's or Member’s spouse (or
				domestic partner) consents to such loan or withdrawal in
				writing.
											;
				and
							(B)in subparagraph (C), by
			 inserting (or domestic partner’s) after spouse’s
			 each place it appears; and
							(6)in subsection (g), by
			 inserting (or domestic partner or former domestic partner) after
			 spouse or former spouse.
						(b)Technical and
			 conforming amendmentThe table of sections for chapter 84 is
			 amended by striking the item relating to section 8435 and inserting the
			 following:
						
							
								8435. Protections for spouses and former
				spouses (and domestic partners and former domestic
				partners).
							
							.
					324.Justices and
			 judgesSection 8440a(b)(6) is
			 amended by inserting (or domestic partners) after
			 spouses.
				DSurvivor
			 annuities
				331.DefinitionsSection 8441 is amended—
					(1)by redesignating
			 paragraphs (3) and (4) as paragraphs (4) and (5), respectively, and by
			 inserting after paragraph (2) the following:
						
							(3)the term surviving partner
				means the surviving domestic partner of an employee, Member, or annuitant, or
				of a former employee or Member, who—
								(A)was in a domestic partnership with such
				employee, Member, or annuitant, or former employee or Member, for at least 9
				months immediately before the death of such employee, Member, or annuitant, or
				former employee or Member; or
								(B)satisfies such other
				requirements, based on parenthood and the domestic partnership, as the Director
				of the Office of Personnel Management shall by regulation prescribe based on
				the definition of a widow or widower under paragraphs (1)(B) and (2)(B) of this
				section; and
								;
				and
					(2)in paragraph (5) (as so
			 redesignated by paragraph (1))—
						(A)in subparagraph
			 (A)—
							(i)by striking an
			 unmarried dependent child and inserting a dependent child who is
			 unmarried (and not in a domestic partnership);
							(ii)in clause (ii), by
			 striking stepchild but only if the stepchild and inserting
			 stepchild (or child of the domestic partner not adopted by or otherwise
			 the child of the employee or Member) but only if the stepchild (or the child of
			 the domestic partner); and
							(iii)in clause (iv), by
			 inserting (or surviving partner) after widow or
			 widower; and
							(B)in subparagraphs (B) and
			 (C), by striking unmarried dependent child each place that term
			 appears and inserting dependent child who is unmarried (and not in a
			 domestic partnership).
						332.Rights of a widow,
			 widower, or surviving partner
					(a)In
			 generalSection 8442 is
			 amended—
						(1)in the section heading,
			 by inserting (or surviving
			 partner) after widow or widower;
						(2)in subsection (a)—
							(A)by inserting (or
			 surviving partner) after widow or widower each place it
			 appears;
							(B)by inserting (or
			 entry into a domestic partnership) after marriage;
			 and
							(C)by inserting (or
			 domestic partner) after spouse each place it
			 appears;
							(3)in subsection (b), by
			 inserting (or surviving partner) after widow or
			 widower each place it appears;
						(4)in subsection (c)—
							(A)in the matter in
			 paragraph (1) before subparagraph (A) thereof, by inserting (or a
			 surviving partner with whom in a domestic partnership) after
			 widow or widower to whom married; and
							(B)by striking widow
			 or widower each place it appears (other than where amended by
			 subparagraph (A)) and inserting widow or widower (or surviving
			 partner);
							(5)in subsection (d)—
							(A)by striking widow
			 or widower each place it appears and inserting widow or widower
			 (or surviving partner);
							(B)in paragraph (1)(B), by
			 inserting (or enters into a domestic partnership) (or in the case of a
			 surviving partner, enters into a subsequent domestic partnership or
			 marries) after remarries;
							(C)in paragraph (2)—
								(i)by striking
			 remarriage before and inserting subsequent entry into a
			 marriage (or domestic partnership) before;
								(ii)by striking
			 remarriage is dissolved by death, divorce, or annulment, and
			 inserting subsequent marriage is dissolved by death, divorce, annulment
			 (or subsequent domestic partnership is terminated),; and
								(iii)in subparagraph (A), by
			 striking remarriage; and inserting subsequent marriage
			 (or domestic partnership);; and
								(D)in paragraph (3)—
								(i)by striking “remarriage”
			 and inserting “subsequent entry into a marriage (or domestic partnership)”;
			 and
								(ii)by inserting (or
			 in a domestic partnership for at least 30 years with) after
			 married for at least 30 years to;
								(6)in subsection (e)—
							(A)by inserting (or
			 surviving partner) after widow or widower each place it
			 appears;
							(B)by inserting (or
			 in a domestic partnership with) after been married to;
			 and
							(C)by amending paragraph (2)
			 to read as follows:
								
									(2)the surviving spouse of
				such individual had been previously married to such individual and subsequently
				divorced (or the surviving partner of such individual had been previously in a
				domestic partnership with such individual which domestic partnership was
				subsequently terminated), and the aggregate time married (or in a domestic
				partnership) is at least 9
				months.
									;
							(7)in subsection (g), by
			 striking widow or widower and inserting widow or widower
			 (or surviving partner) each place it appears; and
						(8)in subsection (h)—
							(A)by striking widow
			 or widower each place it appears and inserting widow or widower
			 (or surviving partner); and
							(B)by inserting (or
			 former domestic partner) after former spouse each place
			 it appears.
							(b)Technical and
			 conforming amendmentThe table of sections for chapter 84 is
			 amended by striking the item relating to section 8442 and inserting the
			 following:
						
							
								8442. Rights of a widow or widower (or
				surviving
				partner).
							
							.
					333.Rights of a
			 childSection 8443(b) is
			 amended by striking subparagraph (E) and the matter following that subparagraph
			 and inserting the following:
					
						(E)dies or marries (or
				enters into a domestic partnership);
						whichever
				occurs first. On the death of the surviving wife or husband (or surviving
				domestic partner), or former wife or husband (or former domestic partner), or
				termination of the annuity of a child, the annuity of any other child or
				children shall be recomputed and paid as though the wife or husband (or
				domestic partner), former wife or husband (or former domestic partner), or
				child had not survived the annuitant, employee, or Member. If the annuity of a
				child under this subchapter terminates under subparagraph (E) because of
				marriage (or domestic partnership), then, if such marriage (or domestic
				partnership) ends, such annuity shall resume on the first day of the month in
				which it ends, but only if any lump sum paid is returned to the Fund, and that
				individual is not otherwise ineligible for such
				annuity..
				334.Rights of a former
			 spouse or former domestic partner
					(a)In
			 generalSection 8445 is
			 amended—
						(1)in the section heading,
			 by inserting (or former
			 domestic partner) after former spouse;
						(2)in subsection (a), by
			 inserting (or former domestic partner) after former
			 spouse;
						(3)in subsection (b)—
							(A)by inserting (or
			 former domestic partner) after former spouse each place
			 it appears; and
							(B)by inserting (or
			 surviving partner) after widow or widower;
							(4)in subsection (c)(2), by
			 inserting “(or enters into a domestic partnership) (or the former domestic
			 partner enters into a subsequent domestic partnership or marries)” after
			 “remarries”;
						(5)in subsection (e), by
			 inserting (or former domestic partner) after former
			 spouse each place it appears; and
						(6)by amending subsection
			 (h) to read as follows:
							
								(h)(1)Subsection (c)(2),
				to the extent that it provides for termination of a survivor annuity because of
				a subsequent entry into a marriage (or domestic partnership) before age 55,
				shall not apply if the former spouse (or former domestic partner) was married
				to (or in a domestic partnership with) the individual on whose service the
				survivor annuity is based for at least 30 years.
									(2)A subsequent entry into a
				marriage (or domestic partnership) described in paragraph (1) shall not be
				taken into account for purposes of section 8419(b)(1)(B) or any other provision
				of this chapter which the Director may by regulation identify in order to carry
				out the purposes of this
				subsection.
									.
						(b)Technical and
			 conforming amendmentThe table of sections for chapter 84 is
			 amended by striking the item relating to section 8445 and inserting the
			 following:
						
							
								8445. Rights of a former spouse (or former
				domestic
				partner).
							
							.
					EGeneral administrative
			 provisions
				341.Authority of the
			 Office of Personnel ManagementSection 8461(j)(1)(D) is amended by striking
			 such employees, their spouses, their former spouses, and their
			 survivors and inserting such employees and their spouses (and
			 domestic partners), former spouses (and former domestic partners), and
			 survivors.
				342.Cost-of-living
			 adjustmentsSection 8462(c) is
			 amended—
					(1)in paragraph (2), by
			 striking survivor (other than a widow or widower whose annuity is
			 computed under section 8442(g) or a child under section 8443) and
			 inserting the following: survivor, other than a widow or widower (or
			 surviving partner) whose annuity is computed under section 8442(g) or a child
			 under section 8443,;
					(2)in paragraph (4) (in the
			 matter before subparagraph (A)), by inserting (or surviving
			 partner) after widow or widower; and
					(3)in paragraph (4)(B)(i),
			 by inserting (or surviving partner’s) after widow’s or
			 widower’s.
					FFederal Retirement Thrift
			 Investment Management System
				351.Fiduciary
			 responsibilities; liability and penaltiesSection 8477(a)(4)(F) is amended to read as
			 follows:
					
						(F)a spouse (or domestic
				partner), sibling, ancestor, lineal descendant, or spouse (or domestic partner)
				of a lineal descendant of a person described in subparagraph (A), (B), or
				(D);
						.
				IVInsurance
			 benefits
			401.Life
			 insurance
				(a)In
			 generalChapter 87 is
			 amended—
					(1)in section
			 8701(d)—
						(A)in paragraph (1)—
							(i)in subparagraph (A), by
			 inserting (or domestic partner) after spouse;
			 and
							(ii)in subparagraph (B), by
			 striking stepchild or foster child (but only if the stepchild
			 and inserting stepchild (or child of the domestic partner of the
			 individual not adopted by or otherwise the child of the individual) or foster
			 child (but only if the stepchild (or the child of the domestic
			 partner); and
							(B)by adding at the end the
			 following:
							
								(3)For the purpose of this
				subsection, domestic partner has the meaning given under section
				2501.
								;
						(2)in section 8705(a), by
			 inserting (or surviving domestic partner) after widow or
			 widower; and
					(3)in section
			 8714c(b)(1)(A), by striking spouse; and inserting spouse
			 (or domestic partner);.
					(b)Effective
			 dateThe amendments made by this section shall apply with respect
			 to calendar years beginning after the end of the 6-month period beginning on
			 the date of the enactment of this Act.
				402.Health
			 insurance
				(a)DefinitionsSection 8901 is amended—
					(1)in paragraph (5)—
						(A)in the matter before
			 subparagraph (A)—
							(i)by inserting (or
			 domestic partner) after spouse; and
							(ii)by striking an
			 unmarried dependent child and inserting a dependent child who is
			 unmarried (and not in a domestic partnership) and is;
							(B)in subparagraph (B), by
			 inserting (or a child of the domestic partner not adopted by or
			 otherwise the child of the employee or annuitant) after
			 stepchild; and
						(C)in the matter following
			 subparagraph (B), by striking an unmarried dependent child regardless of
			 age and inserting a dependent child regardless of age who is
			 unmarried (and not in a domestic partnership);
						(2)in paragraph (8)(B), by
			 striking or former spouses, and inserting former spouses
			 (or former domestic partners),;
					(3)in paragraph (10)—
						(A)in subparagraph (A), by
			 inserting (or entered into a domestic partnership) after
			 remarried; and
						(B)by striking
			 and at the end;
						(4)by redesignating
			 paragraph (11) as paragraph (12), and by inserting after paragraph (10) the
			 following:
						
							(11)former domestic
				partner means a former domestic partner of an employee, former employee,
				or annuitant—
								(A)who has not entered into
				another domestic partnership (or married) before age 55 after the domestic
				partnership to the employee, former employee, or annuitant was
				terminated;
								(B)who was enrolled in an
				approved health benefits plan under this chapter as a family member at any time
				during the 18-month period before the date of the termination of the domestic
				partnership to the employee, former employee, or annuitant; and
								(C)(i)who is receiving
				any portion of a survivor annuity under section 8341(h) or 8445 (or benefits
				similar to either of the aforementioned annuity benefits under a retirement
				system for Government employees other than the Civil Service Retirement System
				or the Federal Employees’ Retirement System);
									(ii)for whom an election has
				been made under section 8339(j)(3) or 8417(b) (or similar provision of law);
				or
									(iii)who is otherwise
				entitled to an annuity or any portion of an annuity as a former domestic
				partner under a retirement system for Government employees,
									except that such term shall not include
				any such former domestic partner of a former employee whose domestic
				partnership was terminated after the former employee’s separation from the
				service (other than by retirement).;
				
					(5)by striking the period at
			 the end of paragraph (12) (as redesignated) and inserting ; and;
			 and
					(6)by adding at the end the
			 following:
						
							(13)domestic
				partner and domestic partnership have the meanings given
				under section
				2501.
							.
					(b)Contracting
			 authoritySection 8902 is amended in subsections (g), (j), and
			 (k)(1), by striking former spouse, each place it appears and
			 inserting former spouse (or former domestic partner),.
				(c)Debarment and other
			 sanctionsSection 8902a(a)(1)(B) is amended by inserting
			 (or former domestic partner) after or former
			 spouse.
				(d)Health benefits
			 plansSection 8903(1) is amended—
					(1)by striking former
			 spouses, and inserting former spouses (or former domestic
			 partners),; and
					(2)by striking “former
			 spouse,” and inserting “former spouse (or former domestic partner),”.
					(e)Election of
			 coverageSection 8905 is amended—
					(1)in subsection (c), by
			 adding at the end the following:
						
							(3)The Office shall prescribe regulations to
				ensure that, in the administration of this subsection, parity of treatment is
				afforded—
								(A)to former spouses and
				former domestic partners; and
								(B)to the children of a
				marriage that has been dissolved and the children of a domestic partnership
				that has been
				terminated.
								;
					(2)in subsection (e)—
						(A)by inserting (or
			 domestic partner) after has a spouse; and
						(B)by striking either
			 spouse, and inserting either spouse (or either domestic partner,
			 as the case may be),; and
						(3)in subsections (f) and
			 (g), by striking former spouse, each place it appears and
			 inserting former spouse (or former domestic partner),.
					(f)Continued
			 coverageSection 8905a is amended by adding at the end the
			 following:
					
						(g)The Office shall prescribe regulations to
				ensure that, in the administration of this section, parity of treatment is
				afforded—
							(1)to former spouses (and
				former domestic partners); and
							(2)to the children of a marriage that has been
				dissolved (and the children of a domestic partnership that has been
				terminated).
							.
				(g)Coverage of restored
			 employees and survivor or disability annuitantsSection 8908(b)
			 is amended by striking “remarriage and is later restored” and inserting
			 having entered into a subsequent marriage (or domestic partnership) and
			 is later restored (or a surviving domestic partner whose survivor annuity under
			 this title was terminated because of having entered into a subsequent domestic
			 partnership or a marriage and is later restored).
				(h)Employees health
			 benefits fundSection 8909(d) is amended by striking
			 former spouse, each place it appears and inserting former
			 spouse (or former domestic partner),.
				(i)RegulationsSection
			 8913(c) is amended—
					(1)by inserting (and
			 former domestic partners) after and former spouses;
			 and
					(2)by inserting (or
			 former domestic partner) after or former spouse.
					(j)Contract requirements;
			 Federal court jurisdiction
					(1)Contracts for health
			 benefits plansSection 8902
			 is amended—
						(A)in subsection (j), as
			 amended by subsection (b) of this section—
							(i)by inserting
			 (1) after (j); and
							(ii)by adding at the end the
			 following:
								
									(2)Each contract under this
				chapter may require the carrier to obtain recovery of funds through
				reimbursement or subrogation with respect to benefits provided to or for an
				individual covered under this chapter.
									;
				and
							(B)in subsection (m)(1), by
			 striking the sentence after (1) and inserting The
			 provisions of this chapter and, by operation of this chapter, the terms of any
			 contract established under this chapter shall supersede and preempt any State
			 or local law, or any regulation issued thereunder, insofar as those provisions
			 or terms relate to health insurance or any plan. This paragraph does not apply
			 with respect to State tax or statutory reserves..
						(2)Jurisdiction of
			 courtsChapter 89 is amended by striking section 8912 and
			 inserting the following:
						
							8912.Jurisdiction of
				courtsThe district courts of
				the United States shall have exclusive jurisdiction of any civil action or
				claim founded on this chapter, except for a civil action or claim against the
				United States within the exclusive jurisdiction of the United States Court of
				Federal Claims under section 1491 of title 28 or chapter 71 of title
				41.
							.
					(k)Effective date
					(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply with respect to contract years beginning after the
			 end of the 6-month period beginning on the date of enactment of this
			 Act.
					(2)Federal court
			 jurisdiction over the Federal Employees Health benefits
			 ProgramThe amendments made by subsection (j) shall—
						(A)take effect on the date
			 of enactment of this Act; and
						(B)apply with respect to any
			 civil action or claim pending or filed on or after the date of enactment of
			 this Act that relates to any injury or illness occurring before, on, or after
			 the date of enactment of this Act.
						403.Enhanced dental
			 benefits
				(a)In
			 generalChapter 89A is
			 amended—
					(1)in section
			 8956(a)—
						(A)by inserting or
			 domestic partner after a spouse; and
						(B)by striking either
			 spouse, and inserting either spouse (or either domestic partner,
			 as the case may be),; and
						(2)in section 8957, by
			 striking surviving spouse, and inserting surviving spouse
			 (or surviving domestic partner),.
					(b)Effective
			 dateThe amendments made by this section shall apply with respect
			 to contract years beginning after the end of the 6-month period beginning on
			 the date of the enactment of this Act.
				404.Enhanced vision
			 benefits
				(a)In
			 generalChapter 89B is
			 amended—
					(1)in section
			 8986(a)—
						(A)by inserting (or
			 domestic partner) after a spouse; and
						(B)by striking either
			 spouse, and inserting either spouse (or either domestic partner,
			 as the case may be),; and
						(2)in section 8987, by
			 striking surviving spouse, and inserting surviving spouse
			 (or surviving domestic partner),.
					(b)Effective
			 dateThe amendments made by this section shall apply with respect
			 to contract years beginning after the end of the 6-month period beginning on
			 the date of the enactment of this Act.
				405.Long-term care
			 insurance
				(a)In
			 generalChapter 90 is
			 amended—
					(1)in section 9001(5), by
			 redesignating subparagraph (D) as subparagraph (E) and by inserting after
			 subparagraph (C) the following:
						
							(D)(i)a domestic partner
				(as that term is defined in section 2501) of an individual described in
				paragraph (1), (2), (3), or (4);
								(ii)a child of a domestic
				partner referred to in clause (i), if such child is at least 18 years of age;
				and
								(iii)a parent of a domestic
				partner of an individual referred to in paragraph (1) or
				(3).
								;
				and
					(2)in section
			 9002(e)(2)—
						(A)in the heading, by
			 striking Spousal
			 parity and inserting the following:
			 Parity for spouse (or
			 domestic partner); and
						(B)by inserting (or
			 domestic partner) after spouse.
						(b)Effective
			 dateThe amendments made by this section shall apply with respect
			 to calendar years beginning after the end of the 6-month period beginning on
			 the date of the enactment of this Act.
				VTravel, transportation,
			 and subsistence
			501.Reimbursement for
			 taxes incurred on money received for travel expenses
				(a)In
			 generalSection 5706c is
			 amended—
					(1)in subsection (a), by
			 striking (if filing jointly), and inserting (if filing
			 jointly) (or by an employee and such employee’s domestic partner (as that term
			 is defined under section 2501), if joint filing is allowed and they file
			 jointly),; and
					(2)in subsection (b), by
			 striking employee and spouse, as the case may be, and inserting
			 employee and spouse (or domestic partner), as the case may
			 be.
					(b)Effective
			 dateThe amendments made by this section shall apply with respect
			 to taxable years beginning after the end of the 6-month period beginning on the
			 date of the enactment of this Act.
				502.DefinitionSection 5721 is amended—
				(1)in paragraph (6), by
			 striking and at the end;
				(2)in paragraph (7), by
			 striking the period and inserting ; and; and
				(3)by adding at the end the
			 following:
					
						(8)domestic
				partner has the meaning given under section
				2501.
						.
				503.Relocation expenses of
			 employees transferred or reemployed
				(a)In
			 generalSection
			 5724a(b)(1)(A) is amended by striking employee’s spouse and
			 inserting employee’s spouse (or domestic partner).
				(b)Effective
			 dateThe amendment made by this section shall apply with respect
			 to expenses incurred after the end of the 6-month period beginning on the date
			 of the enactment of this Act.
				504.Taxes on
			 reimbursements for travel, transportation, and relocation expenses of employees
			 transferred
				(a)In
			 generalSection 5724b(a) is
			 amended—
					(1)by striking “(if filing jointly),” and
			 inserting “(if filing jointly) (or by an employee and the employee's domestic
			 partner, if joint filing by them is allowed and if they file jointly),”;
			 and
					(2)by striking
			 employee and spouse, as the case may be, and inserting
			 employee and spouse (or domestic partner), as the case may
			 be.
					(b)Effective
			 dateThe amendments made by this section shall apply with respect
			 to taxable years beginning after the end of the 6-month period beginning on the
			 date of the enactment of this Act.
				505.Relocation expenses of
			 an employee who is performing an extended assignment
				(a)In
			 generalSection 5737(a)(4) is
			 amended by inserting (or domestic partner) after employee
			 and spouse.
				(b)Effective
			 dateThe amendment made by
			 this section shall apply with respect to expenses incurred after the end of the
			 6-month period beginning on the date of the enactment of this Act.
				506.Transportation of
			 family members incident to repatriation of employees held captiveSection 5760(c) is amended by striking the
			 period at the end and inserting , and includes the domestic partner (as
			 defined under section 2501) of an employee described in subsection
			 (b)..
			507.Regulations to include
			 domestic partners
				(a)In
			 generalChapter 57 is amended by adding after section 5761 the
			 following:
					
						5762.Regulations to
				include domestic partnersRegulations prescribed under, or to
				administer provisions of, this chapter shall include a domestic partner (as
				defined under section 2501) within the meaning of the terms immediate
				family and
				dependent.
						.
				(b)Technical and
			 conforming amendmentThe table of sections for chapter 57 is
			 amended by adding after the item relating to section 5761 the following:
					
						
							5762. Regulations to include domestic
				partners.
						
						.
				VICompensation for work
			 injuries
			601.DefinitionsSection 8101 is amended—
				(1)in paragraph (8), by
			 striking married brothers or married sisters; and inserting
			 any brother or sister who is married (or is in a domestic
			 partnership);;
				(2)in paragraph (9)—
					(A)by inserting (or
			 children of the employee’s domestic partner not adopted by or otherwise the
			 children of the employee) after stepchildren; and
					(B)by striking “married
			 children” and inserting any child who is married (or in a domestic
			 partnership);
					(3)in paragraph (18), by
			 striking and at the end;
				(4)in paragraph (19), by
			 striking and at the end;
				(5)in paragraph (20), by
			 striking the period and inserting a semicolon; and
				(6)by adding at the end the
			 following:
					
						(21)domestic
				partner means an individual who is in a domestic partnership with
				another individual, as determined by the Secretary of Labor for purposes of
				this subchapter under regulations issued by the Secretary, in consultation with
				the Director of the Office of Personnel Management—
							(A)who are of the same
				sex;
							(B)at least 1 of whom is an
				employee or an individual otherwise eligible for coverage under this subchapter
				(or any application or extension thereof) based on such individual’s employment
				or other service;
							(C)(i)who are in a
				committed domestic-partnership relationship with each other satisfying the
				conditions in clauses (ii), (iii), and (iv) and intend to remain so
				indefinitely;
								(ii)who have a common
				residence and intend to continue to do so (or would have a common residence,
				but are prevented from doing so because of such reasons as an assignment abroad
				or other employment-related factors, financial considerations, family
				responsibilities or other such reasons);
								(iii)who share
				responsibility for a significant measure of each other’s welfare and financial
				obligations; and
								(iv)neither of whom is
				married to or in a domestic partnership with anyone except each other;
								(D)who are at least 18 years
				of age and mentally competent to consent to a contract; and
							(E)who are not related to
				each other by blood in a way that would prohibit legal marriage between
				individuals otherwise eligible to marry in the jurisdiction (or, if applicable,
				in any jurisdiction) in which the individuals have a common residence;
				and
							(22)surviving
				partner means the domestic partner in a domestic partnership with the
				decedent at the time of his or her
				death.
						.
				602.Death gratuity for
			 injuries incurred in connection with employee’s service with an Armed
			 ForceSection 8102a(d) is
			 amended—
				(1)in paragraph (1)(A), by
			 striking surviving spouse. and inserting surviving spouse
			 (or surviving partner).;
				(2)in paragraph (2)(C), by
			 inserting (or children of the employee’s domestic partner not adopted by
			 or otherwise the children of the employee) after
			 stepchildren; and
				(3)by striking paragraph (6)
			 and inserting the following:
					
						(6)If a person covered by
				this section has a spouse (or a domestic partner), but designates a person
				other than the spouse (or domestic partner) to receive all or a portion of the
				amount payable under this section, the head of the agency, or other entity, in
				which that person is employed shall provide notice of the designation to the
				spouse (or the domestic
				partner).
						.
				603.Beneficiaries of
			 awards unpaid at death; order of precedenceSection 8109(a)(3)(D) is amended—
				(1)in clause (i), by
			 striking the widow or widower. and inserting the widow or
			 widower (or the surviving partner).;
				(2)in clause (ii)—
					(A)by inserting (or a
			 surviving partner) after a widow or widower; and
					(B)by inserting (or
			 the surviving partner) after the widow or widower;
			 and
					(3)in clause (iii), by
			 striking no widow or widower, and inserting no widow or
			 widower (and no surviving partner),.
				604.Augmented compensation
			 for dependentsSection 8110(a)
			 is amended—
				(1)in paragraph (3)—
					(A)by striking an
			 unmarried child and inserting a child who is unmarried (and not
			 in a domestic partnership); and
					(B)by striking
			 and at the end;
					(2)in paragraph (4), by
			 striking the period and inserting ; and;
				(3)by inserting after
			 paragraph (4) the following:
					
						(5)a domestic partner,
				if—
							(A)he or she is a member of
				the same household as the employee;
							(B)he or she is receiving
				regular contributions from the employee for his or her support; or
							(C)the employee has been
				ordered by a court to contribute to his or her
				support.
							;
				and
				(4)in the last sentence, by
			 striking “he marries.” and inserting “he marries (or enters into a domestic
			 partnership).”.
				605.Limitations on right
			 to receive compensationSection 8116(c) is amended by striking
			 spouse, and inserting spouse (or domestic
			 partner),.
			606.Compensation in case
			 of deathSection 8133 is
			 amended—
				(1)in subsection (a)—
					(A)in paragraphs (1) and
			 (2), by striking the widow or widower, and inserting the
			 widow or widower (or the surviving partner),; and
					(B)in paragraph (2), by
			 inserting (or the surviving partner) after for the widow
			 or widower;
					(C)in paragraph (3), by
			 striking no widow or widower, and inserting no widow or
			 widower (and no surviving partner),; and
					(D)in paragraphs (4) and
			 (5), by striking “widower,” and inserting “widower (or surviving partner),”
			 each place it appears; and
					(2)in subsection (b)—
					(A)by amending paragraph (1)
			 to read as follows:
						
							(1)a widow or widower dies or remarries (or
				enters into a domestic partnership) (or a surviving partner dies or enters into
				a subsequent domestic partnership or marries) before reaching age
				55;
							;
				and
					(B)in paragraphs (2) and
			 (3), by striking marries, each place that term appears and
			 inserting marries (or enters into a domestic partnership),;
			 and
					(C)in the matter following
			 paragraph (3)—
						(i)in the first sentence, by
			 striking marries. and inserting marries (or enters into a
			 domestic partnership).; and
						(ii)in the second sentence,
			 by inserting (or domestic partner) (or a surviving partner who has
			 entitlements to benefits under this title derived from more than 1 domestic
			 partner or spouse) after husband or wife.
						607.Lump-sum
			 paymentSection 8135 is
			 amended—
				(1)in subsection (a), by
			 inserting (or surviving partner) after widow or
			 widower; and
				(2)by striking subsection
			 (b) and inserting the following:
					
						(b)A widow or widower on remarriage (or on
				entry into a domestic partnership) before reaching age 55 (or a surviving
				partner on entry into a subsequent domestic partnership or on marriage before
				age 55) who is entitled to compensation under section 8133 of this title, shall
				be paid a lump sum equal to 24 times the monthly compensation payment
				(excluding compensation on account of another individual) to which that
				individual was entitled immediately before the remarriage (or entry into a
				domestic partnership) (or, in the case of a surviving partner, immediately
				before entry into the subsequent domestic partnership or the
				marriage).
						.
				
				608.Employees of
			 nonappropriated fund instrumentalities
				(a)In
			 generalSection 8171 is
			 amended by adding at the end the following:
					
						(e)(1)For the purpose of
				this section—
								(A)the term domestic
				partner means an individual who is in a domestic partnership with
				another individual, as determined by the Secretary of Labor for purposes of
				this subchapter under regulations issued by the Secretary, in consultation with
				the Director of the Office of Personnel Management—
									(i)who are of the same
				sex;
									(ii)at least 1 of whom is an
				employee or an individual otherwise eligible for coverage under this subchapter
				(or any application or extension thereof) based on such individual’s employment
				or other service;
									(iii)(I)who are in a
				committed domestic-partnership relationship with each other satisfying the
				conditions in subclauses (II), (III), and (IV) and intend to remain so
				indefinitely;
										(II)who have a common
				residence and intend to continue to do so (or would have a common residence,
				but are prevented from doing so because of such reasons as an assignment abroad
				or other employment-related factors, financial considerations, family
				responsibilities or other such reasons);
										(III)who share
				responsibility for a significant measure of each other’s welfare and financial
				obligations; and
										(IV)neither of whom is
				married to or in a domestic partnership with anyone except each other;
										(iv)who are at least 18
				years of age and mentally competent to consent to a contract; and
									(v)who are not related to
				each other by blood in a way that would prohibit legal marriage between
				individuals otherwise eligible to marry in the jurisdiction (or, if applicable,
				in any jurisdiction) in which the individuals have a common residence;
				and
									(B)the term surviving
				partner means the decedent’s domestic partner at the time of his or her
				death.
								(2)In the application of the
				Longshore and Harbor Workers’ Compensation Act under this subchapter—
								(A)section 2(14) of that Act
				shall apply as though—
									(i)(or child of the
				domestic partner of an employee or volunteer referred to in section 8171(a) of
				title 5, United States Code) were inserted after ‘stepchild’;
				and
									(ii)(or children in
				domestic partnerships) were inserted after married
				children and (or brothers or sisters in domestic
				partnerships) were inserted after married
				sisters;
									(B)in section 8(d)(1) of
				that Act—
									(i)subparagraphs (A), (C),
				and (D) shall apply as though (or surviving partner) were
				inserted after widow or widower each place it appears;
				and
									(ii)subparagraph (D) shall
				apply as though wife, husband, were struck and wife or
				husband (or domestic partner) were inserted; and
									(C)in section 9 of that
				Act—
									(i)subsection (b) shall
				apply as though the portion of the first sentence up to and including the sixth
				comma reads as follows: If there be a widow or widower (or surviving
				partner) and no child of the deceased, to such widow or widower (or surviving
				partner) 50 per centum of the average wages of the deceased, during widowhood,
				or dependent widowerhood (or during the life of the surviving partner, as the
				case may be), with 2 years’ compensation in 1 sum upon remarriage (or entry
				into a domestic partnership) of such widow or widower (or entry into another
				domestic partnership or marriage of such surviving partner); and if there be a
				surviving child or children of the deceased, the additional amount of
				162/3 per centum of such wages for each such child; in
				case of the death or remarriage (or entry into a domestic partnership) of such
				widow or widower (or entry into another domestic partnership or a marriage of
				such surviving partner);
									(ii)subsection (c) shall
				apply as though the portion of the subsection up to and including the fourth
				comma reads as follows: ‘If there be 1 surviving child of the deceased, but no
				widow or widower (or surviving partner), then for the support of such child 50
				per centum of the wages of the deceased; and if there be more than 1 surviving
				child of the deceased, but no widow or dependent husband (or surviving
				partner),’;
									(iii)subsection (d) shall
				apply as though—
										(I)the portion of the first
				sentence up through the word children reads as follows: ‘If
				there be no surviving wife or husband (or surviving domestic partner) or child,
				or if the amount payable to a surviving wife or husband (or surviving domestic
				partner) and to children’; and
										(II)the second sentence
				reads as follows: ‘But in no case shall the aggregate amount payable under this
				subsection exceed the difference between 662/3 per centum
				of such wages and the amount payable as hereinbefore provided to widow or
				widower (or surviving partner) and for the support of surviving child or
				children.’;
										(iv)subsection (g) shall
				apply as though the term (or surviving domestic partner) were
				inserted after surviving wife each place it appears; and
									(v)section 31(b)(2)(C) shall
				apply as though the term (or domestic partner) were inserted after
				spouse.
									.
				(b)Exclusive
			 liabilitySection 8173 is amended by striking
			 spouse, and inserting spouse (or domestic
			 partner),.
				609.Effective
			 date
				(a)In
			 generalSubject to succeeding
			 provisions of this section, this title and the amendments made by this
			 title—
					(1)shall take effect on the
			 date of enactment of this Act; and
					(2)shall apply with respect
			 to any injury or death occurring before, on, or after such date of
			 enactment.
					(b)Timely claim required;
			 limitation on paymentsNo compensation shall be payable, by
			 virtue of the enactment of this title—
					(1)unless timely claim
			 therefor is filed in accordance with the provisions of section 8122 or 8193 of
			 title 5, United States Code (as applicable), and subsection (c); or
					(2)with respect to any
			 period commencing before the date of enactment of this Act.
					(c)Allowability of
			 claimsIn the case of an original claim for compensation for a
			 disability or death that occurred before the date of enactment of this Act (and
			 which would not otherwise be payable, but for the enactment of the amendments
			 made by this title)—
					(1)such claim shall not be
			 allowed if, as of such date of enactment, a claim based on such disability or
			 death would no longer be timely (determined in accordance with such section
			 8122 or 8193 (as applicable), before the application of paragraph (2));
			 and
					(2)the timeliness of any
			 such claim, if not precluded by paragraph (1), shall be determined—
						(A)by applying the
			 provisions of such section 8122 or 8193 (as applicable); and
						(B)as if the time
			 limitations of such section 8122 or 8193 (as applicable) did not begin to run
			 until the date on which the provisions of section 2502(a) of title 5, United
			 States Code (as added by section 101 of this Act) become effective.
						(d)Payments for prior
			 periods not affectedNo recovery shall be made of compensation
			 paid to any individual whose entitlement to compensation is terminated or
			 reduced as a result of the enactment of this title.
				VIIEmployee leave; death
			 or captivity compensation; other employee benefits 
			701.Voluntary transfers of
			 leave; Voluntary Leave Bank Program
				(a)Voluntary transfers of
			 leaveSection 6333 is amended by adding at the end the
			 following:
					
						(d)Regulations to carry out
				this section shall include provisions to ensure that, in the administration of
				this section, a domestic partner (as that term is defined in section 2501)
				shall be afforded the same status as a
				spouse.
						.
				(b)Voluntary leave bank
			 programSection 6362 is amended—
					(1)by inserting
			 (a) before Notwithstanding; and
					(2)by adding at the end the
			 following:
						
							(b)The established program
				under this section shall include provisions to ensure that, in the
				administration of this section, a domestic partner (as that term is defined in
				section 2501) shall be afforded the same status as a
				spouse.
							.
					702.Family and medical
			 leave
				(a)In general
					(1)DefinitionSection 6381 is amended—
						(A)in paragraph (6), in the matter before
			 subparagraph (A), by striking parentis, and inserting
			 parentis (or a biological, adopted, or foster child of the domestic
			 partner of the employee),;
						(B)in paragraph (11), by
			 striking and at the end;
						(C)in paragraph (12), by
			 striking the period at the end and inserting ; and; and
						(D)by adding after paragraph
			 (12) the following:
							
								(13)the term domestic
				partner has the meaning given under section
				2501.
								.
						(2)Leave
			 requirementSection 6382 is
			 amended by striking spouse, each place that term appears and
			 inserting spouse (or domestic partner),.
					(3)CertificationSection 6383 is amended in subsections (a)
			 and (b)(4)(A) by striking spouse, each place it appears and
			 inserting spouse (or domestic partner),.
					(b)Congressional
			 AccountabilitySection 202 of
			 the Congressional Accountability Act of 1995 (2 U.S.C. 1312) is amended by
			 adding at the end the following:
					
						(f)Coverage of employees
				with domestic partners
							(1)Definition of domestic
				partnerIn this subsection, the term domestic
				partner has the meaning given under section 2501 of title 5, United
				States Code.
							(2)Application to covered
				employeesIn the application of the Family and Medical Leave Act
				of 1993 (29 U.S.C. 2601 et seq.) under subsection (a)(1) as to a covered
				employee who has a domestic partner—
								(A)sections 102 through 105
				of that Act shall apply as though domestic partner were inserted
				after spouse each place it appears in those sections;
								(B)section 101(12) of that
				Act shall apply as though a child of the domestic partner of a covered
				employee, which child meets the conditions of subparagraphs (A) and (B) of that
				section, were included in the term son or daughter as defined in
				that section; and
								(C)if the covered employee
				and the domestic partner of the covered employee are employed by the same
				employing office, the limit on the aggregate number of workweeks of leave to
				which both may be entitled, as stated in section 102(f) of that Act, shall
				apply.
								(3)Application to
				employees of the Government Accountability OfficeIn the
				application of the Family and Medical Leave Act of 1993 (29 U.S.C. 2601 et
				seq.) as to an employee of the Government Accountability Office who has a
				domestic partner—
								(A)sections 102 through 105
				of that Act shall apply as though domestic partner were inserted
				after spouse each place it appears in those sections;
								(B)section 101(12) of that
				Act shall apply as though a child of the domestic partner of the employee,
				which child meets the conditions of subparagraphs (A) and (B) of that section,
				were included in the term son or daughter as defined in that
				section; and
								(C)in any case in which the
				employee and the domestic partner of the employee are both employed by the
				Government Accountability Office, the limit on the aggregate number of
				workweeks of leave to which both may be entitled, as stated in section 102(f)
				of that Act, shall
				apply.
								.
				(c)Presidential and
			 Executive Office AccountabilitySection 412 of title 3, United States Code,
			 is amended by adding at the end the following:
					
						(e)Coverage of employees
				with domestic partners
							(1)Definition of domestic
				partnerIn this subsection, the term domestic
				partner has the meaning given under section 2501 of title 5.
							(2)Application to covered
				employeesIn the application of the Family and Medical Leave Act
				of 1993 (29 U.S.C. 2601 et seq.) under subsection (a)(1) as to a covered
				employee who has a domestic partner—
								(A)sections 102 through 105
				of that Act shall apply as though domestic partner were inserted
				after spouse each place it appears in those sections;
								(B)section 101(12) of that
				Act shall apply as though a child of the domestic partner of a covered
				employee, which child meets the conditions of subparagraphs (A) and (B) of that
				section, were included in the term son or daughter as defined in
				that section; and
								(C)if the covered employee
				and the domestic partner of the covered employee are employed by the same
				employing office, the limit on the aggregate number of workweeks of leave to
				which both may be entitled, as stated in section 102(f) of that Act, shall
				apply.
								.
				703.Settlement of
			 accountsSection 5582(b) is
			 amended by inserting (or surviving domestic partner (as defined under
			 section 2501)) after widow or widower.
			704.Payments to missing
			 employees
				(a)DefinitionsSection
			 5561 is amended—
					(1)in paragraph (3)—
						(A)in subparagraph (A), by
			 striking wife and inserting spouse (or domestic
			 partner); and
						(B)by striking subparagraph
			 (B) and inserting—
							
								(B)a child, including a
				dependent adopted child (or a dependent child of a domestic partner not adopted
				by or otherwise the child of the employee), who is—
									(i)unmarried (and not in a
				domestic partnership); and
									(ii)under 21 years of
				age;
									;
						(2)in paragraph (5)(E), by
			 striking and at the end;
					(3)in paragraph (6)(F), by
			 striking the period at the end and inserting ; and; and
					(4)by adding at the end the
			 following:
						
							(7)domestic
				partner and domestic partnership have the meanings given
				under section
				2501.
							.
					(b)Benefits for
			 captivesSection 5569 is amended by inserting (or domestic
			 partner) after spouse each place it appears.
				705.Annuity of the
			 Comptroller General
				(a)DefinitionsSection
			 771 of title 31, United States Code, is amended—
					(1)in the matter preceding
			 paragraph (1), by striking subchapter— and inserting
			 subchapter:;
					(2)in paragraph (1)—
						(A)by inserting The
			 term after (1); and
						(B)by inserting (or
			 the child of a reporting Comptroller General’s domestic partner not adopted by
			 or otherwise the child of the Comptroller General) after
			 including a stepchild; and
						(3)by striking paragraphs
			 (2) and (3) and inserting the following:
						
							(2)The terms domestic
				partner and domestic partnership have the meanings given
				under section 2501 of title 5.
							(3)The term surviving
				spouse means a surviving spouse of an individual who was a Comptroller
				General or retired Comptroller General and the spouse—
								(A)was married to the
				individual for at least 1 year immediately before the individual died;
				or
								(B)has not remarried (or
				entered into a domestic partnership) before age 55 and is the parent of issue
				by the marriage.
								(4)The term surviving
				partner means a surviving domestic partner of an individual who was a
				Comptroller General or retired Comptroller General and the domestic
				partner—
								(A)was in a domestic
				partnership for at least 1 year immediately before the individual died;
				or
								(B)(i)has not entered
				into a subsequent domestic partnership or married before age 55; and
									(ii)satisfies other
				requirements, related to parenthood and the domestic partnership, prescribed by
				the Director of the Office of Personnel Management by regulation under sections
				8341(3)(b) and 8441(3)(B) of title 5, as determined and applied by the General
				Counsel of the Government Accountability Office on the basis of those
				regulations.
									(5)Service as a Comptroller
				General equals the number of years and complete months an individual is
				Comptroller
				General.
							.
					(b)Election of survivor
			 benefitsSection 773 of title 31, United States Code, is
			 amended—
					(1)in subsection (b)(2)(B),
			 by inserting (or domestic partner’s) after surviving
			 spouse's;
					(2)in subsection (c), by
			 inserting (or surviving domestic partner) after surviving
			 spouse; and
					(3)in subsection (d), by
			 inserting (or domestic partner) before the period.
					(c)Survivor
			 annuitiesSection 774 of title 31, United States Code, is
			 amended—
					(1)in subsection (c)—
						(A)by striking paragraph (1)
			 and inserting the following:
							
								(1)only by a spouse (or
				domestic partner), the surviving spouse (or surviving domestic partner) shall
				receive an annuity computed under subsection (d) of this section beginning on
				the death of the Comptroller General or retired Comptroller General or when the
				spouse (or domestic partner) is 50 years of age, whichever is
				later;
								;
						(B)in paragraph (2), by
			 striking by a spouse and a dependent child, the surviving spouse
			 and inserting by a spouse (or domestic partner) and a dependent child,
			 the surviving spouse (or surviving domestic partner); and
						(C)in paragraph (3)(A), by
			 inserting (or surviving domestic partner) after surviving
			 spouse;
						(2)in subsection (d), by
			 inserting (or surviving domestic partner) after surviving
			 spouse;
					(3)in subsection (e)—
						(A)by inserting (or
			 surviving domestic partner's) after A surviving
			 spouse's;
						(B)by inserting (or
			 surviving domestic partner's) after a surviving
			 spouse's; and
						(C)by inserting (or
			 domestic partner) after unless the spouse.
						(d)RefundsSection
			 775 of title 31, United States Code, is amended—
					(1)in subsection (d)(2), by
			 inserting (or surviving domestic partner) after surviving
			 spouse; and
					(2)in subsection (e), by
			 inserting (or surviving domestic partner) after surviving
			 spouse.
					(e)Payment of survivor
			 benefitsSection 776(b) of title 31, United States Code, is
			 amended—
					(1)in paragraph (1), by
			 striking A surviving spouse's annuity ends when the spouse
			 remarries and inserting A surviving spouse's (or surviving
			 domestic partner’s) annuity ends when the spouse remarries (or enters into a
			 domestic partnership) (or when the surviving domestic partner enters into
			 another domestic partnership or marries);
					(2)in paragraph (2), by
			 striking marries, or dies, whichever is earliest. However, if a child is
			 not self-supporting because of a physical or mental disability, an annuity ends
			 when the child recovers, marries and inserting marries (or
			 enters into a domestic partnership), or dies, whichever is earliest. However,
			 if a child is not self-supporting because of a physical or mental disability,
			 an annuity ends when the child recovers, marries (or enters into a domestic
			 partnership); and
					(3)in paragraph (3), by
			 inserting (or surviving domestic partner) after a
			 surviving spouse.
					(f)Annuity
			 increasesSection 777(b) of title 31, United States Code, is
			 amended by inserting (or surviving domestic partner's) after
			 A surviving spouse's.
				VIIIEthics in Government,
			 conflicts of interest, employment of relatives, gifts, and employee
			 conduct
			801.Ethics in Government
			 Act of 1978
				(a)Contents of
			 reportsSection 102 of the
			 Ethics in Government Act of 1978 (5 U.S.C. App.) is amended—
					(1)in subsection (a)—
						(A)in paragraph (2)(A), by
			 inserting (or the domestic partner or a parent, child, or sibling of the
			 domestic partner) after relative;
						(B)in paragraph (3), by
			 striking spouse, or by a parent, brother, sister, or child of the
			 reporting individual or of the reporting individual's spouse, and
			 inserting spouse (or domestic partner), or by a parent, brother, sister,
			 or child of the reporting individual or of the reporting individual's spouse
			 (or of the reporting individual’s domestic partner),;
						(C)in paragraph (4)—
							(i)in the matter preceding
			 subparagraph (A), by striking spouse, or a parent, brother, sister, or
			 child of the reporting individual or of the reporting individual's
			 spouse and inserting spouse (or domestic partner), or a parent,
			 brother, sister, or child of the reporting individual or of the reporting
			 individual's spouse (or of the reporting individual’s domestic
			 partner),; and
							(ii)in subparagraph (A), by
			 inserting (or domestic partner) after spouse;
			 and
							(D)in paragraph (5), by
			 inserting (or domestic partner) after spouse each
			 place that term appears;
						(2)in subsection (e)—
						(A)in paragraph (1)—
							(i)in the matter preceding
			 subparagraph (A) and subparagraphs (A), (B), (C), and (D) by inserting
			 (or domestic partner) after spouse each place
			 that term appears;
							(ii)in subparagraph (E), by
			 inserting (or domestic partner's) after
			 spouse's;
							(iii)in subparagraph
			 (F)—
								(I)by inserting (and
			 domestic partners) after spouses; and
								(II)by inserting (or
			 domestic partner) after spouse; and
								(iv)in the matter following
			 subparagraph (F), by inserting (or domestic partner) after
			 spouse; and
							(B)in paragraph (2), by
			 inserting (or the termination of the reporting individual's domestic
			 partnership) after his spouse; and
						(3)in subsection (f), by
			 inserting (or domestic partner) after spouse each
			 place that term appears.
					(b)Definitions relating to
			 financial disclosure
					(1)In
			 generalSection 109 of the Ethics in Government Act of 1978 (5
			 U.S.C. App.) is amended—
						(A)in paragraph (2)—
							(i)in the matter preceding
			 subparagraph (A), by inserting (or who is a son or daughter of the
			 reporting individual’s domestic partner) after
			 stepdaughter;
							(ii)in subparagraph (A), by
			 striking unmarried and inserting not married (and not in
			 a domestic partnership); and
							(iii)in subparagraph (B), by
			 inserting “(or, in the case of a son or daughter of the reporting individual’s
			 domestic partner, would be a dependent within the meaning of such section if
			 the requirements of subsections (c)(1)(A) and (d)(1)(A) of such section were
			 disregarded)” before the semicolon;
							(B)by redesignating
			 paragraphs (4) through (19) as paragraphs (5) through (20), respectively;
			 and
						(C)by inserting after
			 paragraph (3) the following:
							
								(4)domestic
				partner and domestic partnership have the meanings given
				under section 2501 of title 5, United States
				Code.
								.
						(2)Technical and
			 conforming amendments
						(A)Ethics in Government
			 Act of 1978The Ethics in Government Act of 1978 (5 U.S.C. App.)
			 is amended—
							(i)in section 101(f)—
								(I)in paragraph (9), by
			 striking section 109(12) and inserting section
			 109(13);
								(II)in paragraph (10), by striking
			 section 109(13) and inserting section
			 109(14);
								(III)in paragraph (11), by striking
			 section 109(10) and inserting section 109(11);
			 and
								(IV)in paragraph (12), by striking
			 section 109(8) and inserting section 109(9);
			 and
								(ii)in section 105(b)(3)(A),
			 by striking section 109(8) or 109(10) and inserting
			 section 109(9) or (11).
							(B)Other
			 provisions
							(i)Lobbying Disclosure Act
			 of 1995Section 3(4)(D) of the Lobbying Disclosure Act of 1995 (2
			 U.S.C. 1602(4)(D)) is amended by striking section 109(13) and
			 inserting section 109(14).
							(ii)Public Health Service
			 ActSection 499(j)(2) of the Public Health Service Act (42 U.S.C.
			 290b(j)(2)) is amended by striking section 109(16) and inserting
			 section 109(17).
							(c)Outside earned income
			 limitationSection 501(c) of the Ethics in Government Act of 1978
			 (5 U.S.C. App.) is amended by striking spouse, child, or dependent
			 relative of such individual and inserting spouse (or domestic
			 partner), child, or dependent relative of such individual (or child, sibling,
			 or parent of such individual's domestic partner, which child, sibling, or
			 parent is a dependent of such individual).
				(d)Definitions relating to
			 outside earned income and employmentSection 505 of the Ethics in
			 Government Act of 1978 (5 U.S.C. App.) is amended—
					(1)in paragraph (3), by
			 inserting (or the individual's domestic partner, or a parent, child, or
			 sibling of the individual’s domestic partner) after
			 relative; and
					(2)in paragraph (4), by inserting (or
			 the domestic partner, or a parent, child, or sibling of the domestic
			 partner) after relative.
					802.Conflicts of
			 interest
				(a)Compensation to Members
			 of Congress, officers, and others in matters affecting the
			 GovernmentSection 203(d) of
			 title 18, United States Code, is amended in the matter preceding paragraph (1)
			 by inserting (or domestic partner, as that term is defined in section
			 2501 of title 5) after spouse.
				(b)Activities of officers and employees in
			 claims against and other matters affecting the GovernmentSection 205(e) of title 18, United States
			 Code, is amended in the matter preceding paragraph (1) by inserting (or
			 domestic partner, as that term is defined in section 2501 of title 5)
			 after spouse.
				(c)Acts affecting a
			 personal financial interestSection 208(a) of title 18, United
			 States Code, is amended by inserting (or domestic partner, as that term
			 is defined in section 2501 of title 5) after
			 spouse.
				803.Employment of
			 relatives, restrictionsSection 3110 is amended—
				(1)in subsection (a)—
					(A)in paragraph (2), by striking
			 and at the end;
					(B)in paragraph (3), by striking the period
			 and inserting ; and; and
					(C)by adding at the end the following:
						
							(4)domestic
				partner has the meaning given under section
				2501.
							;
				and
					(2)in subsection (b), by
			 inserting The restrictions in this subsection shall apply also to a
			 public official with respect to any individual, and to any individual with
			 respect to a public official, if the individual is the public official’s
			 domestic partner; is a parent, child, or sibling of the public official’s
			 domestic partner; or is the domestic partner of a child, parent, or sibling of
			 the public official. at the end.
				804.Receipt and
			 disposition of foreign gifts and decorationsSection 7342(a)(1) is amended—
				(1)in paragraph (1)(G), by inserting
			 (or domestic partner) after spouse each place it
			 appears;
				(2)in paragraph (5), by
			 striking and at the end;
				(3)in paragraph (6), by
			 striking the period at the end and inserting ; and; and
				(4)by adding at the end the
			 following:
					
						(7)domestic
				partner has the same meaning given under section
				2501.
						.
				805.Regulation of conduct;
			 gifts
				(a)In
			 generalRegulations under section 7301 of title 5, United States
			 Code, shall be modified by the President, and regulations under sections 7351
			 and 7353 of that title shall be modified by the Office of Government Ethics, so
			 as to provide that any benefits and obligations applicable to married employees
			 and their spouses shall also apply to employees in domestic partnerships and
			 their domestic partners.
				(b)DefinitionIn
			 this section, the term domestic partner has the meaning given
			 under section 2501 of title 5, United States Code.
				806.Acceptance of travel
			 assistance from non-Federal sourcesSection 1353(a) of title 31, United States
			 Code, is amended by inserting (or domestic partner (as defined under
			 section 2501 of title 5)) after spouse.
			
	
		December 19, 2012
		Reported with an amendment
	
